--------------------------------------------------------------------------------

Exhibit 10.4



First Supplement and Amendment to Lease Agreement


by and between


Parish of St. James, State of Louisiana


and


NuStar Logistics, L.P.,


Dated as of June 1, 2020



--------------------------------------------------------------------------------



relating to:


$100,000,000 original principal amount
Parish of St. James, State of Louisiana
Revenue Bonds
(NuStar Logistics, L.P. Project)
Series 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
*       *       *       *       *       *
 
ARTICLE I
 
DEFINITIONS AND RULES OF CONSTRUCTION
SECTION 1.01.
Definitions.
2
 
ARTICLE II
 
AMENDMENT TO ARTICLE VI OF THE ORIGINAL AGREEMENT
 
SECTION 2.01.
Amendment to Section 6.08.
2
SECTION 2.02.
Additional Covenants.
2
 
ARTICLE III
 
AMENDMENT TO ARTICLE IX OF THE ORIGINAL AGREEMENT
 
SECTION 3.01.
Notices.
2
ARTICLE IV
 
MISCELLANEOUS
 
SECTION 4.01.
Ratification and Confirmation.
3
SECTION 4.02.
Representations and Warranties of the Issuer.
3
SECTION 4.03.
Execution and Counterparts.
3
SECTION 4.04.
Applicable Law.
3
SECTION 4.05.
Interdependence with the Original Agreement.
3
SECTION 4.06.
Severability.
3
SECTION 4.07.
Dating.
3
SECTION 4.08.
Indenture.
3
SECTION 4.09.
Consent of Company.
4



EXHIBIT A – GUARANTEES AND ADDITIONAL COVENANTS
EXHIBIT B – ORIGINAL INDENTURE
EXHIBIT C – FIRST SUPPLEMENTAL INDENTURE



*       *       *       *       *       *
 
i

--------------------------------------------------------------------------------


FIRST SUPPLEMENT AND AMENDMENT TO LEASE AGREEMENT


THIS FIRST SUPPLEMENT AND AMENDMENT TO LEASE AGREEMENT is made and entered into
as of June 1, 2020 (the “First Supplemental Lease Agreement”) between the PARISH
OF ST. JAMES, STATE OF LOUISIANA (the “Issuer”), a political subdivision of the
State of Louisiana created and existing under the Constitution and Laws of the
State of Louisiana, and NUSTAR LOGISTICS, L.P., a limited partnership organized
and existing under the laws of the State of Delaware (the “Company”);


W I T N E S S E T H :


WHEREAS, pursuant to an Indenture of Trust dated as of July 1, 2010 (the
“Original Indenture” and, as amended and supplemented by the First Supplemental
Indenture (as defined herein), the “Indenture”), by and between the Issuer and
the U.S. Bank National Association, a national banking association, as trustee
(the “Trustee”), the Issuer issued its Revenue Bonds (NuStar Logistics, L.P.)
Series 2010 (the “Series 2010 Bonds”) in the original principal amount of
$100,000,000, all of which are currently outstanding, for the purpose of
acquiring, constructing and installing an addition of approximately 3 million
barrels of crude storage capacity composed of 4 tanks with approximately 370,000
shell barrels each, 2 tanks with approximately 680,000 shell barrels each and 1
tank with approximately 150,000 shell barrels; piping to connect the new tanks
to existing tanks, docks and third-party pipelines; roads; electrical work; fire
protection and dikes located at the NuStar St. James Terminal on the west bank
of the Mississippi River at mile marker 159.9 in the Parish of St. James, State
of Louisiana (the “Project”) and, pursuant to a Lease Agreement dated as of July
1, 2010 (the “Original Agreement”), by and between the Issuer and the Company,
the Issuer leased the Project to the Company; and


WHEREAS, the Company has determined, pursuant to Section 2.07 of the Original
Indenture, to convert the interest rate on the Series 2010 Bonds from a Weekly
Period to a Long Term Period; and


WHEREAS, the Company has given the required notices of intent to convert the
interest rate on the Series 2010 Bonds pursuant to Section 2.07(a) of the
Original Indenture and the Trustee has given the required notices of mandatory
purchase pursuant to Section 4.01(b) of the Original Indenture; and


WHEREAS, the mandatory purchase and the conversion of the interest rate on the
Series 2010 Bonds will occur on June 3, 2020 (the “Conversion Date”); and


WHEREAS, Section 12.01 of the Original Indenture provides that the Original
Agreement may be amended to make revisions thereto which shall be effective only
upon, and in connection with, the remarketing of all of the Bonds then
Outstanding; and


WHEREAS, the Trustee and the Issuer have consented to the amendment of the
Original Agreement for the purpose of revising certain provisions, including but
not limited to adding additional covenants of the Company and adding guarantees
from NuStar Energy L.P. and NuStar Pipeline Operating Partnership L.P.
(collectively, the “Guarantors”) which guarantee the payment of the Company
Obligations (as defined in Exhibit A hereto); and


WHEREAS, the Original Indenture is being supplemented and amended on the date
hereof; and


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration and of the mutual benefits, covenants and agreements herein
expressed, the Issuer, the Company, and the Guarantors hereby agree as follows:


1

--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION


SECTION 1.01.          Definitions. The following terms are added as defined
terms or are amendments to defined terms used in the Original Agreement:


“Agreement” means the Original Agreement, as amended by the First Supplemental
Lease Agreement, and any amendments and supplements thereto.
 
“First Supplemental Indenture” means the First Supplement and Amendment to
Indenture of Trust dated as of June 1, 2020 between the Issuer and the Trustee
and attached hereto as Exhibit C.
 
“First Supplemental Lease Agreement” means this First Supplement and Amendment
to Lease Agreement dated as of June 1, 2020 between the Issuer and the Company.
 
“Indenture” means the Original Indenture, as amended by the First Supplemental
Indenture, and any amendments and supplements thereto.
 
“Original Agreement” means the Lease Agreement dated as of July 1, 2010, between
the Issuer and the Company.
 
“Original Indenture” means the Indenture of Trust dated as of July 1, 2010,
between the Issuer and the Trustee, pursuant to which the Bonds are authorized
to be issued and attached hereto as Exhibit B.
 
ARTICLE II
AMENDMENT TO ARTICLE VI OF THE ORIGINAL AGREEMENT


SECTION 2.01.          Amendment to Section 6.08. Section 6.08 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:
 
“Section 6.08.      [Reserved].”
 
SECTION 2.02.          Additional Covenants. The following section is added to
Article VI of the Original Agreement:
 
“Section 6.10        Additional Covenants.


The Company and the Guarantors hereby covenant and agree to comply with the
provisions contained in Exhibit A hereto.”


ARTICLE III
AMENDMENT TO ARTICLE IX OF THE ORIGINAL AGREEMENT


SECTION 3.01.          Notices.


The addresses contained in Section 9.02 of the Original Agreement are hereby
amended as follows:
 
If to the Company:
NuStar Logistics, L.P.
 
19003 IH-10 West
 
San Antonio, Texas 78257
 
Attention: Christopher C. Russell
 
Telecopier: (210) 918-5758



2

--------------------------------------------------------------------------------


If to the Guarantors:
NuStar Energy L.P.
 
19003 IH-10 West
 
San Antonio, Texas 78257
 
Attention: Christopher C. Russell
 
Telecopier: (210) 918-5758
     
NuStar Pipeline Operating Partnership L.P.
 
19003 IH-10 West
 
San Antonio, Texas 78257
 
Attention: Christopher C. Russell
 
Telecopier: (210) 918-5758



ARTICLE IV
MISCELLANEOUS


SECTION 4.01.          Ratification and Confirmation. Except as expressly
modified by this First Supplemental Lease Agreement, the Original Agreement in
all other respects is hereby ratified and confirmed and shall remain in full
force and effect.
 
SECTION 4.02.          Representations and Warranties of the Issuer. The
representations and warranties of the Issuer and the Company set forth in the
Agreement are hereby confirmed as of the date of this First Supplemental Lease
Agreement.


SECTION 4.03.          Execution and Counterparts. This First Supplemental Lease
Agreement may be executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.


SECTION 4.04.          Applicable Law. This First Supplemental Lease Agreement
is prepared and entered into with the intention that the law of the State of
Louisiana shall govern its construction.


SECTION 4.05.          Interdependence with the Original Agreement. Upon the
execution of this First Supplemental Lease Agreement, the Original Agreement
shall be modified in accordance herewith, and this First Supplemental Lease
Agreement shall form a part of the Original Agreement for all purposes. Any
default by the Company under the Original Agreement shall be deemed to be a
default under this First Supplemental Lease Agreement as well, and vice versa.
 
SECTION 4.06.          Severability. If any clause, paragraph or part of this
First Supplemental Lease Agreement for any reason shall be finally adjudged by
any court of competent jurisdiction to be unconstitutional or invalid, such
judgment shall not affect, impair or invalidate the remainder of this First
Supplemental Lease Agreement but shall be confined in its operation to the
clause, sentence, paragraph, or any part thereof directly involved in the
controversy in which such judgment has been rendered.
 
SECTION 4.07.          Dating. The dating of this First Supplemental Lease
Agreement is intended as and for the convenience of identification of this First
Supplemental Lease Agreement and is not intended to indicate that this First
Supplemental Lease Agreement was executed and delivered on said date. This First
Supplemental Lease Agreement was executed and delivered and became effective on
the Conversion Date.
 
SECTION 4.08.          Indenture. All references in the Agreement to the
Indenture shall mean and include the First Supplemental Indenture as defined
herein in Section 1.01.


3

--------------------------------------------------------------------------------


SECTION 4.09.          Consent of Company. Pursuant to Section 11.03 of the
Original Indenture, the Company hereby consents to the execution and delivery of
the First Supplemental Indenture.
 
[Remainder of Page Intentionally Left Blank]


4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Issuer, the Company, and the Guarantors have caused this
First Supplement and Amendment to Lease Agreement to be executed in their
respective names and attested by their duly authorized officers and have caused
their seals to be hereunto affixed, all as of the day and year first written
above.
 
 
PARISH OF ST. JAMES, STATE OF LOUISIANA
 
 
 
 
By: /s/ Peter A. Dufresne
 
 
Parish President




ATTEST:
 
 
 
 
By: /s/ Linda Hubbell  
 
 
Secretary, Parish Council  
 
 
 
 
 
     
(SEAL)



 
NUSTAR LOGISTICS, L.P.
  By:
NuStar GP, Inc., its general partner
 
 
 
 
By: /s/ Thomas R. Shoaf
 
Name: 
Thomas R. Shoaf   Title: Executive Vice President and Chief Financial Officer





NUSTAR ENERGY L.P. By: Riverwalk Logistics, L.P., its general partner  
 
By:
NuStar GP, LLC, its general partner             By: /s/ Thomas R. Shoaf  
 
Name:
Thomas R. Shoaf  
 
Title: Executive Vice President and Chief Financial Officer  
 
        NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.      By:
NuStar Pipeline Company, LLC, its general partner             By: /s/ Thomas R.
Shoaf     Name: Thomas R. Shoaf     Title: Executive Vice President and Chief
Financial Officer    



[Signature Page to First Supplement and Amendment to Lease Agreement – Series
2010]



--------------------------------------------------------------------------------


EXHIBIT A
 
Guarantees and Additional Covenants
 
Section 1.            Definitions. 
 
All capitalized, undefined terms used in this Exhibit A shall have the same
meanings as used in Article I of the Original Agreement. In addition, for
purposes of this Exhibit A, the following words and phrases shall have the
following meanings:
 
“Affiliate Guarantor” means NuStar Pipeline Operating Partnership L.P., a
Delaware limited partnership, until a successor Affiliate Guarantor shall have
become such pursuant to the applicable provisions of this Agreement, and
thereafter “Affiliate Guarantor” shall mean or include each Person who is then
an Affiliate Guarantor hereunder.
 
“Attributable Indebtedness” when used with respect to any Sale-Leaseback
Transaction, means, as at the time of determination, the present value,
discounted at the rate set forth or implicit in the terms of the lease included
in the transaction, of the total obligations of the lessee for rental payments,
other than amounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items that constitute payments for property rights, during the
remaining term of the lease included in the Sale-Leaseback Transaction,
including any period for which the lease has been extended. In the case of any
lease that is terminable by the lessee upon the payment of a penalty or other
termination payment, the amount shall be the lesser of the amount determined
assuming termination upon the first date the lease may be terminated, in which
case the amount shall also include the amount of the penalty or termination
payment, but no rent shall be considered as required to be paid under the lease
subsequent to the first date upon which it may be so terminated, or the amount
determined assuming no termination.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors or the protection of creditors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings. For
purposes of this definition, a Person shall be deemed not to Beneficially Own
securities that are the subject of a stock purchase agreement, merger agreement,
amalgamation agreement, arrangement agreement or similar agreement until
consummation of the transactions or, as applicable, series of related
transactions contemplated thereby.
 
“Board of Directors” means, with respect to the Company or the Parent Guarantor,
the Board of Directors of the General Partner or of the Parent Guarantor’s
general partner, as the case may be, or any authorized committee of such Board
of Directors.
 
“Capital Interests” means any and all shares, interests, participations, rights
or other equivalents (however designated) of capital stock, including, without
limitation, with respect to partnerships, partnership interests (whether general
or limited) and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.
 
A-1

--------------------------------------------------------------------------------


“Change of Control” means the occurrence of any of the following:


(a)          the direct or indirect lease, sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of (i) all or substantially all of the assets of the
Company and its Subsidiaries taken as a whole or (ii) all of the assets of the
Parent Guarantor and its Subsidiaries taken as a whole, to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act), other than to one or more
members of the NuStar Group, which disposition is followed by a Ratings Decline
within 60 days thereafter;
 
(b)          the adoption of a plan relating to the liquidation or dissolution
of the Company or the Parent Guarantor, or the removal of (i) the General
Partner by the limited partners of the Company, (ii) the general partner of the
Parent Guarantor by the limited partners of the Parent Guarantor or (iii) the
general partner of the Parent Guarantor’s general partner by the limited
partners of the Parent Guarantor’s general partner; or
 
(c)         the consummation of any transaction (including, without limitation,
any merger or consolidation) the result of which is that any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act), other than one or more
members of the NuStar Group, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Company, the General
Partner, the Parent Guarantor, the Parent Guarantor’s general partner or the
general partner of the Parent Guarantor’s general partner, in each case,
measured by voting power rather than number of shares, units or the like, which
occurrence is followed by a Ratings Decline within 60 days thereafter.
 
Notwithstanding the preceding, a conversion of the Company or the Parent
Guarantor from a limited partnership to a corporation, limited liability company
or other form of entity or an exchange of all of the outstanding limited
partnership interests for capital stock in a corporation, for member interests
in a limited liability company or for Equity Interests in such other form of
entity shall not constitute a Change of Control, so long as following such
conversion or exchange, the NuStar Group Beneficially Owns, directly or
indirectly, in the aggregate more than 50% of the Voting Stock of such entity,
or continues to Beneficially Own, directly or indirectly, a sufficient
percentage of Voting Stock of such entity to elect a majority of its directors,
managers, trustees or other persons serving in a similar capacity for such
entity.
 
“Company Obligations” means amounts payable to the Trustee under Section 4.02(a)
of the Agreement and the Reserved Rights.
 
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets after deducting therefrom (a) all current liabilities,
excluding (i) any current liabilities renewable or extendable at the option of
the obligor to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt, and
(b) the value, net of any applicable amortization, of all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the consolidated balance sheet of the Parent
Guarantor for the its most recently completed fiscal quarter, prepared in
accordance with GAAP.
 
“Debt” means any obligation created or assumed by any Person for the repayment
of money borrowed, and any purchase money obligation created or assumed by such
Person and any guarantee of the foregoing.
 
“Equity Interests” means:
 
A-2

--------------------------------------------------------------------------------


(a)          in the case of a corporation, corporate stock;
 
(b)          in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(c)          in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited);
 
(d)          any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuer; and
 
(e)          all warrants, options or other rights to acquire any of the
interests described in clauses (a) through (d) above (but excluding any debt
security that is convertible into, or exchangeable for, any of the interests
described in clauses (a) through (d) above).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Funded Debt” means all Debt maturing one year or more from the date of the
creation thereof, all Debt directly or indirectly renewable or extendable, at
the option of the debtor, by its terms or by the terms of any instrument or
agreement relating thereto, to a date one year or more from the date of the
creation thereof, and all Debt under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of one year or
more.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession of the United States, as in effect from time to time.
 
“General Partner” means the person serving as such under the Partnership
Agreement, which, on the date hereof, is NuStar GP, Inc., a Delaware
corporation.
 
“Guarantors” means, together, the Parent Guarantor and the Affiliate Guarantor.
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by Standard & Poor’s.
 
“Lien” means any mortgage, pledge, security interest, charge, lien or other
encumbrance of any kind, whether or not filed, recorded and perfected under
applicable law.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
 
“NuStar Group” means, collectively, NuStar GP Holdings, LLC, the Parent
Guarantor and each direct or indirect Subsidiary of either of them.
 
“Parent Guarantor” means NuStar Energy L.P., a Delaware limited partnership,
until a successor Parent Guarantor shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Parent Guarantor” shall
mean or include each person who is then a Parent Guarantor hereunder.
 
A-3

--------------------------------------------------------------------------------


“Pari Passu Debt” means any Debt of the Company, whether outstanding on the date
of this First Supplemental Lease Agreement or thereafter created, incurred or
assumed, unless, in the case of any particular Debt, the instrument creating or
evidencing the same or pursuant to which the same is outstanding expressly
provides that such Debt shall be subordinated in right of payment to the Company
Obligations.
 
“Partnership Agreement” means the Agreement of Limited Partnership of the
Company as in effect from time to time.
 
“Permitted Liens” means, with respect to any Person:
 
(1)          Liens upon rights-of-way for pipeline purposes created by a Person
other than the Company;
 
(2)          any statutory or governmental Lien or Lien arising by operation of
law, or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar Lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined Lien which is incidental to
construction, development, improvement or repair;
 
(3)          the right reserved to, or vested in, any municipality or public
authority by the terms of any right, power, franchise, grant, license, permit or
by any provision of law, to purchase or recapture or to designate a purchaser
of, any property;
 
(4)          Liens of taxes and assessments which are (A) for the then current
year, (B) not at the time delinquent, or (C) delinquent but the validity of
which is being contested at the time in good faith by the Company or any of its
Subsidiaries;
 
(5)          Liens of, or to secure performance of, leases, other than capital
leases;
 
(6)          any Lien upon, or deposits of, any assets in favor of any surety
company or clerk of court for the purpose of obtaining indemnity or stay of
judicial proceedings;
 
(7)          any Lien upon property or assets acquired or sold by the Company or
any of its Subsidiaries resulting from the exercise of any rights arising out of
defaults on receivables;
 
(8)          any Lien incurred in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance, temporary disability,
social security, retiree health or similar laws or regulations or to secure
obligations imposed by statute or governmental regulations;
 
(9)          any Lien in favor of the Company or any of its Subsidiaries;
 
(10)        any Lien in favor of the United States of America or any state
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any state thereof, to secure partial,
progress, advance, or other payments pursuant to any contract or statute, or any
Debt incurred by the Company or any of its Subsidiaries for the purpose of
financing all or any part of the purchase price of, or the cost of constructing,
developing, repairing or improving, the property or assets subject to such Lien;
 
(11)        any Lien securing industrial development, pollution control or
similar revenue bonds;
 
A-4

--------------------------------------------------------------------------------


(12)        any Lien securing Debt of the Company or any of its Subsidiaries,
all or a portion of the net proceeds of which are used, substantially concurrent
with the funding thereof (and for purposes of determining such “substantial
concurrence,” taking into consideration, among other things, required notices to
be given to Owners of Outstanding Bonds under the Indenture in connection with
such refunding, refinancing or repurchase, and the required corresponding
durations thereof), to refinance, refund or repurchase all Outstanding Bonds
under the Indenture, including the amount of all accrued interest thereon and
reasonable fees and expenses and premium, if any, incurred by the Company or any
of its Subsidiaries in connection therewith;
 
(13)        Liens in favor of any Person to secure obligations under the
provisions of any letters of credit, bank guarantees, bonds or surety
obligations required or requested by any governmental authority in connection
with any contract or statute; or
 
(14)        any Lien upon or deposits of any assets to secure performance of
bids, trade contracts or statutory obligations.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, other entity,
unincorporated organization or government, or any agency or political
subdivision thereof.
 
“Rating Agency” means each of Standard & Poor’s and Moody’s, or if Standard &
Poor’s or Moody’s or both shall not make a rating on the Bonds publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Company (as certified by a resolution of the Board
of Directors of the General Partner) which shall be substituted for Standard &
Poor’s or Moody’s, or both, as the case may be.
 
“Rating Category” means:
 
(a)          with respect to S&P, any of the following categories: AAA, AA, A,
BBB, BB, B, CCC, CC, C and D (or equivalent successor categories); and
 
(b)          with respect to Moody’s, any of the following categories: Aaa, Aa,
A, Baa, Ba, B, Caa, Ca, C and D (or equivalent successor categories).
 
“Ratings Decline” means a decrease in the rating of the Bonds by both Moody’s
and S&P by one or more gradations (including gradations within Rating Categories
as well as between Rating Categories). In determining whether the rating of the
Bonds has decreased by one or more gradations, gradations within Rating
Categories, namely + or - for S&P, and 1, 2, and 3 for Moody’s, will be taken
into account; for example, in the case of S&P, a ratings decline either from BB+
to BB or BB– to B+ will constitute a decrease of one gradation.
 
“Sale-Leaseback Transaction” means the sale or transfer by the Company or any of
its Subsidiaries of any property or assets to a Person (other than the Company
or a Subsidiary of the Company) and the taking back by the Company or any
Subsidiary of the Company, as the case may be, of a lease of such property or
assets.
 
“Standard & Poor’s” or “S&P” means S&P Global Ratings, a division of S&P Global,
Inc., or any successor to the rating agency business thereof.
 
A-5

--------------------------------------------------------------------------------


“Subsidiary” of any Person means (i) any partnership of which more than 50% of
the Capital Interests (considering all partners’ Capital Interests as a single
class) is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of such Person or combination
thereof, or (ii) any corporation, association or other business entity of which
more than 50% of the total voting power of the Capital Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or combination thereof.
 
“Subsidiary Guarantor” means, as at any date, any Subsidiary that has become and
then is obligated as a guarantor as provided in Section 3(d) of this Exhibit A,
not having been released pursuant to Section 3(e) of this Exhibit A.
 
“Voting Stock” of any Person as of any date means the Equity Interests of such
Person pursuant to which the holders thereof have the general voting power under
ordinary circumstances to vote in the election of members of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, Equity Interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with respect to a partnership (whether general or limited) whose Equity Interest
does not provide holders thereof the general voting power under ordinary
circumstances to vote in the election of members of the board of directors,
managers, general partners or trustees of such partnership, as applicable, the
general partner interest in such partnership.
 
Section 2.            Unconditional Guarantees.
 
For value received, the Guarantors hereby fully, irrevocably, unconditionally
and absolutely guarantee to the Owners and to the Trustee the due and punctual
payment of the Company Obligations, when and as such Company Obligations shall
become due and payable according to the terms of the Indenture and this
Agreement. The guarantees by the Guarantors set forth in this Section 2 of
Exhibit A are referred to herein as the “Guarantees.” Without limiting the
generality of the foregoing, the Guarantors’ liability shall extend to all
amounts that constitute part of the Company Obligations and would be owed by the
Company under the Agreement but for the fact that they are unenforceable,
reduced, limited, impaired, suspended or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.
 
Failing payment when due of any amount guaranteed pursuant to the Guarantees,
for whatever reason, each Guarantor will be obligated (to the fullest extent
permitted by applicable law) to pay the same immediately to the Trustee, without
set-off or counterclaim or other reduction whatsoever (whether for taxes,
withholding or otherwise). Each Guarantee hereunder is intended to be a general,
unsecured, senior obligation of each Guarantor and will rank pari passu in right
of payment with all indebtedness of such Guarantor that is not, by its terms,
expressly subordinated in right of payment to the Guarantee of such Guarantor.
Each Guarantor hereby agrees that to the fullest extent permitted by applicable
law, its obligations hereunder shall be full, irrevocable, unconditional and
absolute, irrespective of the validity, regularity or enforceability of the
Company Obligations, the Guarantees or this Agreement, the absence of any action
to enforce the same, any waiver or consent by any party with respect to any
provisions hereof or thereof, the recovery of any judgment against the Company,
any action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of the Guarantor. The
Guarantor hereby agrees that in the event of a default in payment of the Company
Obligations under this Agreement, whether at the maturity, upon redemption or by
declaration of acceleration or otherwise, legal proceedings may be instituted by
the Trustee on behalf of the Owners or, subject to Section 9.04 of the
Indenture, by the Owners, on the terms and conditions set forth in the
Indenture, directly against the Guarantors to enforce the Guarantees without
first proceeding against the Company.
 
A-6

--------------------------------------------------------------------------------


To the fullest extent permitted by applicable law, the obligations of each
Guarantor under this Section 2 of Exhibit A shall be as aforesaid full,
irrevocable, unconditional and absolute and shall not be impaired, modified,
discharged, released or limited by any occurrence or condition whatsoever,
including, without limitation, (i) any compromise, settlement, release, waiver,
renewal, extension, indulgence or modification of, or any change in, any of the
obligations and liabilities of the Company or such Guarantor contained in the
Indenture or this Agreement, (ii) any impairment, modification, release or
limitation of the liability of the Company, such Guarantor or any of their
estates in bankruptcy, or any remedy for the enforcement thereof, resulting from
the operation of any present or future provision of any applicable Bankruptcy
Law, as amended, or other statute or from the decision of any court, (iii) the
assertion or exercise by the Company, such Guarantor, the Trustee or the Issuer
of any rights or remedies under the Indenture or this Agreement or their delay
in or failure to assert or exercise any such rights or remedies, (iv) the
assignment or the purported assignment of any property as security for any of
the Bonds, including all or any part of the rights of the Company or such
Guarantor under the Indenture or this Agreement, (v) the extension of the time
for payment by the Company or such Guarantor of any payments or other sums or
any part thereof owing or payable under any of the terms and provisions of any
of the Bonds or the Indenture or this Agreement or of the time for performance
by the Company or such Guarantor of any other obligations under or arising out
of any such terms and provisions or the extension or the renewal of any thereof,
(vi) the modification or amendment (whether material or otherwise) of any duty,
agreement or obligation of the Company or such Guarantor set forth in the
Indenture or this Agreement, (vii) the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all of the
assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting, the Company or any of the Guarantors or any of their respective
assets, or the disaffirmance of any of the Bonds, the Guarantees or the
Indenture or this Agreement in any such proceeding, (viii) the release or
discharge of the Company or such Guarantor from the performance or observance of
any agreement, covenant, term or condition contained in any of such instruments
by operation of law, (ix) the unenforceability of any of the Bonds, the
Guarantees, the Indenture or this Agreement, (x) any change in the name,
business, capital structure, corporate existence, or ownership of the Company or
such Guarantor, or (xi) any other circumstance which might otherwise constitute
a defense available to, or a legal or equitable discharge of, a surety or such
Guarantor.
 
To the fullest extent permitted by applicable law, each Guarantor hereby (i)
waives diligence, presentment, demand of payment, notice of acceptance, filing
of claims with a court in the event of the merger, insolvency or bankruptcy of
the Company or such Guarantor, and all demands and notices whatsoever, (ii)
acknowledges that any agreement, instrument or document evidencing the
Guarantees may be transferred and that the benefit of its obligations hereunder
shall extend to each holder of any agreement, instrument or document evidencing
the Guarantees without notice to them and (iii) covenants that its Guarantee
will not be discharged except by complete performance of the Guarantees. Each
Guarantor further agrees that to the fullest extent permitted by applicable law,
if at any time all or any part of any payment theretofore applied by any Person
to any Guarantee is, or must be, rescinded or returned for any reason
whatsoever, including without limitation, the insolvency, bankruptcy or
reorganization of such Guarantor, such Guarantee shall, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence notwithstanding such application, and the Guarantees shall continue to
be effective or be reinstated, as the case may be, as though such application
had not been made.
 
The Guarantors shall be subrogated to all rights of the Owners, the Issuer and
the Trustee against the Company in respect of any amounts paid by the Guarantors
pursuant to the provisions of the Indenture and this Agreement; provided,
however, that the Guarantors shall not be entitled to enforce or to receive any
payments arising out of, or based upon, such right of subrogation with respect
to any of the Company Obligations until all of the Bonds and the Guarantees
thereof shall have been indefeasibly paid in full or discharged.
 
A-7

--------------------------------------------------------------------------------


A director, officer, employee, stockholder, partner or member, as such, of the
Guarantors shall not have any liability for any obligations of the Guarantors
under the Indenture or this Agreement or for any claim based on, in respect of
or by reason of such obligations or their creation.
 
No failure to exercise and no delay in exercising, on the part of the Trustee,
the Issuer or the Owners, any right, power, privilege or remedy under this
Section 2 of Exhibit A and the Guarantees shall operate as a waiver thereof, nor
shall any single or partial exercise of any rights, power, privilege or remedy
preclude any other or further exercise thereof, or the exercise of any other
rights, powers, privileges or remedies. The rights and remedies herein provided
for are cumulative and not exclusive of any rights or remedies provided in law
or equity. Nothing contained in this Section 2 of Exhibit A shall limit the
right of the Trustee, the Issuer or the Owners to take any action to accelerate
the maturity of the Bonds pursuant to Section 9.02 of the Indenture or to pursue
any rights or remedies hereunder or under applicable law.
 
Section 3.            Covenants.
 
The Company hereby covenants and agrees:
 
(a)          Consolidation, Merger, Conveyance, Transfer or Lease.
 
(1)          The Company shall not, and subject to Section 3(e) of this Exhibit
A, shall not permit any Subsidiary Guarantor to, consolidate with or merge into
any other Person or sell, lease or transfer its properties and assets as, or
substantially as, an entirety to, any Person, unless:
 
(A)         (i) in the case of a merger, the Company or such Subsidiary
Guarantor is the surviving entity, or (ii) the Person formed by such
consolidation or into which the Company or such Subsidiary Guarantor is merged
or the Person which acquires by sale or transfer, or which leases, the
properties and assets of the Company or such Subsidiary Guarantor as, or
substantially as, an entirety expressly assumes, by an amendment hereto, or an
amendment to the applicable Subsidiary Guarantor, as, or substantially as, an
entirety expressly assumes, by a supplement executed and delivered to the
Trustee, in form reasonably satisfactory to the Trustee, all of the obligations
of the Company or such Subsidiary Guarantor, as the case may be, under the
Indenture or this Agreement, or the applicable Subsidiary Guarantee, as the case
may be;
 
(B)          the surviving entity or successor Person is a Person organized and
existing under the laws of the United States of America, any state thereof or
the District of Columbia;
 
(C)          immediately after giving effect to such transaction, no Default
shall have occurred and be continuing; and
 
(D)         the Company has delivered to the Trustee an officers’ certificate,
stating that such consolidation, merger, conveyance, sale, transfer or lease
complies with this Section 3(a) of Exhibit A and Section 2.02(b) of the
Agreement and that all conditions precedent herein provided for relating to such
transaction have been complied with.
 
A-8

--------------------------------------------------------------------------------


(2)          Upon any consolidation of the Company or any Subsidiary Guarantor
with, or merger of the Company or any Subsidiary Guarantor into, any other
Person or any sale, transfer or lease of the properties and assets of the
Company or any Subsidiary Guarantor as, or substantially as, an entirety in
accordance with Section 3(a)(1) of this Exhibit A, the successor Person formed
by such consolidation or into which the Company or such Subsidiary Guarantor is
merged or to which such sale, transfer or lease is made shall (and, in the case
of any Subsidiary Guarantor, its Subsidiary Guarantee will provide that it
shall) succeed to, and be substituted for, and may exercise every right and
power of, the Company or such Subsidiary Guarantor under the Indenture and this
Agreement, or the Subsidiary Guarantee of such Subsidiary Guarantor, as the case
may be, with the same effect as if such successor Person had been named
originally as the Company or such Subsidiary Guarantor herein or therein, and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under the Indenture and this Agreement
and the Company Obligations or such Subsidiary Guarantee, as the case may be.
 
(b)         Limitations on Liens.
 
The Company will not, nor will it permit any of its Subsidiaries to, create,
assume, incur or suffer to exist any Lien upon any property or assets, whether
owned or leased on the date of this First Supplemental Lease Agreement or
thereafter acquired, to secure any Debt of the Company or any other Person
(other than the Company Obligations), without in any such case making effective
provision whereby all of the Company Obligations shall be secured equally and
ratably with, or prior to, such Debt so long as such Debt shall be so secured.
This restriction shall not apply to:
 
(1)          Permitted Liens;
 
(2)         any Lien upon any property or assets of the Company or any of its
Subsidiaries in existence on the date of this First Supplemental Lease Agreement
or created pursuant to an “after acquired property” clause or similar term or
otherwise provided for pursuant to agreements existing on the date of this First
Supplemental Lease Agreement;
 
(3)         any Lien upon any property or assets created at the time of
acquisition of such property or assets by the Company or any of its Subsidiaries
or within one year after such time to secure all or a portion of the purchase
price for such property or assets or Debt incurred to finance such purchase
price, whether such Debt was incurred prior to, at the time of or within one
year after the date of such acquisition;
 
(4)         any Lien upon any property or assets existing thereon at the time of
the acquisition thereof by the Company or any of its Subsidiaries (regardless of
whether the obligations secured thereby are assumed by the Company or any of its
Subsidiaries); provided, however, that such Lien only encumbers the property or
assets so acquired;
 
(5)         any Lien upon any property or assets of a Person existing thereon at
the time such Person becomes a Subsidiary of the Company by acquisition, merger
or otherwise; provided, however, that such Lien only encumbers the property or
assets of such Person at the time such Person becomes a Subsidiary of the
Company;
 
(6)          any Lien upon any property or assets to secure all or part of the
cost of construction, development, repair or improvements thereon or to secure
Debt incurred prior to, at the time of, or within one year after completion of
such construction, development, repair or improvements or the commencement of
full operations thereof (whichever is later), to provide funds for any such
purpose;
 
(7)         Liens imposed by law or order as a result of any proceeding before
any court or regulatory body that is being contested in good faith, and Liens
which secure a judgment or other court-ordered award or settlement as to which
the Company or the applicable Subsidiary, as the case may be, has not exhausted
its appellate rights;
 
A-9

--------------------------------------------------------------------------------


(8)         any Lien upon any additions, improvements, replacements, repairs,
fixtures, appurtenances or component parts thereof attaching to or required to
be attached to property or assets pursuant to the terms of any mortgage, pledge
agreement, security agreement or other similar instrument, creating a Lien upon
such property or assets permitted by clauses (1) through (7) above;
 
(9)        any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refundings or replacements) of any
Lien, in whole or in part, referred to in clauses (1) through (8), inclusive, of
this Section 3(b) of Exhibit A; provided, however, that the principal amount of
Debt secured thereby shall not exceed the principal amount of Debt so secured at
the time of such extension, renewal, refinancing, refunding or replacement (plus
the aggregate amount of premiums, other payments, costs and expenses required to
be paid or incurred in connection with such extension, renewal, refinancing,
refunding or replacement); provided, further, however, that such extension,
renewal, refinancing, refunding or replacement Lien shall be limited to all or a
part of the property (including improvements, alterations and repairs on such
property) subject to the encumbrance so extended, renewed, refinanced, refunded
or replaced (plus improvements, alterations and repairs on such property); or
 
(10)        any Lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing Debt of the Company or any
Subsidiary.
 
Notwithstanding the foregoing provisions of this Section 3(b) of Exhibit A, the
Company may, and may permit any of its Subsidiaries to, create, assume, incur or
suffer to exist any Lien upon any property or assets to secure Debt of the
Company or any Person (other than the Bonds) that is not excepted by clauses (1)
through (10), inclusive, of this Section 3(b) of Exhibit A without securing the
Bonds issued under the Indenture, provided that the aggregate principal amount
of all Debt then Outstanding secured by such Lien and all similar Liens,
together with all Attributable Indebtedness from Sale-Leaseback Transactions
(excluding Sale-Leaseback Transactions permitted by clauses (1) through (4),
inclusive, of Section 3(c) of this Exhibit A), does not exceed 10% of
Consolidated Net Tangible Assets.
 
(c)          Restriction of Sale-Leaseback Transaction.
 
The Company will not, nor will it permit any of its Subsidiaries to, engage in a
Sale-Leaseback Transaction, unless:
 
(1)          the Sale-Leaseback Transaction occurs within one year from the date
of completion of the acquisition of the property or assets subject thereto or
the date of the completion of construction, development or substantial repair or
improvement, or commencement of full operations on such property or assets,
whichever is later;
 
(2)          the Sale-Leaseback Transaction involves a lease for a period,
including renewals, of not more than three years;
 
(3)         the Company or such Subsidiary would be entitled to incur Debt
secured by a Lien on the property or assets subject thereto in a principal
amount equal to or exceeding the Attributable Indebtedness from such
Sale-Leaseback Transaction without equally and ratably securing the Bonds; or
 
(4)         the Company or such Subsidiary, within a one-year period after such
Sale-Leaseback Transaction, applies or causes to be applied an amount not less
than the Attributable Indebtedness from such Sale-Leaseback Transaction to (A)
the prepayment, repayment, redemption, reduction or retirement of Pari Passu
Debt of the Company, or (B) the expenditure or expenditures for property or
assets used or to be used in the ordinary course of business of the Company or
its Subsidiaries.
 
A-10

--------------------------------------------------------------------------------


Notwithstanding the foregoing provisions of this Section 3(c) of Exhibit A, the
Company may, and may permit any of its Subsidiaries to, effect any
Sale-Leaseback Transaction that is not excepted by clauses (1) through (4),
inclusive, of this Section 3(c) of Exhibit A; provided that the Attributable
Indebtedness from such Sale-Leaseback Transaction, together with the aggregate
principal amount of then outstanding Debt (other than the Bonds) secured by
Liens upon any property or assets of the Company or its Subsidiaries not
excepted by clauses (1) through (10), inclusive, of Section 3(b) of this Exhibit
A, do not exceed 10% of the Consolidated Net Tangible Assets.
 
(d)          Future Subsidiary Guarantors.
 
The Company shall cause each Subsidiary of the Company that guarantees or
becomes a co-obligor in respect of any Funded Debt of the Company (including,
without limitation, following any release of such Subsidiary pursuant to Section
3(e) of this Exhibit A from any guarantee previously provided by it under this
Section 3(d) of Exhibit A) to cause the Company Obligations to be equally and
ratably guaranteed by such Subsidiary, but only to the extent that the Company
Obligations are not already guaranteed by such Subsidiary on reasonably
comparable terms and promptly execute and deliver to the Trustee an amendment to
this Agreement pursuant to which such Subsidiary will guarantee payment of the
Company Obligations.
 
(e)          Release of Guarantee.
 
Notwithstanding anything to the contrary in Section 3(d) of this Exhibit A, in
the event that any Subsidiary that has guaranteed the Company Obligations
pursuant to Section 3(d) of this Exhibit A shall no longer be a guarantor of any
Funded Debt of the Company other than the Company Obligations, and so long as no
Default with respect to the Company Obligations shall have occurred or be
continuing, such Subsidiary, upon giving written notice to the Trustee to the
foregoing effect, shall be deemed to be automatically released from all of its
obligations in respect of the Company Obligations, and its guarantee thereof and
this Agreement without further act or deed and such guarantee of such Subsidiary
shall be terminated and of no further force or effect. Following the receipt by
the Trustee of any such notice, the Company shall cause this Agreement to be
amended to evidence such release and termination; provided, however, that the
failure to so amend this Agreement shall not affect the validity of the release
and termination of such guarantee of such Subsidiary.
 
Notwithstanding any other provisions of the Indenture, the Agreement or this
Exhibit A, if at any time the Affiliate Guarantor does not guarantee any
obligations of the Parent Guarantor or any of its Subsidiaries (including the
Company) under any bank credit facility or any public debt instrument (other
than pursuant to its Guarantee), then upon the Affiliate Guarantor giving
written notice to the Trustee to the foregoing effect, the Affiliate Guarantor
shall automatically be deemed to be released from its Guarantee and all of its
obligations in respect of the Company Obligations and shall no longer be a
“Guarantor” hereunder. However, if at any time after the Affiliate Guarantor is
released from its Guarantee, the Affiliate Guarantor guarantees any obligations
of the Parent Guarantor or any of its Subsidiaries (including the Company) under
any bank credit facility or any public debt instrument, then the Affiliate
Guarantor will (1) simultaneously therewith, automatically be deemed to be a
“Guarantor” under the Agreement and have all obligations applicable to
Guarantors under the Agreement and (2) provide a Guarantee of the Company
Obligations pursuant to documentation satisfactory to the Trustee.
 

A-11

--------------------------------------------------------------------------------


(f)          Change of Control.


(1)          If a Change of Control occurs, each Owner of Bonds shall have the
right to require the Trustee with funds provided by the Company, who may
designate a third party for this purpose (in either case, the “Company
Designee”) to repurchase all or any part (which shall be in an amount equal to
an Authorized Denomination under the Indenture) of that Owner’s Bonds pursuant
to the offer described below (the “Change of Control Offer”). In the Change of
Control Offer, the Company shall offer a “Change of Control Payment” in cash
equal to 101% of the aggregate principal amount of Bonds repurchased, plus
accrued and unpaid interest thereon, if any, to, but excluding, the date of
purchase (the “Change of Control Payment Date”), subject to the rights of any
Owner in whose name a Bond is registered on a Record Date occurring prior to the
Change of Control Payment Date to receive interest due on an Interest Payment
Date that is on or prior to such Change of Control Payment Date.
 
(2)          Within 30 days following any Change of Control, at the written
direction of the Company Designee, which shall be accompanied by a form of
notice in accordance with the applicable procedures of the Securities
Depository, the Trustee shall deliver, within five (5) days after receipt of
such written direction from the Company Designee, the notice provided by the
Company to each Owner of Bonds. The notice, which shall govern the terms of the
Change of Control Offer, shall state, among other things:
 
(A)          that a Change of Control has occurred and a Change of Control Offer
is being made as provided for herein, and that, although Owners are not required
to tender their Bonds, all Bonds that are validly tendered shall be accepted for
payment;
 
(B)          the Change of Control Payment and the Change of Control Payment
Date, which will be no earlier than 10 days and no later than 60 days after the
date such notice is delivered in accordance with the applicable procedures
required by the Indenture;
 
(C)          that any Bonds accepted for payment pursuant to the Change of
Control Offer (and duly paid for on the Change of Control Payment Date) shall
cease to accrue interest after the Change of Control Payment Date;
 
(D)          that any Bonds (or portions thereof) not validly tendered shall
continue to accrue interest;
 
(E)         that any Owner electing to have a Bond purchased pursuant to any
Change of Control Offer shall be required to surrender the Bond, or transfer by
book-entry transfer, to the Trustee, at the address specified in the notice at
least one (1) Business Day before the Change of Control Payment Date;
 
(F)         that Owners shall be entitled to withdraw their election if the
Trustee receives, not later than the expiration of the Change of Control Offer,
a facsimile transmission or letter setting forth the name of the Owner, the
principal amount of the Bond the Owner delivered for purchase and a statement
that such Owner is withdrawing his election to have such Bond purchased;
 
(G)          the instructions and any other information necessary to enable
Owners to tender their Bonds (or portions thereof) and have such Bonds (or
portions thereof) purchased pursuant to the Change of Control Offer; and
 
A-12

--------------------------------------------------------------------------------


(H)          whether any partial redemption of Bonds is scheduled to occur
during the Change of Control Offer period. 
 
(3)          On or before the Change of Control Payment Date, the Trustee shall
accept for payment all Bonds or portions thereof properly tendered and not
withdrawn pursuant to the Change of Control Offer. Promptly after such
acceptance, on the Change of Control Payment Date, the Company Designee will:
 
(A)          deposit by 11:00 a.m., New York City time, with the Trustee an
amount equal to the Change of Control Payment in respect of all Bonds or
portions thereof so tendered for deposit in the Change of Control Payment Fund;
and
 
(B)          provide the Trustee an officers’ certificate stating the aggregate
principal amount of Bonds or portions thereof being purchased by the Company
Designee.
 
(4)          On the Change of Control Payment Date, the Trustee, shall deliver
to each Owner of Bonds accepted for payment the Change of Control Payment for
such Bonds (or, if all the Bonds are then in global form, make such payment in
accordance with the applicable procedures of the Securities Depositary), and the
Issuer shall promptly issue a new Bond with a new Sub-series designated and new
Interest Period, and the Trustee shall promptly authenticate and deliver in
accordance with the applicable procedures of the Securities Depositary to each
Owner such new Bond equal in principal amount to any unpurchased portion of the
Bonds surrendered, if any; provided that each such new Bond shall be in a
principal amount equal to an Authorized Denomination under the Indenture. The
Company shall publicly announce the results of the Change of Control Offer on or
as soon as practicable after the Change of Control Payment Date.
 
(5)         The provisions described in this Section 3(f) that require the
Company to make a Change of Control Offer following a Change of Control shall be
applicable regardless of whether any other provisions of the Indenture are
applicable, except as set forth in Section 3(g) below.
 
(6)         Notwithstanding the other provisions of this Section 3(f), the
Company and the Trustee shall not be required to make a Change of Control Offer
upon a Change of Control if (A) a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Exhibit A applicable to a Change of Control Offer made by the
Company and purchases all Bonds validly tendered and not withdrawn under such
Change of Control Offer, (B) notice of redemption of all outstanding Bonds has
been given pursuant to the Indenture, unless and until there is a default in
payment of the applicable redemption price, or (C) in connection with or in
contemplation of any Change of Control, the Company has made an offer to
purchase (an “Alternate Offer”) any and all Bonds validly tendered at a cash
price equal to or higher than the Change of Control Payment and has purchased
all Bonds properly tendered in accordance with the terms of such Alternate
Offer.
 
(7)         A Change of Control Offer or Alternate Offer may be made in advance
of a Change of Control, and conditioned upon the occurrence of the Change of
Control, if a definitive agreement is in place for the Change of Control at the
time of making the Change of Control Offer or Alternate Offer.
 
A-13

--------------------------------------------------------------------------------


(8)         In the event that Owners of not less than 90% of the aggregate
principal amount of the outstanding Bonds have been accepted for payment
pursuant to a Change of Control Offer or an Alternate Offer and the Company (or
a third party making the Change of Control Offer or Alternate Offer as provided
in Section 3(f)(6)) purchases all of the Bonds held by such Owners, the Company
will have the right, upon not less than 10 nor more than 60 days’ notice, given
not more than 30 days following the purchase pursuant to the Change of Control
Offer or Alternate Offer described above, as the case may be, to cause a
mandatory tender of all of the Bonds that remain Outstanding following such
purchase at a price equal to the applicable Change of Control Payment or
Alternate Offer price, as applicable, plus, to the extent not included in the
Change of Control Payment or Alternate Offer price, as applicable, accrued and
unpaid interest thereon, if any, to, but excluding, the date of tender (such
date, the “Change of Control Mandatory Purchase Date”) (subject to the right of
Owners of record on the relevant Record Date to receive interest due on an
Interest Payment Date that is on or prior to the Change of Control Mandatory
Purchase Date).
 
(g)          Termination of Right to Tender Upon Change of Control.
 
If at any time (1) the Bonds have an Investment Grade Rating from either of the
Rating Agencies, (2) no Default has occurred and is continuing under this
Agreement or the Indenture and (3) the Company has delivered to the Trustee an
officers’ certificate certifying to (1) and (2) of this Section 3(g) of Exhibit
A (the occurrence of the events described in the foregoing clauses (1), (2) and
(3) being collectively referred to as a “Covenant Termination Event”), the
Company and its Subsidiaries shall no longer be subject to the provisions of
Section 3(f) of this Exhibit A. However, the Company and its Subsidiaries will
remain subject to all of the other provisions of this Agreement.
 
The Trustee shall not have any obligation to monitor the ratings of the Bonds,
the occurrence or date of any Covenant Termination Event and may rely
conclusively on the officers’ certificate referenced above with respect to the
same. The Trustee shall not have any obligation to notify the Owners of the
occurrence or date of any Covenant Termination Event, but may provide a copy of
such officers’ certificate to any Owner upon request.
 
A-14

--------------------------------------------------------------------------------


EXHIBIT B


Indenture of Trust dated as of July 1, 2010


(See Attached)



--------------------------------------------------------------------------------


INDENTURE OF TRUST
 
BETWEEN
 
PARISH OF ST. JAMES,
STATE OF LOUISIANA
 
AND
 
U.S. BANK NATIONAL ASSOCIATION
 
DATED AS OF JULY 1, 2010



--------------------------------------------------------------------------------



$100,000,000
PARISH OF ST. JAMES, STATE OF LOUISIANA
REVENUE BONDS
(NUSTAR LOGISTICS, L.P. PROJECT)
SERIES 2010



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
ARTICLE I
     
DEFINITIONS
 
SECTION 1.01.
Definitions
4
SECTION 1.02.
Uses of Phrases
10
ARTICLE II
     
THE BONDS
SECTION 2.01.
Authorized Amount of Bonds
11
SECTION 2.02.
Issuance and Term of Bonds
11
SECTION 2.03.
Daily Period
11
SECTION 2.04.
Weekly Period
12
SECTION 2.05.
Commercial Paper Period
12
SECTION 2.06.
Long Term Period
13
SECTION 2.07.
Conversion Option
14
SECTION 2.08.
Execution; Limited Obligations
15
SECTION 2.09.
Authentication
15
SECTION 2.10.
Form of Bonds
16
SECTION 2.11.
Delivery of Bonds
16
SECTION 2.12.
Mutilated, Lost, Stolen or Destroyed Bonds
16
SECTION 2.13.
Transfer of Bonds; Persons Treated as Owners
17
SECTION 2.14.
Destruction of Bonds
17
SECTION 2.15.
Temporary Bonds
18
SECTION 2.16.
Book-Entry System
18
 
ARTICLE III
     
REDEMPTION OF BONDS BEFORE MATURITY
 
SECTION 3.01.
Extraordinary Redemption
21
SECTION 3.02.
Optional Redemption by the Company
21
SECTION 3.03.
Notice of Redemption
22
SECTION 3.04.
Redemption Payments
23
SECTION 3.05.
Cancellation
23
SECTION 3.06.
Partial Redemption of Bonds
23



-i-

--------------------------------------------------------------------------------


ARTICLE IV
     
MANDATORY PURCHASE DATE; DEMAND PURCHASE OPTION
 
SECTION 4.01.
Mandatory Purchase of Bonds on Mandatory Purchase Date
24
SECTION 4.02.
Demand Purchase Option
24
SECTION 4.03.
Funds for Purchase of Bonds
25
SECTION 4.04.
Delivery of Purchased Bonds
25
SECTION 4.05.
Delivery of Proceeds of Sale of Purchased Bonds
26
SECTION 4.06.
Duties of Trustee With Respect to Purchase of Bonds
26
SECTION 4.07.
Remarketing of Bonds
27
 
ARTICLE V
     
GENERAL COVENANTS
 
SECTION 5.01.
Payment of Principal, Premium, if any, and Interest
28
SECTION 5.02.
Performance of Covenants
28
SECTION 5.03.
Instruments of Further Assurance
28
SECTION 5.04.
Recording and Filing
29
SECTION 5.05.
Inspection of Books
29
SECTION 5.06.
List of Owners of Bonds
29
SECTION 5.07.
Rights Under Agreement
29
SECTION 5.08.
[Reserved]
29
SECTION 5.09.
Undertaking to Provide Ongoing Disclosure
29
SECTION 5.10.
Notice of Control
30
 
ARTICLE VI
     
REVENUES AND FUNDS
 
SECTION 6.01.
Creation of Bond Fund
31
SECTION 6.02.
Payments into the Bond Fund
31
SECTION 6.03.
Use of Moneys in the Bond Fund
31
SECTION 6.04.
Payment of Bonds with Proceeds of Refunding Bonds
32
SECTION 6.05.
Project Fund
32
SECTION 6.06.
Payments into the Project Fund; Disbursements
32
SECTION 6.07.
Use of Moneys in the Project Fund Upon Default
32
SECTION 6.08.
Completion of the Project
32
SECTION 6.09.
Nonpresentment of Bonds
33
SECTION 6.10.
Moneys to be Held in Trust
33
SECTION 6.11.
Repayment to the Credit Provider and the Company from the Bond Fund or the
Project Fund
33



-ii-

--------------------------------------------------------------------------------


SECTION 6.12.
Credit Facility
33
SECTION 6.13.
Creation of Rebate Fund; Duties of Trustee; Amounts Held in Rebate Fund
34
     
ARTICLE VII
     
INVESTMENT OF MONEYS
 
SECTION 7.01.
Investment of Moneys
35
ARTICLE VIII
     
DISCHARGE OF INDENTURE
SECTION 8.01.
Discharge of Indenture
38
SECTION 8.02.
Defeasance of Bonds
38  
ARTICLE IX
     
DEFAULTS AND REMEDIES
 
SECTION 9.01.
Defaults
41
SECTION 9.02.
Acceleration
41
SECTION 9.03.
Other Remedies; Rights of Owners of Bonds
42
SECTION 9.04.
Right of Owners of Bonds to Direct Proceedings
42
SECTION 9.05.
Appointment of Receivers
42
SECTION 9.06.
Waiver
43
SECTION 9.07.
Application of Moneys
43
SECTION 9.08.
Remedies Vested in Trustee
45
SECTION 9.09.
Rights and Remedies of Owners of Bonds
45
SECTION 9.10.
Termination of Proceedings
45
SECTION 9.11.
Waivers of Default
46
SECTION 9.12.
Notice of Defaults under Section 9.01(e) or (f); Opportunity to Cure Such
Defaults
46
SECTION 9.13.
Subrogation Rights of Credit Provider
47
 
ARTICLE X
     
TRUSTEE
 
SECTION 10.01.
Acceptance of Trusts
48
SECTION 10.02.
Fees, Charges and Expenses of the Trustee
51
SECTION 10.03.
Notice to Owners of Bonds if Default Occurs
51
SECTION 10.04.
Intervention by the Trustee
51



-iii-

--------------------------------------------------------------------------------


SECTION 10.05.
Successor Trustee
52
SECTION 10.06.
Resignation by the Trustee
52
SECTION 10.07.
Removal of the Trustee
52
SECTION 10.08.
Appointment of Successor Trustee by Owners of Bonds
52
SECTION 10.09.
Acceptance by Successor Trustee
53
SECTION 10.10.
Appointment of Co-Trustee
53
SECTION 10.11.
Successor Remarketing Agent
54
SECTION 10.12.
Notice of Rating Agencies
55
ARTICLE XI
     
SUPPLEMENTAL INDENTURES
 
SECTION 11.01.
Supplemental Indentures Not Requiring Consent of Owners of Bonds
56
SECTION 11.02.
Supplemental Indentures Requiring Consent of Owners of Bonds
57
SECTION 11.03.
Consent of the Company
58
SECTION 11.04.
Execution of Amendments and Supplements by Trustee
58  
ARTICLE XII
     
AMENDMENT OF AGREEMENT
 
SECTION 12.01.
Amendments to Agreement Not Requiring Consent of Owners of Bonds
59
SECTION 12.02.
Amendments to Agreement Requiring Consent of Owners of Bonds
59  
ARTICLE XIII
     
MISCELLANEOUS
 
SECTION 13.01.
Consents of Owners of Bonds
60
SECTION 13.02.
Limitation of Rights
60
SECTION 13.03.
Severability
60
SECTION 13.04.
Notices
60
SECTION 13.05.
Payments Due on Saturdays, Sundays and Holidays
62
SECTION 13.06.
Counterparts
62
SECTION 13.07.
Applicable Provisions of Law
62
SECTION 13.08.
Rules of Interpretation
62
SECTION 13.09.
Captions
62
SECTION 13.10.
No Personal Liability
62
SECTION 13.11.
Certain References Ineffective Except During a Credit Facility Period
63



-iv-

--------------------------------------------------------------------------------


EXHBIT A
Form of Bonds
EXHBIT B
Form of Notice from Trustee to Owner Regarding Mandatory Purchase Date
EXHBIT C
Costs of Issuance
EXHBIT D
Form of Completion Certificate



-v-

--------------------------------------------------------------------------------


Indenture of Trust
 
This Indenture of Trust dated as of July 1, 2010 (this “Indenture”), between the
Parish of St. James, State of Louisiana, a political subdivision of the State of
Louisiana created and existing under the Constitution and Laws of the State of
Louisiana (the “Issuer”) and U.S. Bank National Association, a national banking
association (the “Trustee”);
 
Witnesseth:
 
WHEREAS, the Issuer is empowered under the laws of the State of Louisiana,
particularly Sections 991 through 1000, inclusive, of Title 39 of the Louisiana
Revised Statutes of 1950, as amended (the “Act”), and other constitutional and
statutory authority supplemental thereto, to issue its bonds for the purpose of
encouraging the location of manufacturing, industrial and commercial facilities
and other enterprises within the Parish of St. James, Louisiana; and
 
WHEREAS, in furtherance of the public purpose for which the Issuer was created,
the Issuer proposes to issue $100,000,000 in principal amount of its Revenue
Bonds (NuStar Logistics, L.P. Project) Series 2010 (the “Bonds”) pursuant to
this Indenture, for the purpose of acquiring, constructing and installing an
addition of approximately 3 million barrels of crude storage capacity composed
of 4 tanks with approximately 370,000 shell barrels each, 2 tanks with
approximately 680,000 shell barrels each and 1 tank with approximately 150,000
shell barrels; piping to connect the new tanks to existing tanks, docks and
third-party pipelines; roads; electrical work; fire protection and dikes located
at the NuStar St. James Terminal on the west bank of the Mississippi River at
mile marker 159.9 in the Parish of St. James, State of Louisiana (the “Project”)
and to lease the Project to NuStar Logistics, L.P., a limited partnership
organized and existing under the laws of the State of Delaware (the “Company”),
pursuant to a Lease Agreement (the “Agreement”) of even date herewith between
the Issuer and the Company; and
 
WHEREAS, it has been determined that the estimated amount necessary to finance
the cost of the acquisition, construction and installation of the Project,
including necessary expenses incidental to the issuance of the Bonds, will
require the issuance, sale and delivery of Bonds in the aggregate principal
amount of $100,000,000, as hereinafter provided; and
 
WHEREAS, all things necessary to make the Bonds, when authenticated by the
Trustee and issued as in this Indenture provided, the valid, binding and legal
obligations of the Issuer according to the import thereof, and to constitute
this Indenture a valid assignment and pledge of the payments under the Agreement
(except for “Reserved Rights” as hereinafter defined) for payment of the
principal or Purchase Price of, premium, if any, and interest on the Bonds, and
to constitute this Indenture a valid assignment of the rights of the Issuer
under the Agreement except as otherwise stated herein, have been done and
performed, and the creation, execution and delivery of this Indenture, and the
issuance of the Bonds, subject to the terms hereof, have in all respects been
duly authorized;
 
-1-

--------------------------------------------------------------------------------


NOW, THEREFORE, THIS INDENTURE WITNESSETH:
 
GRANTING CLAUSES
 
That the Issuer, in consideration of the premises and the acceptance by the
Trustee of the trusts hereby created and of the purchase and acceptance of the
Bonds by the Owners thereof, and of the sum of one dollar, lawful money of the
United States of America, to it duly paid by the Trustee at or before the
execution and delivery of these presents, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, in order to secure
the payment of the principal of, premium, if any, and interest on the Bonds
according to their tenor and effect and to secure the performance and observance
by the Issuer of all the covenants expressed herein and in the Bonds, does
hereby assign and grant a security interest in the following to the Trustee, and
its successors in trust and assigns forever, for the securing of the performance
of the obligations of the Issuer hereinafter set forth:
 
GRANTING CLAUSE FIRST
 
All right, title and interest of the Issuer in and to the Agreement (except for
Reserved Rights), including, but not limited to, the present and continuing
right to make claim for, collect, receive and receipt for any of the sums,
amounts, income, revenues, issues and profits and any other sums of money
payable or receivable under the Agreement, to bring actions and proceedings
thereunder or for the enforcement thereof, and to do any and all things which
the Issuer is or may become entitled to do under the Agreement.
 
GRANTING CLAUSE SECOND
 
All right, title and interest of the Issuer in and to all moneys and securities
from time to time held by the Trustee under the terms of this Indenture, other
than moneys for the payment of the Purchase Price and moneys held in the Rebate
Fund.
 
GRANTING CLAUSE THIRD
 
Any and all other property rights and interests of every kind and nature from
time to time hereafter by delivery or by writing of any kind granted, bargained,
sold, alienated, demised, released, conveyed, assigned, transferred, mortgaged,
pledged, hypothecated or otherwise subjected hereto, as and for additional
security herewith, by the Company or any other person on its behalf or with its
written consent or by the Issuer or any other person on its behalf or with its
written consent, and the Trustee is hereby authorized to receive any and all
such property at any and all times and to hold and apply the same subject to the
terms hereof.
 
TO HAVE AND TO HOLD all and singular the Trust Estate, whether now owned or
hereafter acquired, unto the Trustee and its respective successors in said trust
and assigns forever;
 
-2-

--------------------------------------------------------------------------------


IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth (a) first, for
the equal and proportionate benefit, security and protection of all present and
future Owners of the Bonds, from time to time, issued under and secured by this
Indenture without privilege, priority or distinction as to the lien or otherwise
of any of the Bonds over any of the other Bonds except in the case of funds held
hereunder for the benefit of particular Owners of Bonds, and (b) second, for the
benefit of the Credit Provider to the extent provided herein;
 
PROVIDED, HOWEVER, that if the Issuer, its successors or assigns shall well and
truly pay, or cause to be paid, the principal of, premium, if any, and interest
on the Bonds due or to become due thereon, at the times and in the manner set
forth in the Bonds according to the true intent and meaning thereof, and shall
cause the payments to be made on the Bonds as required hereunder, or shall
provide, as permitted hereby, for the payment thereof by depositing with the
Trustee the entire amount due or to become due thereon, and shall well and truly
cause to be kept, performed and observed all of its covenants and conditions
pursuant to the terms of this Indenture, and shall pay or cause to be paid to
the Trustee all sums of money due or to become due to it in accordance with the
terms and provisions hereof, then upon the final payment thereof this Indenture
and the rights hereby granted shall cease, determine and be void, except to the
extent specifically provided in Article VIII hereof; otherwise this Indenture
shall remain in full force and effect.
 
THIS INDENTURE FURTHER WITNESSETH, and it is declared, that all Bonds issued and
secured hereunder are to be issued, authenticated and delivered and all said
property, rights and interests, including, without limitation, the amounts
payable under the Agreement and any other amounts hereby assigned and pledged
are to be dealt with and disposed of under, upon and subject to the terms,
conditions, stipulations, covenants, agreements, trusts, uses and purposes as
herein expressed, and the Issuer has agreed and covenanted, and does hereby
agree and covenant with the Trustee and with the respective Owners of the Bonds
as follows:
 
-3-

--------------------------------------------------------------------------------


ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.           Definitions. All capitalized, undefined terms used
herein shall have the meanings ascribed to such terms in Article I of the
Agreement (as defined below). In addition, unless the context shall otherwise
require, the following words and phrases when used in this Indenture shall have
the meanings specified in this Section:
 
“Act” means Sections 991 through 1000, inclusive, of Title 39 of the Louisiana
Revised Statutes of 1950, as amended.
 
“Act of Bankruptcy” means the filing of a petition in bankruptcy (or any other
commencement of a bankruptcy or similar proceeding) by or against the Company or
any affiliate of the Company under any applicable bankruptcy, insolvency,
reorganization or similar law, now or hereafter in effect.
 
“Agreement” means the Lease Agreement dated as of this date between the Issuer
and the Company, and any amendments and supplements thereto.
 
“Beneficial Owner” means, for any Bond that is held by a nominee, the beneficial
owner of such Bond.
 
“Bond Counsel” means a firm of nationally recognized standing in the field of
municipal finance law whose opinions are generally accepted by purchasers of
public obligations and who is approved by the Issuer and the Trustee.
 
“Bond Fund” means the fund created in Section 6.01 hereof, in which there is
established a General Account, a Credit Facility Account and a Remarketing
Account.
 
“Bond Register” means the books of the Issuer kept by the Trustee to evidence
the registration and transfer of the Bonds.
 
“Bonds” means the Parish of St. James, State of Louisiana, Revenue Bonds (NuStar
Logistics, L.P. Project) Series 2010 issued by the Issuer pursuant to this
Indenture.
 
“Book-Entry System” means the system maintained by the Securities Depository
described in Section 2.16 herein.
 
“Business Day” means any day other than a day on which banking institutions in
the city in which the principal corporate trust office of the Trustee or the
principal office of the Remarketing Agent is located, or the principal office of
the Credit Provider are required or authorized by law to remain closed, or other
than a day on which the New York Stock Exchange is closed.
 
“Calculation Period” is defined in Section 2.05 hereof.
 
-4-

--------------------------------------------------------------------------------


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including, when appropriate, the statutory predecessor thereof, or any
applicable corresponding provisions of any future laws of the United States of
America relating to federal income taxation, and except as otherwise provided
herein or required by the context hereof, includes interpretations thereof
contained or set forth in the applicable regulations of the Department of the
Treasury (including applicable final or temporary regulations and also including
regulations issued pursuant to the statutory predecessor of the Code, the
applicable rulings of the Internal Revenue Service (including published Revenue
Rulings and private letter rulings), and applicable court decisions).
 
“Commercial Paper Period” is defined in Section 2.05 hereof.
 
“Commercial Paper Rate” means an interest rate on the Bonds set under Section
2.05 hereof.
 
“Company” means (i) NuStar Logistics, L.P., a limited partnership organized and
existing under the laws of the State of Delaware, and (ii) any surviving,
resulting, or transferee entity as provided in the Agreement.
 
“Company Representative” means the person or persons at the time designated to
act on behalf of the Company by written certificate furnished to the Issuer and
the Trustee containing the specimen signatures of such person or persons and
signed on behalf of the Company by the President or Vice President of the
Company’s general partner. Such certificate may designate an alternate or
alternates.
 
“Conversion Date” means the date established for the conversion of the interest
rate on the Bonds from one type of Interest Period to another type of Interest
Period pursuant to Section 2.07 hereof (whether or not such conversion actually
occurs), which date shall be an Interest Payment Date.
 
“Conversion Option” means the option granted to the Company in Section 2.07
hereof to convert from one type of Interest Period to another type of Interest
Period.
 
“Credit Facility” means the Letter of Credit and any Substitute Credit Facility
provided by the Company pursuant to Section 4.04 of the Agreement.
 
“Credit Facility Period” shall mean any Interest Period during which payment of
the principal and Purchase Price of, and the interest and redemption premium (if
any) on, the Bonds are secured by a Credit Facility.
 
“Credit Facility Termination Date” means the later of (a) that date upon which
the Credit Facility shall expire or terminate pursuant to its terms, or (b) that
date to which the expiration or termination of the Credit Facility may be
extended, from time to time, either by extension or renewal of the existing
Credit Facility.
 
“Credit Provider” means the provider of any Credit Facility.
 
-5-

--------------------------------------------------------------------------------


“Daily Period” is defined in Section 2.03 hereof.
 
“Daily Rate” means an interest rate on the Bonds set under Section 2.03 hereof.
 
“Default” means any Default under this Indenture as specified in and defined by
Section 9.01 hereof.
 
“Demand Purchase Option” means the option granted to Owners of Bonds, while the
Bonds bear interest at the Daily Rate or the Weekly Rate, to require that Bonds
be purchased pursuant to Section 4.02 hereof.
 
“Determination of Taxability” means a final decree or judgment of any federal
court or a final action of the Internal Revenue Service determining that
interest paid or payable on any Bond is or was includable in the gross income of
an Owner of the Bonds for federal income tax purposes (other than an Owner who
is a “substantial user” or “related person” to a “substantial user” within the
meaning of Section 147(a) of the Code); provided, that no such decree, judgment,
or action will be considered final for this purpose, however, unless the Company
has been given written notice and, if it is so desired and is legally allowed,
has been afforded the opportunity to contest the same, either directly or in the
name of any Owner of a Bond, and until the conclusion of any appellate review,
if sought.
 
“First Optional Redemption Date” means, with respect to a Long Term Period less
than or equal to 5 years, the first day of the 24th calendar month from the
beginning of such Long Term Period; with respect to a Long Term Period greater
than 5 years but less than or equal to 10 years, the first day of the 60th
calendar month from the beginning of such Long Term Period; and with respect to
a Long Term Period greater than 10 years, the first day of the 72nd calendar
month from the beginning of such Long Term Period.
 
“Fitch” means Fitch, Inc., its successors and their assigns, and, if such
corporation shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, “Fitch” shall be deemed to refer to any
other nationally recognized securities rating agency designated by the Company,
with the consent of the Remarketing Agent and the Credit Provider, by written
notice to the Trustee.
 
“Government Obligations” means direct general obligations of, or obligations the
payment of the principal of and interest on which are unconditionally guaranteed
as to full and timely payment by, the United States of America, which
obligations are noncallable.
 
“Indenture” means this Indenture of Trust, and any amendments or supplements
hereto.
 
“Independent Counsel” means an attorney duly admitted to practice law before the
highest court of any state and who is not a full-time employee, director,
officer, or partner of the Issuer or the Company.
 
-6-

--------------------------------------------------------------------------------


“Interest Payment Date” is defined in the form of the Bonds appearing in Exhibit
A hereto.
 
“Interest Period” means each Daily Period, Weekly Period, Commercial Paper
Period and Long Term Period.
 
“Issuer” means the Parish of St. James, State of Louisiana, and its successors
and assigns.
 
“Issuer Representative” means the person or persons at the time designated to
act on behalf of the Issuer by written certificate furnished to the Company and
the Trustee containing the specimen signatures of such person or persons and
signed on behalf of the Issuer by its duly authorized agent. Such certificate
may designate an alternate or alternates.
 
“Letter of Credit” means that certain letter of credit, dated the date of
issuance of the Bonds, issued by JPMorgan Chase Bank, N.A., as the initial
Credit Provider.
 
“Long Term Period” is defined in Section 2.06 hereof.
 
“Long Term Rate” means an interest rate on the Bonds set under Section 2.06
hereof.
 
“Mandatory Purchase Date” means (a) each Conversion Date other than a conversion
between the Daily Period and Weekly Period, (b) each day immediately following
the end of a Calculation Period, (c) the first day of any Long Term Period, (d)
the Interest Payment Date immediately before the Credit Facility Termination
Date (provided that such Interest Payment Date shall precede the Credit Facility
Termination Date by not less than 2 Business Days), (e) the Interest Payment
Date concurrent with the effective date of a Substitute Credit Facility, and (f)
the first Interest Payment Date following the occurrence of a Determination of
Taxability for which the Trustee can give notice pursuant to the provisions of
Section 4.01(b) hereof.
 
“Maximum Rate” means an interest rate per annum equal to the lesser of the
maximum rate permitted by law and 12%. The Maximum Rate may be adjusted by an
amendment to this Indenture, after the date of initial issuance and delivery of
the Bonds, provided that (a) such Maximum Rate shall at no time exceed the
maximum rate permitted by law, and (b) such adjustment to the Maximum Rate shall
not become effective unless and until the Trustee shall receive (i) satisfactory
evidence that the stated amount of the Credit Facility (if any) has been
adjusted to reflect the adjusted Maximum Rate and (ii) an opinion of Bond
Counsel satisfactory to the Trustee to the effect that such adjustment will not
adversely affect the exclusion of interest on the Bonds from gross income for
federal income tax purposes.
 
“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, its successors and assigns,
and, if such corporation shall be dissolved or liquidated or shall no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized securities rating agency designated
by the Company, with the consent of the Remarketing Agent and the Credit
Provider, by written notice to the Trustee.
 
-7-

--------------------------------------------------------------------------------


“Outstanding” or “Bonds Outstanding” means all Bonds which have been
authenticated and delivered by the Trustee under this Indenture, except:
 
(a)          Bonds canceled after purchase in the open market or because of
payment at, or redemption prior to, maturity;
 
(b)         Bonds paid or deemed paid pursuant to Article VIII hereof;
 
(c)          Bonds in lieu of which others have been authenticated under Section
2.12 or Section 2.13 hereof; and
 
(d)         Bonds deemed tendered hereunder and for which another Bond has been
issued.
 
“Owner” means the person or persons in whose name or names a Bond shall be
registered on the books of the Issuer kept by the Trustee for that purpose in
accordance with provisions of this Indenture.
 
“Par” means one hundred percent (100%) of the principal amount of any Bond, or
of the aggregate principal amount of the Bonds Outstanding, as the context may
require, exclusive of accrued interest.
 
“Participant” means one of the entities which is a member of the Securities
Depository and deposits securities, directly or indirectly, in the Book-Entry
System.
 
“Pledged Bonds” means any Bonds which shall, at the time of determination
thereof, be pledged to the Credit Provider pursuant to or in connection with the
Credit Facility.
 
“Project Fund” means the fund created in Section 6.05 hereof.
 
“Purchase Price” means an amount equal to 100% of the principal amount of any
Bond tendered or deemed tendered pursuant to Section 4.01 or 4.02 hereof, plus,
in the case of purchase pursuant to Section 4.02 hereof, accrued and unpaid
interest thereon to the date of purchase.
 
“Rebate Fund” means the fund created in Section 6.13 hereof.
 
“Record Date” is defined in the form of the Bonds attached as Exhibit A hereto.
 
“Remarketing Agent” means the Remarketing Agent acting as such under the
Remarketing Agreement. The Remarketing Agent must be a Participant in the
Book-Entry System with respect to the Bonds. “Principal Office” of the
Remarketing Agent means the principal office of the Remarketing Agent designated
in the Remarketing Agreement.
 
“Remarketing Agreement” means the Remarketing Agreement dated as of this date
between the Company and SunTrust Robinson Humphrey, Inc. its successors and
assigns, and any amendments or supplements thereto, together with any similar
agreement entered into between the Company and any successor Remarketing Agent.
 
-8-

--------------------------------------------------------------------------------


“Reserved Rights” means amounts payable to the Issuer under Sections 4.02(b),
7.02 and 8.04 of the Agreement and the right of the Issuer to receive notices.
 
“Responsible Officer” when used with respect to the Trustee, means any officer
within the corporate trust administrative department of the Trustee, including
any vice president, any assistant vice president, any trust officer, or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of his or her knowledge of and familiarity with the particular
subject.
 
“Securities Depository” means The Depository Trust Company, New York, New York,
or its nominee, and its successors and assigns.
 
“State” means the State of Louisiana.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, a corporation organized and existing under the laws of
the State of New York, its successors and assigns, and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “S&P” shall be deemed to refer to any other nationally
recognized securities rating agency designated by the Company, with the consent
of the Remarketing Agent and the Credit Provider, during any Credit Facility
Period, by written notice to the Trustee.
 
“Substitute Credit Facility” means a letter of credit, line of credit, insurance
policy or other credit facility securing the payment of the principal and
Purchase Price of, redemption premium (if any) and interest on the Bonds,
delivered to the Trustee in accordance with Section 4.04 of the Agreement.
 
“Tax Regulatory Agreement” means the Tax Regulatory Agreement dated as of the
date hereof by and among the Company, the Issuer and the Trustee.
 
“Tender Date” means (a) during any Daily Period, any Business Day and (b) during
any Weekly Period, the seventh day (unless such day is not a Business Day, in
which case the next succeeding Business Day) following receipt by the Trustee of
notice from the Owner that such Owner has elected to tender bonds (as more fully
described in Section 4.02 hereof).
 
“Trustee” means U.S. Bank National Association, a national banking association
and its successors and any corporation resulting from or surviving any
consolidation or merger to which it or its successors may be a party and any
successor Trustee at the time serving as successor Trustee hereunder. “Principal
Office” of the Trustee means the address specified in Section 13.04 hereof or
such other address as may be designated in writing to the Remarketing Agent, the
Issuer and the Company.
 
“Trust Estate” means the property conveyed to the Trustee pursuant to the
Granting Clauses hereof.
 
-9-

--------------------------------------------------------------------------------


“Weekly Period” is defined in Section 2.04 hereof.
 
“Weekly Rate” means an interest rate on the Bonds set under Section 2.04 hereof.
 
SECTION 1.02.           Uses of Phrases. Words of the masculine gender shall be
deemed and construed to include correlative words of the feminine and neuter
genders. Unless the context shall otherwise indicate, the words “Bond,”
“Bondholder,” “Owner,” “registered owner” and “person” shall include the plural
as well as the singular number, and the word “person” shall include corporations
and associations, including public bodies, as well as persons. Any percentage of
Bonds, specified herein for any purpose, is to be figured on the unpaid
principal amount thereof then Outstanding. All references herein to specific
Sections of the Code refer to such Sections of the Code and all successor or
replacement provisions thereto.
 
-10-

--------------------------------------------------------------------------------


ARTICLE II
 
THE BONDS
 
SECTION 2.01.           Authorized Amount of Bonds. The total principal amount
of Bonds that may be issued hereunder is hereby expressly limited to
$100,000,000.
 
SECTION 2.02.           Issuance and Term of Bonds. (a) The Bonds shall be
designated “Parish of St. James, State of Louisiana, Revenue Bonds (NuStar
Logistics, L.P. Project) Series 2010” and shall be issued in the aggregate
principal amount of $100,000,000. The Bonds shall be in substantially the form
of Exhibit A, which is part of this Indenture, in the denominations provided for
in the Bonds.
 
(b)         The Bonds shall be dated the date of initial authentication and
delivery, shall bear interest from such date, and shall mature (subject to prior
redemption) on July 1, 2040. The Bonds shall bear interest at the Daily Rate,
the Weekly Rate, the Commercial Paper Rate or the Long Term Rate, as more fully
described in this Article II and as provided for in the form of Bond. Company
may direct a change in the type of Interest Period pursuant to the provisions of
Section 2.07 hereof. Interest on the Bonds will initially be payable at the
Weekly Rate. The rate of interest borne by the Bonds shall not exceed the
Maximum Rate.
 
(c)          The principal and Purchase Price of and premium, if any, and
interest on the Bonds shall be payable and computed as provided for in the form
of Bond.
 
SECTION 2.03.           Daily Period. (a) From any Conversion Date after which
the Bonds will bear interest at the Daily Rate until the next following
Conversion Date (the “Daily Period”), the Bonds shall bear interest at the Daily
Rate, as hereinafter described.
 
(b)         The Daily Rate will be determined by the Remarketing Agent (and the
authority to so determine the rate is hereby delegated by the Issuer to the
Remarketing Agent) as follows: the interest rate for each day shall be
established at a rate equal to the interest rate per annum that, in the sole
judgment of the Remarketing Agent, taking into account prevailing financial
market conditions, would be the minimum interest rate required to sell the Bonds
at a price of Par on such date. Upon determining the Daily Rate for each date,
the Remarketing Agent shall notify the Trustee and the Company of such rate by
telephone or such other manner as may be appropriate on the date of such
determination, which notice shall be promptly confirmed in writing. Such notice
shall be provided by not later than 9:30 A.M. New York City time on each
Business Day for that Business Day. The Daily Rate for any non-Business Day will
be the rate for the last day on which a rate was set.
 
(c)         The determination of the Daily Rate (absent manifest error) shall be
conclusive and binding upon the Issuer, the Company, the Trustee, the Credit
Provider (if any), and the Owners of the Bonds. If for any reason the
Remarketing Agent shall fail to establish the Daily Rate, the Bonds shall bear
interest at the Daily Rate in effect on the last day for which a rate was set.
 
-11-

--------------------------------------------------------------------------------


SECTION 2.04.         Weekly Period. (a) From the date of issuance of the Bonds
until the next following Conversion Date, and from any subsequent Conversion
Date after which the Bonds will bear interest at the Weekly Rate until the next
following Conversion Date (the “Weekly Period”), the Bonds shall bear interest
at the Weekly Rate, as hereinafter described.
 
(b)         The Weekly Rate will be determined by the Remarketing Agent (and the
authority to so determine the rate is hereby delegated by the Issuer to the
Remarketing Agent) on (i) the date of issuance of the Bonds for the period
beginning on the date of issuance of the Bonds and ending on the following
Tuesday and (ii) each Wednesday for the period beginning on such Wednesday and
ending on the following Tuesday, in each case, as follows: the interest rate
shall be established at a rate equal to the interest rate per annum that, in the
sole judgment of the Remarketing Agent, taking into account prevailing financial
market conditions, would be the minimum interest rate required to sell the Bonds
at a price of Par on such date. Upon determining the Weekly Rate, the
Remarketing Agent shall notify the Trustee and the Company of such rate by
telephone or such other manner as may be appropriate on the date of such
determination, which notice shall be promptly confirmed in writing. Such notice
shall be provided by not later than 2:00 P.M. New York City time. If any
Wednesday is not a Business Day, then the Weekly Rate shall be established on
the next succeeding Business Day.
 
(c)         The determination of the Weekly Rate (absent manifest error) shall
be conclusive and binding upon the Issuer, the Company, the Trustee, the Credit
Provider (if any), and the Owners of the Bonds. If for any reason the
Remarketing Agent shall fail to establish the Weekly Rate, the Bonds shall bear
interest at the Weekly Rate last in effect.
 
SECTION 2.05.         Commercial Paper Period. (a) From any Conversion Date
after which the Bonds will bear interest at a Commercial Paper Rate (the
“Commercial Paper Period”) until the next following Conversion Date, the Bonds
will bear interest at the various Commercial Paper Rates for periods of not less
than one (1) day and not more than 270 days (each, a “Calculation Period”), as
hereinafter described. During any Commercial Paper Period, any Bond may have a
different Calculation Period and a different Commercial Paper Rate from any
other Bond.
 
(b)        At or prior to 12:00 Noon New York City time on any Conversion Date
after which the Bonds will bear interest at the Commercial Paper Rate and the
day immediately after the end of such Calculation Period (or if such day is not
a Business Day, the immediately preceding Business Day), the Remarketing Agent
shall establish Calculation Periods with respect to Bonds for which no
Calculation Period is currently in effect. The Remarketing Agent shall, and the
Issuer hereby delegates to the Remarketing Agent the authority to, select the
Calculation Periods and the applicable Commercial Paper Rates that, together
with all other Calculation Periods and related Commercial Paper Rates, in the
sole judgment of the Remarketing Agent, will result in the lowest overall
borrowing cost on the Bonds or are otherwise in the best financial interests of
the Company, as determined in consultation with the Company; provided, however,
during any Credit Facility Period no Bond shall have a Calculation Period of
less than three (3) days. Any Calculation Period established hereunder may not
extend beyond (i) any Conversion Date, (ii) during any Credit Facility Period,
the Business Day next preceding the scheduled Credit Facility Termination Date,
or (iii) the day prior to the maturity date of the Bonds.
 
-12-

--------------------------------------------------------------------------------


(c)         On the first day of each Calculation Period (or if such day is not a
Business Day, the immediately preceding Business Day), the Remarketing Agent
shall, and the Issuer hereby delegates to the Remarketing Agent the authority
to, set rates by 12:00 Noon New York City time for the Bonds for such
Calculation Period. With respect to each Calculation Period, the interest rate
shall be established at a rate equal to the interest rate per annum that, in the
sole judgment of the Remarketing Agent, taking into account prevailing financial
market conditions, would be the minimum interest rate required to sell the Bonds
at a price of Par on the date of such determination. Upon determining the rate
for each Calculation Period, the Remarketing Agent shall notify the Trustee and
the Company of such rates and the related Calculation Periods by telephone or
such other manner as may be appropriate by not later than 2:00 P.M. New York
City time on the date of such determination, which notice shall be promptly
confirmed in writing.
 
(d)         The determination of the Commercial Paper Rates and Calculation
Periods (absent manifest error) shall be conclusive and binding upon the Issuer,
the Company, the Trustee, the Credit Provider (if any), and the Owners of the
Bonds. If for any reason the Remarketing Agent shall fail to establish the
Commercial Paper Rates or the Calculation Periods for any Bonds during the
Commercial Paper Period, or in the event no Calculation Period may be
established pursuant to the terms of Section 2.05(b), then the Calculation
Period for any such Bond shall be a period of 30 days and the Commercial Paper
Rate for such Calculation Period shall be 70% of the interest rate applicable to
91-day United States Treasury Bills determined on the basis of the average per
annum discount rate at which 91-day United States Treasury Bills shall have been
sold at the most recent Treasury auction conducted during the preceding 30 days.
 
SECTION 2.06.           Long Term Period. (a) From any Conversion Date after
which the Bonds will bear interest at a Long Term Rate (the “Long Term Period”)
until the next following Conversion Date or the maturity date of the Bonds, the
Bonds will bear interest at a Long Term Rate, as hereinafter described.
 
(b)         The Long Term Rate will be determined by the Remarketing Agent (and
the authority to so determine the Long Term Rate is hereby delegated by the
Issuer to the Remarketing Agent), as follows: the interest rate for each Long
Term Period shall be established at a rate equal to the interest rate per annum
that, in the sole judgment of the Remarketing Agent, taking into account
prevailing financial market conditions, would be the minimum interest rate
required to sell the Bonds at a price of Par on the date on which the Long Term
Period begins. The Long Term Rate shall be determined by the Remarketing Agent
not later than the fifth day preceding the commencement of such Long Term
Period, and the Remarketing Agent shall notify the Trustee and the Company
thereof by telephone or such other manner as may be appropriate by not later
than 2:00 P.M. New York City time on such date, which notice shall be promptly
confirmed in writing.
 
-13-

--------------------------------------------------------------------------------


(c)         The Issuer hereby delegates to the Company the authority to
determine the duration of each Long Term Period. In that connection, the Company
shall instruct the Remarketing Agent, not later than the 20th day prior to the
commencement of such Long Term Period, to determine the Long Term Rate on the
basis of a Long Term Period ending on a specified date that is the last day of
any calendar month that is an integral multiple of six (6) calendar months from
the beginning of such Long Term Period or the maturity of the Bonds. In the
event the Company elects at the end of a Long Term Period to have another Long
Term Period applicable to the Bonds, the Company shall notify the Trustee and
the Remarketing Agent in writing, not later than the 20th day prior to the
commencement of such new Long Term Period, of such an election with respect to
the Long Term Period and of the date on which such new Long Term Period shall
begin. If the duration of the Long Term Period will change from an interval of
365 days or less to an interval of more than 365 days, or vice versa, then the
Company shall furnish to the Trustee, with such notification, an opinion of Bond
Counsel to the effect that such election of such Long Term Period will not
adversely affect the exclusion from gross income for federal income tax purposes
of interest on the Bonds. The delivery by the Company to the Trustee of a letter
from Bond Counsel confirming the opinion accompanying the Company notification
described above on the first day of such Long Term Period is a condition
precedent to the beginning of such Long Term Period. In the event that the
Company fails to deliver to the Trustee the letter of Bond Counsel referred to
in the preceding sentence, the Bonds shall be deemed to bear interest at the
Weekly Rate, which Weekly Rate shall be 70% of the interest rate for 30-day
taxable commercial paper (prime paper placed through dealers) announced by the
Federal Reserve Bank of New York on the day on which the Long Term Rate on the
Bonds was to be set.
 
(d)          The determination of the Long Term Rate (absent manifest error)
shall be conclusive and binding upon the Issuer, the Company, the Trustee, the
Credit Provider (if any), and the Owners of the Bonds. If for any reason the
Remarketing Agent shall fail to establish the Long Term Rate for any Long Term
Period, the Bonds shall be deemed to bear interest at the Weekly Rate, which
Weekly Rate shall be 70% of the interest rate for 30-day taxable commercial
paper (prime paper placed through dealers) announced by the Federal Reserve Bank
of New York on the day on which the Long Term Rate on the Bonds was to be set.
 
SECTION 2.07.           Conversion Option. (a) The Company shall have the option
(the “Conversion Option”) to direct a change in the type of Interest Period to
another type of Interest Period by delivering to the Trustee and the Remarketing
Agent written instructions setting forth (i) the Conversion Date, (ii) the new
type of Interest Period and (iii) whether such Interest Period will be a Credit
Facility Period. If the new Interest Period is a Commercial Paper Period or a
Long Term Period and will be a Credit Facility Period, such instructions will be
accompanied by a Substitute Credit Facility, or by an amendment to the existing
Credit Facility, providing for the payment of such additional interest and
redemption premium (if any) on the Bonds as may be required. The sufficiency of
any such Substitute Credit Facility, or of such amendment to an existing Credit
Facility, shall be conclusively established by receipt of written notice, in
form and substance satisfactory to the Trustee, from any rating agency providing
a rating on the Bonds, confirming the rating to be borne by the Bonds. In the
event the Bonds are not then rated, then the Trustee may rely upon a notice from
the Remarketing Agent to the effect that such Substitute Credit Facility or such
amendment to an existing Credit Facility is sufficient. Such instructions shall
be delivered at least 20 days prior to the first day of such Interest Period. If
the duration of the Interest Period will change from an interval of 365 days or
less to an interval of more than 365 days, or vice versa, then with such
instructions the Company shall furnish to the Trustee an opinion of Bond Counsel
to the effect that such change in Interest Period will not adversely affect the
exclusion from gross income for federal income tax purposes of interest on the
Bonds. The delivery by the Company to the Trustee of a letter from Bond Counsel
confirming the opinion accompanying the Company notification described above on
the Conversion Date is a condition precedent to the change in the type of
Interest Period. In the event that the Company fails to deliver to the Trustee
the letter of Bond Counsel referred to in the preceding sentence, the Bonds
shall continue in the Interest Period in place at the time of exercise of the
Conversion Option.
 
-14-

--------------------------------------------------------------------------------


(b)         Any change in the type of Interest Period must comply with the
following: (i) the Conversion Date must be an Interest Payment Date for the
Interest Period then in effect (and, with respect to a Long Term Period, must be
the last Interest Payment Date for such Long Term Period) and (ii) no change in
Interest Period shall occur after a Default shall have occurred and be
continuing.
 
SECTION 2.08.           Execution; Limited Obligations. The Bonds shall be
executed on behalf of the Issuer with the manual or facsimile signature of the
President of the Issuer and the Issuer’s corporate seal shall be affixed thereto
or printed or otherwise reproduced thereon and attested by the manual or
facsimile signature of its Secretary of the Parish Council. All authorized
facsimile signatures shall have the same force and effect as if manually signed.
The Bonds shall not be general obligations of the Issuer but limited and special
obligations payable solely from the amounts payable under the Agreement and
other amounts specifically pledged therefor under this Indenture, and shall be a
valid claim of the respective Owners thereof only against the Trust Estate,
which amounts are hereby pledged, assigned and otherwise secured for the equal
and ratable payment of the Bonds and shall be used for no other purpose than to
pay the principal of, premium, if any, and interest on the Bonds, except as may
be otherwise expressly authorized in this Indenture. No Owner of any Bonds has
the right to compel any exercise of taxing power (if any) of the Issuer to pay
the Bonds or the interest thereon, and the Bonds do not constitute an
indebtedness of the Issuer or a loan of credit thereof within the meaning of any
constitutional or statutory provisions.
 
SECTION 2.09.           Authentication. No Bond shall be valid or obligatory for
any purpose or entitled to any security or benefit under this Indenture unless
and until a certificate of authentication on such Bond substantially in the form
set forth in the form of Bond attached hereto as Exhibit A shall have been duly
executed by the Trustee, and such executed certificate of authentication upon
any such Bond shall be conclusive evidence that such Bond has been authenticated
and delivered under this Indenture. The certificate of authentication on any
Bond shall be deemed to have been executed by the Trustee if signed by an
authorized signatory of the Trustee but it shall not be necessary that the same
signatory execute the certificate of authentication on all of the Bonds.
 
-15-

--------------------------------------------------------------------------------


In the event that any Bond is deemed tendered to the Trustee as provided in
Section 4.01 or 4.02 hereof but is not physically so tendered, the Issuer shall
execute and the Trustee shall authenticate a new Bond of like denomination of
that deemed tendered.
 
SECTION 2.10.           Form of Bonds. The Bonds and the certificate of
authentication to be endorsed thereon are to be in substantially the form set
forth in Exhibit A attached hereto, with appropriate variations, omissions and
insertions as permitted or required by this Indenture.
 
SECTION 2.11.           Delivery of Bonds. Prior to the authentication and
delivery by the Trustee of the Bonds, there shall be filed or deposited with the
Trustee:
 
(a)           a copy, certified by an officer of the Issuer, of all resolutions
adopted and proceedings had by the Issuer authorizing the issuance of the Bonds,
including the resolution authorizing the execution, delivery and performance of
this Indenture and the Agreement;
 
(b)           the opinion of Bond Counsel approving the validity of the Bonds
and confirming the exclusion from gross income of interest on the Bonds; and
 
(c)          a request and authorization to the Trustee on behalf of the Issuer
and signed by an authorized officer of the Issuer to authenticate and deliver
the Bonds in such specified denominations as permitted herein to purchasers
thereof upon payment to the Trustee, but for the account of the Issuer, of a
specified sum of money. Upon payment of the proceeds to the Trustee, the Trustee
shall deposit the proceeds pursuant to Article VI hereof.
 
SECTION 2.12.         Mutilated, Lost, Stolen or Destroyed Bonds. In the event
any Bond is mutilated, lost, stolen, or destroyed, the Issuer shall execute and
the Trustee shall authenticate a new Bond of like date and denomination as that
mutilated, lost, stolen or destroyed, provided that, in the case of any
mutilated Bond, such mutilated Bond shall first be surrendered to the Issuer or
the Trustee, and in the case of any lost, stolen, or destroyed Bond, there first
shall be furnished to the Issuer and the Trustee evidence of such loss, theft or
destruction satisfactory to the Issuer and the Trustee, together with an
indemnity satisfactory to them. In the event any such Bond shall have matured,
the Trustee, instead of issuing a duplicate Bond, may pay the same without
surrender thereof, making such requirements as it deems fit for its protection,
including a lost instrument bond. The Issuer and the Trustee may charge the
Owner of such Bond with their reasonable fees and expenses for such service. In
authenticating a new Bond, the Trustee may conclusively assume that the Issuer
is satisfied with the adequacy of the evidence presented concerning the
mutilation, loss, theft or destruction of any Bond or with any indemnity
furnished in connection therewith if, after notification of the same, the
Trustee has not received within two days following such notification written
notice from the Issuer to the contrary.
 
-16-

--------------------------------------------------------------------------------


SECTION 2.13.          Transfer of Bonds; Persons Treated as Owners. The Trustee
shall keep books for the transfer of the Bonds as provided in this Indenture.
Upon surrender for transfer of any Bond at the Principal Office of the Trustee,
duly endorsed for transfer or accompanied by an assignment duly executed by the
Owner or his attorney duly authorized in writing, the Issuer shall execute and
the Trustee shall authenticate and deliver in the name of the transferee or
transferees a new Bond or Bonds in authorized denominations for a like aggregate
principal amount. Subject to the provisions of Section 2.16 hereof relating to
the transfer of ownership of Bonds held in the Book-Entry System, any Bond, upon
surrender thereof at the Principal Office of the Trustee duly endorsed for
transfer or accompanied by an assignment duly executed by the Owner or its
attorney duly authorized in writing, may, at the option of the Owner thereof, be
exchanged for an equal aggregate principal amount of Bonds of any denominations
authorized by this Indenture in an aggregate principal amount equal to the
principal amount of such Bond. In each case, the Trustee may require the payment
by the Owner of the Bond requesting exchange or transfer of any tax or other
governmental charge required to be paid with respect to such exchange or
transfer.
 
The Trustee shall not be required to exchange or register a transfer of (a) any
Bonds during the fifteen day period next preceding the date of the mailing of a
notice of redemption of Bonds selected for redemption, or (b) any Bonds
selected, called or being called for redemption in whole or in part except, in
the case of any Bond to be redeemed in part, the portion thereof not so to be
redeemed; provided that the foregoing shall not apply to the registration or
transfer of any Bond which has been tendered to the Trustee pursuant to Section
4.02 hereof, and in any such case, for purposes of selection for redemption, the
Bond so tendered and the Bond issued to the transferee thereof pursuant to
Section 4.04 hereof shall be deemed and treated as the same Bond. If any Bond
shall be transferred and delivered pursuant to Section 4.04(a) hereof after such
Bond has been (i) called for redemption, (ii) accelerated pursuant to Section
9.02, or (iii) tendered pursuant to Sections 4.01 or 4.02, the Trustee shall
deliver to such transferee a copy of the applicable redemption notice,
acceleration notice, or tender notice indicating that the Bond delivered to such
transferee has previously been called for redemption, acceleration or tender,
and such Bonds shall not be delivered by the Trustee to the transferee until the
transferee shall acknowledge receipt of such notice in writing.
 
Subject to the provisions of Section 2.16 hereof relating to Bonds held in the
Book-Entry System, the Trustee and the Issuer may treat the person in whose name
a Bond is registered as the absolute Owner thereof for all purposes, and neither
the Issuer nor the Trustee shall be bound by any notice or knowledge to the
contrary, but such registration may be changed as hereinabove provided. All
payments made to the Owner shall be valid and effectual to satisfy and discharge
the liability upon such Bond to the extent of the sum or sums so paid.
 
SECTION 2.14.          Destruction of Bonds. Subject to the provisions of
Section 2.16 hereof relating to Bonds held in the Book-Entry System, whenever
any Outstanding Bond shall be delivered to the Trustee for cancellation pursuant
to this Indenture, or for replacement pursuant to Section 2.12 hereof, such Bond
shall be promptly cancelled and cremated or otherwise destroyed by the Trustee,
and, upon the request of the Company and the Issuer, counterparts of a
certificate of destruction evidencing such cremation or other destruction shall
be furnished by the Trustee to the Issuer and the Company.
 
-17-

--------------------------------------------------------------------------------


SECTION 2.15.          Temporary Bonds. Until Bonds in definitive form are ready
for delivery, the Issuer may execute, and upon the request of the Issuer, the
Trustee shall authenticate and deliver, subject to the provisions, limitations
and conditions set forth above, one or more Bonds in temporary form, whether
printed, typewritten, lithographed or otherwise produced, substantially in the
form of the definitive Bonds, with appropriate omissions, variations and
insertions, and in authorized denominations. Until exchanged for Bonds in
definitive form, such Bonds in temporary form shall be entitled to the liens and
benefits of this Indenture.
 
Upon presentation and surrender of any Bond or Bonds in temporary form, the
Issuer shall, at the request of the Trustee, execute and deliver to the Trustee,
and the Trustee shall authenticate and deliver, in exchange therefor, a Bond or
Bonds in definitive form. Such exchange shall be made by the Trustee without
making any charge therefor to the Owner of such Bond in temporary form.
Notwithstanding the foregoing, Bonds in definitive form may be issued hereunder
in typewritten form.
 
SECTION 2.16.          Book-Entry System. Upon the initial issuance and delivery
of the Bonds, the Bonds shall be issued in the name of the Securities Depository
or its nominee, as registered owner of the Bonds, and held in the custody of the
Securities Depository or its designee. A single certificate (or such number of
certificates required by the procedures of the Securities Depository) will be
issued and delivered to the Securities Depository (or its designee) for the
Bonds, and the Beneficial Owners will not receive physical delivery of Bond
certificates except as provided herein. For so long as the Securities Depository
shall continue to serve as securities depository for the Bonds as provided
herein, all transfers of beneficial ownership interests will be made by
book-entry only, and no investor or other party purchasing, selling or otherwise
transferring beneficial ownership of Bonds is to receive, hold or deliver any
Bond certificate. The Issuer, the Company and the Trustee will recognize the
Securities Depository or its nominee as the Owner for all purposes, including
notices.
 
The Issuer, the Company, the Trustee and the Remarketing Agent may rely
conclusively upon (i) a certificate of the Securities Depository as to the
identity of the Participants in the Book-Entry System with respect to the Bonds
and (ii) a certificate of any such Participant as to the identity of, and the
respective principal amount of Bonds beneficially owned by, the Beneficial
Owners of the Bonds.
 
Whenever, during the term of the Bonds, the beneficial ownership thereof is
determined by a Book-Entry System at the Securities Depository, the requirements
in this Indenture of holding, delivering or transferring Bonds shall be deemed
modified to require the appropriate person to meet the requirements of the
Securities Depository as to registering or transferring the book-entry Bonds to
produce the same effect. Any provision hereof permitting or requiring delivery
of Bonds shall, while the Bonds are in the Book-Entry System, be satisfied by
the notation on the books of the Securities Depository in accordance with
applicable state law.
 
-18-

--------------------------------------------------------------------------------


Except as otherwise specifically provided in this Indenture and the Bonds with
respect to the rights of Participants and Beneficial Owners, when a Book-Entry
System is in effect, the Issuer, the Trustee, the Remarketing Agent and the
Company may treat the Securities Depository (or its nominee) as the sole and
exclusive owner of the Bonds registered in its name for the purposes of (i)
payment of the principal or Purchase Price of, premium, if any, and interest on
the Bonds or portion thereof to be redeemed or purchased, (ii) giving any notice
permitted or required to be given to Owners under this Indenture, and (iii) the
giving of any direction or consent or the making of any request by the Owners
hereunder, and none of the Issuer, the Trustee, the Remarketing Agent nor the
Company shall be affected by any notice to the contrary. None of the Issuer, the
Company, the Trustee or the Remarketing Agent will have any responsibility or
obligations to the Securities Depository, any Participant, any Beneficial Owner
or any other person which is not shown on the Bond Register, with respect to (i)
the accuracy of any records maintained by the Securities Depository or any
Participant; (ii) the payment by the Securities Depository or by any Participant
of any amount due to any Beneficial Owner in respect of the principal amount or
redemption or Purchase Price of, or interest on, any Bonds; (iii) the delivery
of any notice by the Securities Depository or any Participant; (iv) the
selection of the Participants or the Beneficial Owners to receive payment in the
event of any partial redemption of the Bonds; or (v) any consent given or any
other action taken by the Securities Depository or any Participant. The Trustee
shall pay all principal of, premium, if any, and interest on the Bonds
registered in the name of a nominee of the Securities Depository only to or
“upon the order of (as that phrase is used in the Uniform Commercial Code as
adopted in Louisiana) the Securities Depository, and all such payments shall be
valid and effective to fully satisfy and discharge the Company’s obligations
with respect to the principal of, premium, if any, and interest on such Bonds to
the extent of the sum or sums so paid.
 
The Book-Entry System may be discontinued by the Trustee and the Issuer, at the
direction and expense of the Company, and the Issuer and the Trustee will cause
the delivery of Bond certificates to such Beneficial Owners of the Bonds and
registered in the names of such Beneficial Owners as shall be specified to the
Trustee by the Securities Depository in writing, under the following
circumstances:
 
(a)          The Securities Depository determines to discontinue providing its
service with respect to the Bonds and no successor Securities Depository is
appointed. Such a determination may be made at any time by giving 30 days’
notice to the Issuer, the Company and the Trustee and discharging its
responsibilities with respect thereto under applicable law.
 
(b)          The Company determines not to continue the Book-Entry System
through a Securities Depository.
 
In the event the Book-Entry System is discontinued, the Trustee shall mail a
notice to the Securities Depository for distribution to the Beneficial Owners
stating that the Securities Depository will no longer serve as securities
depository, the procedures for obtaining Bonds and the provisions of this
Indenture which govern the Bonds, including, but not limited to, provisions
regarding authorized denominations, transfer and exchange, principal and
interest payment and other related matters.
 
When the Book-Entry System is not in effect, all references herein to the
Securities Depository shall be of no further force or effect and the Trustee
shall, at the expense of the Company, issue Bonds directly to the Beneficial
Owners.
 
-19-

--------------------------------------------------------------------------------


The Trustee reserves the right to initially issue the Bonds directly to the
Beneficial Owners of the Bonds if the Trustee receives an opinion of Bond
Counsel that determines that use of the Book-Entry System would cause the
interest on the Bonds to be included in gross income of the Owners for federal
income tax purposes.
 
-20-

--------------------------------------------------------------------------------


ARTICLE III
 
REDEMPTION OF BONDS BEFORE MATURITY
 
SECTION 3.01.           Extraordinary Redemption. During any Long Term Period,
the Bonds are subject to redemption in whole by the Issuer, at the option of the
Company, at a redemption price of 100% of the Outstanding principal amount
thereof plus accrued interest to (but not including) the redemption date, in the
event all or substantially all of the Project shall have been damaged or
destroyed, or there occurs the condemnation of all or substantially all of the
Project or the taking by eminent domain of such use or control of the Project as
to render it, in the judgment of the Company, unsatisfactory for its intended
use for a period of time longer than one year.
 
SECTION 3.02.           Optional Redemption by the Company. During any Daily
Period or Weekly Period, the Bonds are subject to redemption by the Issuer, at
the option of the Company, in whole at any time or in part on any Interest
Payment Date, less than all of such Bonds to be selected by lot or in such other
manner as the Trustee shall determine (except as otherwise provided in Section
3.06 hereof), at a redemption price of 100% of the Outstanding principal amount
thereof plus accrued interest to (but not including) the redemption date.
 
On any Conversion Date or on the day following the end of the Calculation Period
if such day is the end of the Calculation Period for all Bonds, the Bonds are
subject to redemption by the Issuer, at the option of the Company, in whole or
in part, less than all of such Bonds to be selected by lot or in such manner as
the Trustee shall determine (except as otherwise provided in Section 3.06
hereof), at a redemption price of 100% of the Outstanding principal amount
thereof plus accrued interest to (but not including) the redemption date.
 
During any Long Term Period, the Bonds are subject to redemption by the Issuer,
at the option of the Company, on or after the First Optional Redemption Date, in
whole at any time or in part on any Interest Payment Date, less than all of such
Bonds to be selected by lot or in such other manner as the Trustee shall
determine (except as otherwise provided in Section 3.06 hereof), at the
redemption prices (expressed as percentages of principal amount) set forth in
the following table plus accrued interest to (but not including) the redemption
date:
 
Redemption Dates
Redemption Prices
   
First Optional Redemption Date through (and including) the day immediately
preceding the first anniversary of the First Optional Redemption Date
102%
   
First anniversary of the First Optional Redemption Date through (and including)
the day immediately preceding the second anniversary of the First Optional
Redemption Date
101%
   
Second anniversary of the First Optional Redemption Date and thereafter
100%



-21-

--------------------------------------------------------------------------------


SECTION 3.03.          Notice of Redemption. Notice of the call for redemption
shall be given by the Trustee by mailing a copy of the redemption notice (a) by
first class mail at least 30 days but not more than 60 days prior to the date
fixed for redemption to the Owner of each Bond to be redeemed in whole or in
part at the address shown on the registration books and (b) by registered or
certified mail, or overnight delivery service at least 30 days prior to the date
fixed for redemption, to all of the following registered securities depositories
then in the business of holding substantial amounts of bonds of the type
comprising the Bonds (such depositories now being The Depository Trust Company
of New York, New York and to one or more national information services that
disseminate notices of redemption of bonds such as the Bonds (such as Financial
Information Inc.’s Financial Daily Called Bond Service, Interactive Data
Corporation’s Bond Service, Kenny Information Service’s Called Bond Service,
Moody’ s Investors Service’s Municipal and Government and Standard & Poor’s
Called Bond Record)). No defect in any notice delivered pursuant to clause (b)
above nor any failure to give all or any portion of such notice shall in any
manner defeat the effectiveness of a call for redemption if notice is given as
prescribed in clause (a) above. Any notice mailed as provided in this Section
3.03 shall be conclusively presumed to have been duly given, whether or not the
Owner or any other recipient receives the notice. Each notice of redemption
given hereunder shall contain (i) information identifying the Bonds or portions
thereof to be redeemed (ii) the CUSIP numbers of all Bonds being redeemed; (iii)
the date of issue of the Bonds as originally issued; (iv) the rate of interest
borne by each Bond being redeemed; (v) the maturity date of each Bond being
redeemed; and (vi) any other descriptive information needed to identify
accurately the Bonds being redeemed; provided, however, that no notice shall be
deemed defective if the information required in clause (i) above is provided in
such notice.
 
Failure to mail any such notice, or the mailing of defective notice, to any
Owner, shall not affect the proceeding for redemption as to any Owner to whom
proper notice is mailed. Notwithstanding the foregoing provisions of this
Section 3.03, delivery by the Trustee of a copy of a redemption notice to a
transferee of a Bond which has been called for redemption, pursuant to the
requirements of Section 2.13 hereof, shall be deemed to satisfy the requirements
of the first sentence of this Section 3.03 with respect to any such transferee.
 
-22-

--------------------------------------------------------------------------------


Upon the payment of the redemption price of Bonds being redeemed, each check or
other transfer of funds issued for such purpose shall bear the CUSIP number
identifying, by issue and maturity, the Bonds being redeemed with the proceeds
of such check or other transfer.
 
SECTION 3.04.           Redemption Payments. Pursuant to Section 6.12 hereof,
during any Credit Facility Period, the Trustee is authorized and directed to
draw upon the Credit Facility in order to provide for the payment of the
redemption price of the Bonds called for redemption, and is hereby authorized
and directed to apply such funds to the payment of the principal of the Bonds or
portions thereof called, together with accrued interest thereon to the
redemption date. In the event the Bonds called for redemption are not secured by
a Credit Facility, then if on or prior to the date fixed for redemption,
sufficient moneys shall be on deposit with the Trustee to pay the redemption
price of the Bonds called for redemption, the Trustee is hereby authorized and
directed to apply such funds to the payment of the principal of the Bonds or
portions thereof called, together with accrued interest thereon to the
redemption date and any required premium. Upon the giving of notice and the
deposit of moneys for redemption at the required times on or prior to the date
fixed for redemption, as provided in this Article, interest on the Bonds or
portions thereof thus called shall no longer accrue after the date fixed for
redemption.
 
SECTION 3.05.           Cancellation. All Bonds which have been redeemed shall
not be reissued but shall be canceled and cremated or otherwise destroyed by the
Trustee in accordance with Section 2.14 hereof.
 
SECTION 3.06.         Partial Redemption of Bonds. (a) Upon surrender of any
Bond for redemption in part only, the Issuer shall execute and the Trustee shall
authenticate and deliver to the Owner thereof a new Bond or Bonds of authorized
denominations, in an aggregate principal amount equal to the unredeemed portion
of the Bond surrendered.
 
(b)         During any Daily Period, Weekly Period or Commercial Paper Period,
during which the authorized denominations are $100,000 and integral multiples of
$5,000 in excess thereof, in the event a Bond is of a denomination larger than
$100,000, a portion of such Bond may be redeemed, but Bonds shall be redeemed
only in an amount that causes the unredeemed portion to be in the principal
amount of $100,000 or any integral multiple of $5,000 in excess thereof.
 
(c)         During any Long Term Period, in case a Bond is of a denomination
larger than $5,000, a portion of such Bond ($5,000 or any integral multiple
thereof) may be redeemed, but Bonds shall be redeemed only in the principal
amount of $5,000 or any integral multiple thereof.
 
(d)         Notwithstanding anything to the contrary contained in this
Indenture, whenever the Bonds which are not held in a Book-Entry System are to
be redeemed in part, such Bonds which are Pledged Bonds at the time of selection
of Bonds for redemption shall be selected for redemption prior to the selection
of any other Bonds. If the aggregate principal amount of Bonds to be redeemed
exceeds the aggregate principal amount of Pledged Bonds at the time of
selection, the Trustee may select for redemption Bonds in an aggregate principal
amount equal to such excess by lot or in such other manner as the Trustee may
determine.
 
-23-

--------------------------------------------------------------------------------


ARTICLE IV
 
MANDATORY PURCHASE DATE; DEMAND PURCHASE OPTION
 
SECTION 4.01.           Mandatory Purchase of Bonds on Mandatory Purchase Date.
(a) The Bonds shall be subject to mandatory tender by the Owners thereof for
purchase on each Mandatory Purchase Date.
 
(b)         Except when the Bonds are subject to mandatory tender on a day
immediately following the end of a Calculation Period, the Trustee shall deliver
or mail by first class mail a notice in substantially the form of Exhibit B
attached hereto at least fifteen days prior to the Mandatory Purchase Date to
the Owners of the Bonds at the address shown on the registration books of the
Issuer. When the Bonds are subject to mandatory tender on the day immediately
following the end of a Calculation Period, the Trustee is not required to
deliver or mail any notice to the Owners of the Bonds. Any notice given by the
Trustee as provided in this Section shall be conclusively presumed to have been
duly given, whether or not the Owner receives the notice. Failure to mail any
such notice, or the mailing of defective notice, to any Owner, shall not affect
the proceeding for purchase as to any Owner to whom proper notice is mailed. The
Trustee shall provide the Company with a copy of any notice delivered to the
Owners of the Bonds pursuant to this Section 4.01.
 
(c)         Owners of Bonds shall be required to tender their Bonds to the
Trustee for purchase at the Purchase Price, no later than 10:30 A.M. New York
City time on the Mandatory Purchase Date, and any such Bonds not so tendered by
such time on the Mandatory Purchase Date (“Untendered Bonds”) shall be deemed to
have been purchased pursuant to this Section 4.01. In the event of a failure by
an Owner of Bonds to tender its Bonds on or prior to the Mandatory Purchase
Date, said Owner shall not be entitled to any payment (including any interest to
accrue subsequent to the Mandatory Purchase Date) other than the Purchase Price
for such Untendered Bonds, and any Untendered Bonds shall no longer be entitled
to the benefits of this Indenture, except for the purpose of payment of the
Purchase Price therefor.
 
SECTION 4.02.           Demand Purchase Option. Any Bond bearing interest at the
Daily Rate or the Weekly Rate shall be purchased from the Owners thereof on any
Tender Date at the Purchase Price, as provided below:
 
(a)          While the Book-Entry System is not in effect, upon:
 
(i)          delivery to the Trustee at its Principal Office and to the
Remarketing Agent at its Principal Office of a written notice (said notice to be
irrevocable and effective upon receipt) which (1) states the aggregate principal
amount and Bond numbers of the Bonds to be purchased; and (2) states the date on
which such Bonds are to be purchased; and
 
(ii)         delivery to the Trustee at its Delivery Office at or prior to 10:30
A.M. New York City time on the date designated for purchase in the notice
described in (i) above of such Bonds to be purchased, with an appropriate
endorsement for transfer or accompanied by a bond power endorsed in blank.
 
-24-

--------------------------------------------------------------------------------


(b)         While the Book-Entry System is in effect, the ownership interest of
any Beneficial Owner of a Bond or portion thereof in an authorized denomination
shall be purchased at the Purchase Price if such Beneficial Owner causes the
Participant through whom such Beneficial Owner holds such Bonds to (i) deliver
to the Trustee at its Principal Office and to the Remarketing Agent at its
Principal Office a notice which (1) states the aggregate amount of the
beneficial ownership interest to be purchased, and (2) states the date on which
such beneficial interest is to be purchased; and (ii) on the same date as
delivery of the notice referred to in (i) above, deliver a notice to the
Securities Depository irrevocably instructing it to transfer on the registration
books of the Securities Depository the beneficial ownership interests in such
Bond or portion thereof to the account of the Trustee, for settlement on the
purchase date on a “free delivery” basis with a copy of such notice delivered to
the Trustee on the same date.
 
(c)        With respect to Bonds bearing interest at the Daily Rate, the written
notices described in Section 4.02(a) or (b), above, shall be delivered not later
than 10:30 A.M. New York City time on the Tender Date and, if the Book-Entry
System is not in effect, shall be accompanied by the Bonds referenced in such
notices.
 
SECTION 4.03.          Funds for Purchase of Bonds. On the date Bonds are to be
purchased pursuant to Sections 4.01 or 4.02 hereof, such Bonds shall be
purchased at the Purchase Price only from the funds listed below. Subject to the
provisions of Section 6.12(c) hereof, funds for the payment of the Purchase
Price shall be derived from the following sources in the order of priority
indicated:
 
(a)          the proceeds of the sale of such Bonds which have been remarketed
by the Remarketing Agent and which proceeds are on deposit with the Trustee
prior to 12:00 Noon New York City time on the Mandatory Purchase Date or the
Tender Date but, during any Credit Facility Period, only if such Bonds were
purchased by an entity other than the Company or the Issuer, or any affiliate of
the foregoing;
 
(b)          moneys drawn by the Trustee under the Credit Facility, during any
Credit Facility Period, pursuant to Section 6.12 hereof; and
 
(c)          any other moneys furnished to the Trustee and available for such
purpose.
 
SECTION 4.04.          Delivery of Purchased Bonds. (a) Bonds purchased with
moneys described in Section 4.03(a) hereof shall be delivered by the Trustee, at
its Delivery Office, to or upon the order of the purchasers thereof and
beneficial interests so purchased shall be registered on the books of the
Securities Depository in the name of the Participant through whom the new
Beneficial Owner has purchased such beneficial interest; provided, however, that
during any Credit Facility Period, the Trustee shall not deliver any Bonds, and
there shall not be registered any beneficial ownership with respect to Bonds
described in this paragraph which were Pledged Bonds, until the Credit Provider
has confirmed that the Credit Facility has been reinstated in full.
 
-25-

--------------------------------------------------------------------------------


(b)         Bonds purchased with moneys described in Section 4.03(b) hereof
shall be delivered by the Trustee to or upon the order of the Credit Provider
and shall, if requested by the Credit Provider, be marked with a legend
indicating that they are Pledged Bonds.
 
(c)         Bonds purchased with moneys described in Section 4.03(c) hereof
shall, at the direction of the Company, (i) be delivered as instructed by the
Company, or (ii) be delivered to the Trustee for cancellation; provided,
however, that any Bonds so purchased after the selection thereof by the Trustee
for redemption shall be delivered to the Trustee for cancellation.
 
(d)         While the Book-Entry System is in effect with respect to the Bonds,
delivery of Bonds for purchase shall be deemed to have occurred upon transfer of
ownership interests therein to the account of the Trustee on the books of the
Securities Depository.
 
(e)         While the Book-Entry System is in effect, payment of the Purchase
Price of beneficial ownership interests tendered pursuant to Section 4.02(b)
hereof shall be made by payment to the Participant from whom the notice of
tender is received from the sources provided herein for the purchase of Bonds.
The Trustee shall hold beneficial ownership interests of Bonds delivered to it
pursuant to Section 4.02(b) hereof pending settlement in trust for the benefit
of the Participant from whom the beneficial interests in the Bonds are received.
 
Except as provided above, Bonds delivered as provided in this Section shall be
registered in the manner directed by the recipient thereof.
 
SECTION 4.05.           Delivery of Proceeds of Sale of Purchased Bonds. Except
in the case of the sale of any Pledged Bonds, the proceeds of the sale of any
Bonds delivered to the Trustee pursuant to Section 4.01 or 4.02 hereof, to the
extent not required to pay the Purchase Price thereof in accordance with Section
4.03 hereof, shall be paid to or upon the order of the Credit Provider, to the
extent required to satisfy the obligations of the Company under or in connection
with the Credit Facility, and the balance, if any, shall be paid to or upon the
order of the Company.
 
SECTION 4.06.          Duties of Trustee With Respect to Purchase of Bonds.  (a)
The Trustee shall hold all Bonds delivered to it pursuant to Section 4.01 or
4.02 hereof in trust for the benefit of the respective Owners of Bonds which
shall have so delivered such Bonds until moneys representing the Purchase Price
of such Bonds shall have been delivered to or for the account of or to the order
of such Owners of Bonds;
 
(b)         The Trustee shall hold all moneys delivered to it pursuant to this
Indenture for the purchase of Bonds in a separate account, in trust for the
benefit of the person or entity which shall have so delivered such moneys until
the Bonds purchased with such moneys shall have been delivered to or for the
account of such person or entity, and after such delivery, in trust for the
benefit of the person or entity who have not tendered or received payment for
their Bonds;
 
(c)         The Trustee shall deliver to the Company, the Remarketing Agent and,
during any Credit Facility Period, the Credit Provider, a copy of each notice
delivered to it in accordance with Section 4.02 hereof and, immediately upon the
delivery to it of Bonds in accordance with said Section 4.02, give telephonic or
telegraphic notice to the Company, the Remarketing Agent and the Credit
Provider, during any Credit Facility Period, specifying the principal amount of
the Bonds so delivered; and
 
-26-

--------------------------------------------------------------------------------


(d)          During any Credit Facility Period, the Trustee shall draw moneys
under the Credit Facility as provided in Section 6.12 hereof to the extent
required to provide for timely payment of the Purchase Price of Bonds in
accordance with the provisions of Section 4.03 hereof.
 
SECTION 4.07.           Remarketing of Bonds. The Remarketing Agent shall
remarket, in accordance with the terms of the Remarking Agreement, Bonds or
beneficial interests tendered pursuant to the terms of Sections 4.01 and 4.02
hereof at a price equal to the principal amount thereof plus accrued interest
thereon from the last previous Interest Payment Date upon which interest has
been paid to the date of such remarketing. The Remarketing Agent will deliver
any proceeds derived from remarketing the Bonds to the Trustee prior to 12:00
Noon New York City time on the Mandatory Purchase Date or the Tender Date, as
applicable. The Trustee shall not authenticate and release Bonds or beneficial
interests in Bonds prior to 12:00 Noon New York City time on the date of any
remarketing.
 
-27-

--------------------------------------------------------------------------------


ARTICLE V
 
GENERAL COVENANTS
 
SECTION 5.01.          Payment of Principal, Premium, if any, and Interest. The
Issuer covenants that it will promptly pay or cause to be paid the principal of,
premium, if any, and interest on every Bond issued under this Indenture at the
place, on the dates, and in the manner provided herein and in said Bonds
according to the true intent and meaning thereof, but solely from the amounts
pledged therefor which are from time to time held by the Trustee in the various
accounts of the Bond Fund. The principal of, premium, if any, and interest on
the Bonds are payable from the amounts to be paid under the Agreement and
otherwise as provided herein and in the Agreement, which amounts are hereby
specifically pledged to the payment thereof in the manner and to the extent
herein specified, and nothing in the Bonds or in this Indenture shall be
construed as pledging any other funds or assets of the Issuer.
 
Neither the Issuer, the State, nor any political subdivision of the State shall
in any event be liable for the payment of the principal of, premium, if any, or
interest on any of the Bonds or for the performance of any pledge, obligation or
agreement undertaken by the Issuer except to the extent that the moneys pledged
herein are sufficient therefor. No Owner of any Bonds has the right to compel
any exercise of taxing power of the State or any political subdivision thereof
to pay the Bonds or the interest thereon, and the Bonds do not constitute an
indebtedness of the Issuer, the State or any political subdivision of the State,
or a loan of credit of any of the foregoing within the meaning of any
constitutional or statutory provision.
 
SECTION 5.02.           Performance of Covenants. The Issuer covenants that it
will faithfully perform at all times any and all covenants, undertakings,
stipulations and provisions contained in this Indenture and in the Agreement, in
any and every Bond executed, authenticated and delivered hereunder and in all of
its proceedings pertaining hereto. The Issuer covenants that it is duly
authorized under the Constitution and laws of the State, including particularly
and without limitation the Act, to issue the Bonds authorized hereby and to
execute this Indenture, to assign the Agreement, and to pledge the amounts to be
paid under the Agreement and other amounts hereby pledged in the manner and to
the extent herein set forth, that all action on its part for the issuance of the
Bonds and the execution and delivery of this Indenture has been duly and
effectively taken, and that the Bonds in the hands of the Owners thereof are and
will be valid and enforceable limited obligations of the Issuer according to the
terms thereof and hereof.
 
SECTION 5.03.          Instruments of Further Assurance. The Issuer will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, such indentures supplemental hereto and such further acts,
instruments and transfers as the Trustee may reasonably require for the better
assuring, transferring, conveying, pledging, assigning and confirming unto the
Trustee all and singular the amounts pledged hereby to the payment of the
principal of, premium, if any, and interest on the Bonds. The Issuer, except as
herein and in the Agreement provided, will not sell, convey, mortgage, encumber
or otherwise dispose of any part of the amounts, revenues and receipts payable
under the Agreement or its rights under the Agreement.
 
-28-

--------------------------------------------------------------------------------


SECTION 5.04.           Recording and Filing. The Company has agreed pursuant to
the Agreement that it will cause all financing statements related to this
Indenture and all supplements hereto and all continuations thereof to be
recorded and filed in such manner and in such places as may from time to time be
required by law in order to preserve and protect fully the security of the
Owners of the Bonds and the rights of the Trustee hereunder, and to take or
cause to be taken any and all other action necessary to perfect the security
interest created by this Indenture.
 
SECTION 5.05.          Inspection of Books. All books and records, if any, in
the Issuer’s possession relating to the Project and the amounts derived from the
Project shall at all reasonable times be open to inspection by such accountants
or other agents as the Trustee may from time to time designate.
 
SECTION 5.06.          List of Owners of Bonds. The Trustee will keep on file a
list of names and addresses of the Owners of all Bonds as from time to time
registered on the registration books maintained by the Trustee, together with
the principal amount and numbers of such Bonds owned by each such Owner. At
reasonable times and under reasonable regulations established by the Trustee,
said list may be inspected and copied for any purpose by the Company or by the
Owners (or a designated representative thereof) of fifteen percent (15%) or more
in aggregate principal amount of Outstanding Bonds, such possession or ownership
and the authority of such designated representative to be evidenced to the
satisfaction of the Trustee.
 
SECTION 5.07.           Rights Under Agreement. The Agreement, a duly executed
counterpart of which has been filed with the Trustee, sets forth the covenants
and obligations of the Issuer and the Company, and reference is hereby made to
the Agreement for a detailed statement of said covenants and obligations of the
Company thereunder, and the Issuer agrees that the Trustee in its name or in the
name of the Issuer may enforce all rights of the Issuer (other than Reserved
Rights) and all obligations of the Company under and pursuant to the Agreement
for and on behalf of the Owners of Bonds, whether or not the Issuer is in
default hereunder.
 
SECTION 5.08.           [Reserved].
 
SECTION 5.09.         Undertaking to Provide Ongoing Disclosure. If the
Conversion Option to elect a Long Term Period is elected and the Company has
undertaken in Section 6.06 of the Agreement to provide ongoing disclosure for
the benefit of the Owners pursuant to Securities and Exchange Commission Rule
15c2-12 under the Securities Exchange Act of 1934, as amended (17 CFR Part 240 §
240.15C2-12), such undertaking is hereby assigned by the Issuer to the Trustee
for the benefit of the Owners. Such assignment is a present absolute assignment
and not the assignment of a security interest. Section 6.06 of the Agreement
shall be enforceable by any Owner and the Trustee.
 
-29-

--------------------------------------------------------------------------------


SECTION 5.10.           Notice of Control. The Trustee agrees to provide written
notice to the Owners promptly following receipt of any notice from the Company
pursuant to Section 6.07 of the Agreement.
 
-30-

--------------------------------------------------------------------------------


ARTICLE VI
 
REVENUES AND FUNDS
 
SECTION 6.01.          Creation of Bond Fund. There is hereby created and
established with the Trustee a trust fund to be designated “Parish of St. James,
State of Louisiana, Bond Fund, NuStar Logistics, L.P.,” which shall be used to
pay when due the principal and Purchase Price of, premium, if any, and interest
on the Bonds. Within the Bond Fund there is hereby created and established
certain trust accounts, to be designated the “General Account,” the “Credit
Facility Account,” and the “Remarketing Account.” Moneys drawn under the Credit
Facility (if any) shall be deposited in the Credit Facility Account and shall be
held separate and apart from moneys derived from any other source. Moneys
received from the Remarketing Agent shall be deposited in the Remarketing
Account and shall be held separate and apart from moneys derived from any other
source. Unless otherwise specified, all moneys received by the Trustee for
deposit into the Bond Fund shall be credited to the General Account. Any
reference herein to the “Bond Fund” without further qualification or explanation
shall, unless the context indicates otherwise, constitute a reference to the
General Account.
 
SECTION 6.02.           Payments into the Bond Fund. There shall be deposited
into the Bond Fund from time to time the following:
 
(a)          in the Credit Facility Account, moneys drawn under the Credit
Facility (during any Credit Facility Period);
 
(b)          in the Remarketing Account, moneys received by the Trustee from the
proceeds of the remarketing of the Bonds; and
 
(c)          in the General Account, all other moneys received by the Trustee
under and pursuant to any of the provisions hereof or of the Agreement which are
required to be or which are accompanied by directions that such moneys are to be
paid into the Bond Fund.
 
SECTION 6.03.           Use of Moneys in the Bond Fund. Except as provided in
Sections 4.03, 4.05, 4.06 and 6.11 hereof, moneys in the various accounts of the
Bond Fund shall be used solely for the payment of the principal of, premium, if
any, and interest on the Bonds and for the redemption of the Bonds prior to
maturity. Subject to the provisions of Section 6.12 hereof, funds for such
payments of the principal of and premium, if any, and interest on the Bonds
shall be derived from the following sources in the order of priority indicated:
 
(a)          moneys drawn by the Trustee under the Credit Facility during any
Credit Facility Period; and
 
(b)          any other moneys furnished to the Trustee and available for such
purpose.
 
-31-

--------------------------------------------------------------------------------


SECTION 6.04.          Payment of Bonds with Proceeds of Refunding Bonds. The
principal of and interest on the Bonds may be paid from the proceeds of the sale
of refunding obligations if, in the opinion of nationally recognized counsel
experienced in bankruptcy matters, which opinion shall be satisfactory to the
rating agency (if any) then providing the rating borne by the Bonds (unless such
opinion is not required by such rating agency), the application of such
refunding proceeds will not constitute a voidable preference in the event of the
occurrence of an Act of Bankruptcy.
 
SECTION 6.05.           Project Fund. There is hereby created and established
with the Trustee a trust fund to be designated “Parish of St. James, State of
Louisiana, Project Fund, NuStar Logistics, L.P. Project,” which shall be
expended in accordance with the provisions hereof and of the Agreement.
 
SECTION 6.06.          Payments into the Project Fund; Disbursements. The net
proceeds of the issuance and delivery of the Bonds shall be deposited in the
Project Fund and shall not be commingled with any other funds. The Trustee is
hereby authorized and directed to (i) pay Issuance Costs on the date of issuance
of the Bonds to the parties and in the amounts set forth on Exhibit C attached
hereto, and (ii) following receipt of a Requisition, make each disbursement from
the Project Fund required by the provisions of the Agreement. The Trustee shall
keep and maintain adequate records pertaining to the Project Fund and all
disbursements therefrom, including records of all Requisitions made pursuant to
the Agreement, and after the Project has been completed and a completion
certificate has been filed as provided in Section 6.08 hereof, the Trustee
shall, upon request of the Company, file an accounting thereof with the Issuer
and the Company.
 
SECTION 6.07.          Use of Moneys in the Project Fund Upon Default. If the
principal of the Bonds shall have become due and payable pursuant to Article IX
hereof, any balance remaining in the Project Fund shall without further
authorization be transferred into the General Account of the Bond Fund.
 
SECTION 6.08.          Completion of the Project. The completion of the Project
and payment or provision for payment of all Costs of the Project shall be
evidenced by the filing with the Trustee of the completion certificate required
by the Agreement in substantially the form set forth as Exhibit D. As soon as
practicable and in any event not more than sixty (60) days from the date of the
certificate referred to in the preceding sentence, any balance remaining in the
Project Fund (except amounts the Company shall have directed the Trustee to
retain for any Cost of the Project not then due and payable) shall without
further authorization be transferred into the General Account of the Bond Fund
and thereafter applied in the manner provided in the Agreement; provided that,
during any Credit Facility Period, in the event that a portion of the Bonds is
to be redeemed with any balance remaining in the Project Fund and transferred to
the General Account of the Bond Fund, the Trustee is authorized and directed to
draw upon the Credit Facility to the extent of the redemption price of the Bonds
so called for redemption, and promptly thereafter to transfer any amounts on
deposit in the General Account of the Bond Fund to the Credit Provider, to the
extent necessary to reimburse the Credit Provider for such drawing upon the
Credit Facility.
 
-32-

--------------------------------------------------------------------------------


SECTION 6.09.          Nonpresentment of Bonds. In the event any Bond shall not
be presented for payment when the principal thereof becomes due, either at
maturity, or at the date fixed for redemption thereof, or otherwise, if moneys
sufficient to pay any such Bond shall have been deposited with the Trustee for
the benefit of the Owner thereof, all liability of the Issuer to the Owner
thereof for the payment of such Bond shall forthwith cease, determine and be
completely discharged, and thereupon it shall be the duty of the Trustee to hold
such funds, uninvested or invested in Government Obligations maturing overnight,
but in any event without liability for interest thereon, for the benefit of the
Owner of such Bond, which Owner shall thereafter be restricted exclusively to
such funds for any claim of whatever nature on its part under this Indenture
with respect to such Bond.
 
Any moneys so deposited with and held by the Trustee not so applied to the
payment of Bonds within two (2) years after the date on which the same shall
have become due shall be repaid by the Trustee to the Company upon written
direction of a Company Representative, and thereafter Owners of Bonds shall be
entitled to look only to the Company for payment, and then to the extent of the
amount so repaid, and all liability of the Trustee with respect to such money
shall thereupon cease, and the Company shall not be liable for any interest
thereon and shall not be regarded as a trustee of such money.
 
SECTION 6.10.          Moneys to be Held in Trust. All moneys required to be
deposited with or paid to the Trustee for the account of any fund or account
referred to in any provision of this Indenture or the Agreement shall be held by
the Trustee in trust, and shall, while held by the Trustee, constitute part of
the Trust Estate and be subject to the lien and security interest created
hereby, except as otherwise specifically provided herein.
 
SECTION 6.11.          Repayment to the Credit Provider and the Company from the
Bond Fund or the Project Fund. Any amounts remaining in any account of the Bond
Fund, the Project Fund, or any other fund or account created hereunder (other
than the Rebate Fund) after payment in full of the principal of, premium, if
any, and interest on the Bonds, the fees, charges and expenses of the Trustee
and all other amounts required to be paid hereunder, shall be paid immediately
to the Credit Provider to the extent of any indebtedness of the Company to the
Credit Provider under or in connection with the Credit Facility, and, after
repayment of all such indebtedness, to the Company. Moneys remaining in the
Rebate Fund after all payments to the United States of America required by the
terms of Section 6.13 hereof shall also be applied as provided in the foregoing
sentence. In making any payment to the Credit Provider under this Section, the
Trustee may rely conclusively upon a written statement provided by the Credit
Provider as to the amount payable to the Credit Provider under or in connection
with the Credit Facility.
 
SECTION 6.12.         Credit Facility. (a) During any Credit Facility Period,
the Trustee shall timely draw moneys under the Credit Facility in accordance
with the terms thereof (i) to pay when due (whether by reason of maturity, the
occurrence of an Interest Payment Date, redemption, acceleration or otherwise)
the principal of, premium, if any, and interest on the Bonds, and (ii) to the
extent moneys described in Section 4.03(a) hereof are not available therefor
prior to 12:00 Noon New York City time on the Mandatory Purchase Date or on the
Tender Date, to pay when due the Purchase Price of Bonds.
 
-33-

--------------------------------------------------------------------------------


(b)         In the event of a drawing under the Credit Facility to pay the
Purchase Price of Bonds upon a Mandatory Purchase Date relating to the issuance
and delivery of a Substitute Credit Facility, the Trustee shall draw moneys
under the Credit Facility in effect on and prior to such Mandatory Purchase Date
and shall not draw upon the Substitute Credit Facility that will become
effective on or after such Mandatory Purchase Date.
 
(c)          Notwithstanding any provision to the contrary which may be
contained in this Indenture, including, without limitation, Section 6.12(a)
hereof, (i) in computing the amount to be drawn under the Credit Facility on
account of the payment of the principal or Purchase Price of, or premium, if
any, or interest on the Bonds, the Trustee shall exclude any such amounts in
respect of any Bonds which a Responsible Officer knows are Pledged Bonds on the
date such payment is due, and (ii) amounts drawn by the Trustee under the Credit
Facility shall not be applied to the payment of the principal or Purchase Price
of, or premium, if any, or interest on, any Bonds which a Responsible Officer
knows are Pledged Bonds on the date such payment is due.
 
SECTION 6.13.           Creation of Rebate Fund; Duties of Trustee; Amounts Held
in Rebate Fund. (a) There is hereby created and established with the Trustee a
trust fund to be held in trust to be designated “Parish of St. James, State of
Louisiana, Rebate Fund, NuStar Logistics, L.P. Project”.
 
(b)         The Trustee shall make information regarding the Bonds and the
investments hereunder available to the Company upon request, shall make deposits
to and disbursements from the Rebate Fund in accordance with the directions
received from the Company or the Company Representative, shall invest moneys in
the Rebate Fund pursuant to said directions and shall deposit income from such
investments pursuant to said directions, and shall make payments to the United
States of America in accordance with directions received from the Company.
 
(c)         Notwithstanding any provision of this Indenture to the contrary, the
Trustee shall not be liable or responsible for any calculation or determination
that may be required in connection with or for the purpose of complying with
Section 148 of the Code or any applicable Treasury regulation (the “Arbitrage
Rules”), including, without limitation, the calculation of amounts required to
be paid to the United States under the provisions of the Arbitrage Rules, the
maximum amount that may be invested in “nonpurpose obligations” as defined in
the Code and the fair market value of any investment made hereunder, it being
understood and agreed that the sole obligation of the Trustee with respect to
investments of funds hereunder shall be to invest the moneys received by the
Trustee pursuant to the instructions of the Company Representative given in
accordance with Article VII hereof. The Trustee shall have no responsibility for
determining whether or not the investments made pursuant to the direction of the
Company Representative or any of the instructions received by the Trustee under
this Section 6.13 comply with the requirements of the Arbitrage Rules and shall
have no responsibility for monitoring the obligations of the Company or the
Issuer for compliance with the provisions of the Indenture with respect to the
Arbitrage Rules. Within a reasonable period of time after each five (5) year
period during the term of the Bonds, the Company shall provide the Trustee with
a calculation of the amount of rebatable arbitrage, in accordance with Section
148(0(2) of the Code and Section 1.148-3 of the Treasury Regulations, taking
into account any applicable exceptions with respect to the computation of the
rebatable arbitrage (e.g., the temporary investments exceptions of Section
148(0(4)(B) and (C) of the Code).
 
-34-

--------------------------------------------------------------------------------


ARTICLE VII
 
INVESTMENT OF MONEYS
 
SECTION 7.01.           Investment of Moneys. (a) Any moneys held as a part of
the Project Fund or any fund other than the Bond Fund or the Rebate Fund shall
be invested or reinvested by the Trustee, to the extent permitted by law, at the
written request of and as directed by a Company Representative, in any of the
following qualified investments:
 
(i)            Bonds or obligations of parishes, municipal corporations, school
districts, political subdivisions, authorities, or bodies of the State;
 
(ii)          Bonds or other obligations of the United States or of subsidiary
corporations of the United States Government which are fully guaranteed by such
government;
 
(iii)         Obligations of agencies of the United States Government issued by
the Federal Land Bank, the Federal Home Loan Bank, the Federal Intermediate
Credit Bank, and the Central Bank for Cooperatives;
 
(iv)         Bonds or other obligations issued by any Public Housing Agency or
Municipal Corporation in the United States, which such bonds or obligations are
fully secured as to the payment of both principal and interest by a pledge of
annual contributions under an annual contributions contract or contracts with
the United States Government, or project notes issued by any public housing
agency, urban renewal agency, or municipal corporation in the United States
which are fully secured as to payment of both principal and interest by a
requisition, loan, or payment agreement with the United States Government;
 
(v)          Certificates of deposit of national or state banks which have
deposits insured by the Federal Deposit Insurance Corporation and certificates
of deposit of federal savings and loan associations and state building and loan
associations which have deposits insured by the Savings Association Insurance
Fund of the Federal Deposit Insurance Corporation, including the certificates of
deposit of any bank, savings and loan association, or building and loan
association acting as depositary, custodian, or trustee for any such bond
proceeds. The portion of such certificates of deposit in excess of the amount
insured by the Federal Deposit Insurance Corporation or the Savings Association
Insurance Fund of the Federal Deposit Insurance Corporation, if any, shall be
secured by deposit, with the Federal Reserve Bank of Atlanta, Georgia, or with
any national or state bank or federal savings and loan association or state
building and loan or savings and loan association, of one or more the following
securities in an aggregate principal amount equal at least to the amount of such
excess: direct and general obligations of this State or of any parish or
municipal corporation in the State, obligations of the United States or
subsidiary corporations included in paragraph (ii) hereof, obligations of the
agencies of the United States Government included in paragraph (iii) hereof, or
bonds, obligations, or project notes of public housing agencies, urban renewal
agencies, or municipalities included in paragraph (iv) hereof or, any other
instrument or security approved and recognized by federal guidelines and 12 CFR
9.10 for a national trust company;
 
-35-

--------------------------------------------------------------------------------


(vi)          Repurchase agreements with respect to obligations included in (i),
(ii), (iii), (iv) or (v) above and any other investments to the extent at the
time permitted by then applicable law for the investment of public funds; and
 
(vii)        Securities of or other interests in any no-load, open-end
management type investment company or investment trust registered under the
Investment Company Act of 1940, as from time to time amended, or any common
trust fund maintained by any bank or trust company which holds such proceeds as
trustee or by an affiliate thereof so long as:
 
(A)          the portfolio of such investment company or investment trust or
common trust fund is limited to the obligations referenced in paragraph (ii)
hereof and repurchase agreements fully collateralized by any such obligations;
 
(B)          such investment company or investment trust or common trust fund
takes delivery of such collateral either directly or through an authorized
custodian;
 
(C)          such investment company or investment trust or common trust fund is
managed so as to maintain its shares at a constant net asset value; and
 
(D)          securities of or other interests in such investment company or
investment trust or common trust fund are purchased and redeemed only through
the use of national or state banks having corporate trust powers and located
within the State.
 
(b)          Any moneys held as a part of any account of the Bond Fund or the
Rebate Fund shall be invested or reinvested by the Trustee, at the direction of
the Company, in Government Obligations with such maturities as shall be required
in order to assure full and timely payment of amounts required to be paid from
the Bond Fund or the Rebate Fund, which maturities shall (in the case of the
Bond Fund), in any event, extend at the earlier of thirty (30) days from the
date of acquisition thereof or when needed; provided, that any moneys held
pursuant to the provisions of Section 6.09 either shall be held uninvested or
shall be invested in Government Obligations maturing on the next Business Day.
 
-36-

--------------------------------------------------------------------------------


(c)         The Trustee may make any and all such investments through its own
bond or investment department or the bond or investment department of any bank
or trust company under common control with the Trustee. All such investments
shall at all times be a part of the fund or account from which the moneys used
to acquire such investments shall have come and all income and profits on such
investments shall be credited to, and losses thereon shall be charged against,
such fund. All investments hereunder shall be registered in the name of the
Trustee, as Trustee under the Indenture. All investments hereunder shall be held
by or under the control of the Trustee. The Trustee shall sell and reduce to
cash a sufficient amount of investments of funds in any account of the Bond Fund
whenever the cash balance in such account of the Bond Fund is insufficient,
together with any other funds available therefor, to pay the principal or
Purchase Price of, premium, if any, and interest on the Bonds when due. The
Trustee shall not be responsible for any reduction of the value of any
investments made in accordance with the directions of the Company or a Company
Representative or any losses incurred in the sale of such investments.
 
(d)         The Issuer covenants and certifies to and for the benefit of the
Owners of the Bonds from time to time Outstanding that so long as any of the
Bonds remain Outstanding, the Issuer shall not direct that moneys on deposit in
any fund or account in connection with the Bonds (whether or not such moneys
were derived from the proceeds of the sale of the Bonds or from any other
sources), be used in a manner which will cause the Bonds to be classified as
“arbitrage bonds” within the meaning of Section 148 of the Code. Pursuant to
such covenants, the Issuer obligates itself to comply throughout the term of the
Bonds with any request of the Company regarding the requirements of Section 148
of the Code, and any regulations promulgated thereunder.
 
(e)        Unless an opinion is rendered by Bond Counsel to the effect that the
following actions are not required in order to maintain the exclusion of the
interest on the Bonds from gross income for federal income tax purposes, the
Issuer hereby covenants that it will make payments as directed by the Company
(but only from moneys provided to the Issuer by or on behalf of the Company for
such purposes), if any, required to be made to the United States pursuant to the
Code in order to establish or maintain the exclusion of the interest on the
Bonds from gross income for federal income tax purposes.
 
-37-

--------------------------------------------------------------------------------


ARTICLE VIII
 
DISCHARGE OF INDENTURE
 
SECTION 8.01.          Discharge of Indenture. If the Issuer shall pay or cause
to be paid, in accordance with the provisions of this Indenture, to the Owners
of the Bonds, the principal of, premium, if any, and interest due or to become
due thereon at the times and in the manner stipulated therein, and if the Issuer
shall not then be in default in any of the other covenants and promises in the
Bonds and in this Indenture expressed as to be kept, performed and observed by
it or on its part, and if the Issuer shall pay or cause to be paid to the
Trustee all sums of money due or to become due according to the provisions
hereof, then these presents and the estate and rights hereby granted shall
cease, determine and be void, whereupon the Trustee shall cancel and discharge
the lien of this Indenture, and execute and deliver to the Issuer such
instruments in writing as shall be requisite to release the lien hereof and
reconvey, release, assign and deliver unto the Issuer any and all of the estate,
right, title and interest in and to any and all rights or property conveyed,
assigned or pledged to the Trustee or otherwise subject to the lien of this
Indenture, except (i) amounts in any account of the Bond Fund or Project Fund
required to be paid to the Credit Provider or the Company under Section 4.05 or
6.11 hereof, (ii) cash held by the Trustee for the payment of the principal or
Purchase Price of, premium, if any, or interest on particular Bonds and (iii)
amounts in the Rebate Fund required to be paid to the United States.
 
SECTION 8.02.          Defeasance of Bonds. Any Bond shall be deemed to be paid
within the meaning of this Article and for all purposes of this Indenture when
(a) payment of the principal of and premium, if any, on such Bond, plus interest
thereon to the due date thereof (whether such due date is by reason of maturity
or upon redemption as provided herein) either (i) shall have been made or caused
to be made in accordance with the terms thereof, or (ii) shall have been
provided for by irrevocably depositing with the Trustee, in trust and
irrevocably set aside exclusively for such payment, (1) moneys sufficient to
make such payment or (2) Government Obligations maturing as to principal and
interest in such amounts and at such times as will insure, without further
investment or reinvestment thereof, the availability of sufficient moneys to
make such payment, and (b) all necessary and proper fees, compensation and
expenses of the Trustee and the Issuer pertaining to the Bonds with respect to
which such deposit is made, shall have been paid or the payment thereof provided
for to the satisfaction of the Trustee. At such time as a Bond shall be deemed
to be paid hereunder, as aforesaid, such Bond shall no longer be secured by or
entitled to the benefits of this Indenture, except for the purposes of any such
payment from such moneys or Government Obligations.
 
Notwithstanding the foregoing, no deposit under clause (a)(ii) of the
immediately preceding paragraph shall be deemed payment of such Bonds as
aforesaid until (a) proper notice of redemption of such Bonds shall have been
previously given in accordance with Article III of this Indenture, or in the
event said Bonds are not by their terms subject to redemption within the next
succeeding sixty (60) days, until the Company shall have given the Trustee, in
form satisfactory to the Trustee, irrevocable instructions to notify, as soon as
practicable, the Owners of the Bonds that the deposit required by (a)(ii) above
has been made with the Trustee and that said Bonds are deemed to have been paid
in accordance with this Section 8.02 and stating the maturity or redemption date
upon which moneys are to be available for the payment of the principal of and
the applicable redemption premium, if any, on said Bonds, plus interest thereon
to the due date thereof; or (b) the maturity of such Bonds.
 
-38-

--------------------------------------------------------------------------------


In the event the Bonds are to be defeased and the interest rate borne by the
Bonds has not been established for the entire period through and including the
date on which principal and interest on the Bonds shall be paid, then for
purposes of determining the interest portion of the deposit under clause (a)(ii)
of the first paragraph of this Section with respect to the period during which
no interest rate has yet been established, the interest rate borne by the Bonds
during any such period shall be deemed to be the Maximum Rate for such period.
 
Before accepting or using any moneys to be deposited pursuant to this Section
8.02, the Trustee shall require that the Company furnish to it (i) an opinion of
Bond Counsel to the effect that such deposit will not adversely affect the
exclusion from gross income for federal income tax purposes of interest on the
Bonds and that all conditions hereunder have been satisfied, (ii) a certificate
of an independent certified public accounting firm of national reputation or a
verification form acceptable to the Trustee (a copy of which shall be furnished
to the rating agency then providing the rating borne by the Bonds) to the effect
that such deposit of moneys or Government Obligations will be sufficient to
defease the Bonds as provided in this Section 8.02, and (iii) during any Credit
Facility Period, an opinion of nationally recognized counsel experienced in
bankruptcy matters, which opinion shall be satisfactory to the rating agency (if
any) then providing the rating borne by the Bonds, to the effect that the
application of such moneys will not constitute a voidable preference in the
event of the occurrence of an Act of Bankruptcy. The Trustee shall be fully
protected in relying upon the opinions and certificates required to be furnished
to it under this Section in accepting or using any moneys deposited pursuant to
this Article VIII.
 
All moneys so deposited with the Trustee as provided in this Section 8.02 may
also be invested and reinvested, at the direction of the Company, in noncallable
Government Obligations, maturing in the amounts and times as hereinbefore set
forth, and all income from all Government Obligations in the hands of the
Trustee pursuant to this Section 8.02 which is not required for the payment of
the Bonds and interest and premium, if any, thereon with respect to which such
moneys shall have been so deposited shall be deposited in the General Account of
the Bond Fund as and when realized and collected for use and application as are
other moneys deposited in the General Account of the Bond Fund; provided,
however, unless the opinion of Bond Counsel specifically permits any such
reinvestment, the Company shall furnish to the Trustee an opinion of Bond
Counsel to the effect that such reinvestment will not adversely affect the
exclusion from gross income for federal income tax purposes of interest on the
Bonds.
 
The Issuer hereby covenants that no deposit will knowingly be made or accepted
and no use knowingly made of any such deposit which would cause the Bonds to be
treated as arbitrage bonds within the meaning of Section 148 of the Code.
 
-39-

--------------------------------------------------------------------------------


Notwithstanding any provision of any other article of this Indenture which may
be contrary to the provisions of this Section 8.02, all moneys or Government
Obligations set aside and held in trust pursuant to the provisions of this
Section 8.02 for the payment of Bonds (including interest and premium thereon,
if any) shall be applied to and used solely for the payment of the particular
Bonds (including the interest and premium thereon, if any) with respect to which
such moneys or Government Obligations have been so set aside in trust.
 
-40-

--------------------------------------------------------------------------------


ARTICLE IX
 
DEFAULTS AND REMEDIES
 
SECTION 9.01.           Defaults. If any of the following events occur, it is
hereby declared to constitute a “Default”:
 
(a)           Default in the due and punctual payment of interest on any Bond;
 
(b)           Default in the due and punctual payment of the principal of or
premium, if any, on any Bond, whether at the stated maturity thereof, or upon
proceedings for redemption thereof, or upon the maturity thereof by declaration;
 
(c)           Default in the due and punctual payment of the Purchase Price of
any Bond at the time required by Section 4.01 or 4.02 hereof;
 
(d)           At any time during the Credit Facility Period, receipt by the
Trustee of written notice from the Credit Provider that an event of default has
occurred and is continuing under or in respect of the Credit Facility and
instructing the Trustee to accelerate the Bonds;
 
(e)           At any time other than during a Credit Facility Period, the
occurrence of a Default under the Agreement;
 
(f)           At any time other than during a Credit Facility Period, default in
the performance or observance of any other of the covenants, agreements or
conditions on the part of the Issuer contained in this Indenture or in the Bonds
contained and failure to remedy the same after notice thereof pursuant to
Section 9.12 hereof; and
 
(g)           At any time during a Credit Facility Period during which the Bonds
are secured by a Substitute Credit Facility, default has occurred in respect of
a reimbursement agreement, if applicable.
 
SECTION 9.02.          Acceleration. Upon the occurrence of (i) any Default
other than under Section 9.01(d), the Trustee may, and at the written request of
the Owners of at least a majority in aggregate principal amount of Outstanding
Bonds shall, or (ii) any Default under Section 9.01(d), the Trustee shall, by
notice in writing delivered to the Issuer and the Company (or, if the Book-Entry
System is in effect, the Securities Depository), declare the principal of all
Bonds and the interest accrued thereon to the date of such acceleration
immediately due and payable. Upon any declaration of acceleration hereunder, the
Trustee shall immediately declare all payments required to be made by the
Company under the Agreement to be immediately due and payable and, during the
Credit Facility Period, shall draw moneys under the Credit Facility to pay the
principal of all Outstanding Bonds and the accrued interest thereon to the date
of acceleration to the extent required by Section 6.12(a) hereof. Interest shall
cease to accrue on the Bonds on the date of declaration of acceleration under
this Section 9.02.
 
-41-

--------------------------------------------------------------------------------


SECTION 9.03.           Other Remedies; Rights of Owners of Bonds. Subject to
the provisions of Section 9.02 hereof, upon the occurrence of a Default, the
Trustee may pursue any available remedy at law or in equity to enforce the
payment of the principal of, premium, if any, and interest on the Outstanding
Bonds.
 
Subject to the provisions of Section 9.02 hereof, if a Default shall have
occurred and be continuing and if requested so to do by the Owners of at least a
majority in aggregate principal amount of Outstanding Bonds and provided the
Trustee is indemnified as provided in Section 10.01(1) hereof, the Trustee shall
be obligated to exercise such one or more of the rights and powers conferred by
this Section and by Section 9.02 hereof, as the Trustee, being advised by
counsel, shall deem most expedient in the interests of the Owners of Bonds.
 
Subject to the provisions of Section 9.02 hereof, no remedy by the terms of this
Indenture conferred upon or reserved to the Trustee (or to the Owners of Bonds)
is intended to be exclusive of any other remedy, but each and every such remedy
shall be cumulative and shall be in addition to any other remedy given to the
Trustee or to the Owners of Bonds hereunder or now or hereafter existing at law
or in equity.
 
No delay or omission to exercise any right or power accruing upon any Default
shall impair any such right or power or shall be construed to be a waiver of any
such Default or acquiescence therein; such right or power may be exercised from
time to time as often as may be deemed expedient.
 
No waiver of any Default hereunder, whether by the Trustee or by the Owners of
Bonds, shall extend to or shall affect any subsequent Default or shall impair
any rights or remedies consequent thereon.
 
SECTION 9.04.          Right of Owners of Bonds to Direct Proceedings. Subject
to the provisions of Section 9.02 hereof, anything in this Indenture to the
contrary notwithstanding, the Owners of at least a majority in aggregate
principal amount of the Outstanding Bonds shall have the right, at any time, by
an instrument or instruments in writing executed and delivered to the Trustee,
to direct the method and place of conducting all proceedings to be taken in
connection with the enforcement of the terms and conditions of this Indenture,
or for the appointment of a receiver or any other proceedings hereunder provided
that such direction shall not be otherwise than in accordance with the
provisions of law and of this Indenture.
 
SECTION 9.05.           Appointment of Receivers. Upon the occurrence of a
Default, and upon the filing of a suit or other commencement of judicial
proceedings to enforce the rights of the Trustee and of the Owners of Bonds
under this Indenture, the Trustee shall be entitled, as a matter of right, to
the appointment of a receiver or receivers of the Trust Estate and of the
revenues, earnings, income, products and profits thereof, pending such
proceedings, with such powers as the court making such appointment shall confer.
 
-42-

--------------------------------------------------------------------------------


SECTION 9.06.          Waiver. Upon the occurrence of a Default, to the extent
that such rights may then lawfully be waived, neither the Issuer nor anyone
claiming through or under it, shall set up, claim or seek to take advantage of
any appraisement, valuation, stay, extension or redemption laws of any
jurisdiction now or hereafter in force, in order to prevent or hinder the
enforcement of this Indenture, and the Issuer, for itself and all who may claim
through or under it, hereby waives, to the extent that it lawfully may do so,
the benefit of all such laws.
 
SECTION 9.07.          Application of Moneys. All moneys received by the Trustee
pursuant to any right given or action taken under the provisions of this Article
(other than moneys drawn under the Credit Facility, which shall be deposited
directly into the Credit Facility Account of the Bond Fund, proceeds of any
remarketing of Bonds, which shall be deposited directly into the Remarketing
Account of the Bond Fund, or moneys deposited with the Trustee and held in
accordance with Section 6.09 hereof) shall, after payment of the costs and
expenses of the proceedings resulting in the collection of such moneys and of
the fees, expenses, liabilities and advances owing to or incurred or made by the
Trustee, be deposited in the General Account of the Bond Fund and the moneys in
each account of the Bond Fund shall be applied as follows:
 
(i)           Unless the principal of all the Bonds shall have become or shall
have been declared due and payable, all such moneys shall be applied:
 
FIRST - To the payment to the persons entitled thereto of all installments of
interest then due on the Bonds, in the order of the maturity of the installments
of such interest (with interest on overdue installments of such interest, to the
extent permitted by law, at the rate of interest borne by the Bonds) and, if the
amount available shall not be sufficient to pay in full any particular
installment, then to the payment ratably, according to the amounts due on such
installment, to the persons entitled thereto, without any discrimination or
privilege; and
 
SECOND - To the payment to the persons entitled thereto of the unpaid principal
of and premium, if any, on any of the Bonds which shall have become due (other
than Bonds matured or called for redemption for the payment of which moneys are
held pursuant to the provisions of this Indenture) (with interest on overdue
installments of principal and premium, if any, to the extent permitted by law,
at the rate of interest borne by the Bonds) and, if the amount available shall
not be sufficient to pay in full all Bonds due on any particular date, then to
the payment ratably according to the amount of principal due on such date, to
the persons entitled thereto without any discrimination or privilege; and
 
THIRD - To the payment to the persons entitled thereto as the same shall become
due of the principal of and premium, if any, and interest on the Bonds which may
thereafter become due and, if the amount available shall not be sufficient to
pay in full Bonds due on any particular date, together with interest and
premium, if any, then due and owing thereon, payment shall be made ratably
according to the amount of interest, principal and premium, if any, due on such
date to the persons entitled thereto without any discrimination or privilege.
 
-43-

--------------------------------------------------------------------------------


(ii)          If the principal of all the Bonds shall have become due or shall
have been declared due and payable, all such moneys shall be applied to the
payment of the principal and interest then due and unpaid upon the Bonds,
without preference or priority of principal over interest or of interest over
principal, or of any installment of interest over any other installment of
interest, or of any Bond over any other Bond, ratably, according to the amounts
due, respectively, for principal and interest, to the persons entitled thereto
without any discrimination or privilege, with interest on overdue installments
of interest or principal, to the extent permitted by law, at the rate of
interest borne by the Bonds.
 
(iii)          If the principal of all the Bonds shall have been declared due
and payable and if such declaration shall thereafter have been rescinded and
annulled under the provisions of this Article, then, subject to the provisions
of Section 9.07(b) hereof, in the event that the principal of all the Bonds
shall later become due or be declared due and payable, the moneys shall be
applied in accordance with the provisions of Section 9.07(a) hereof.
 
Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied at such times, and from time to time, as the
Trustee shall determine, having due regard to the amount of such moneys
available for application and the likelihood of additional moneys becoming
available for such application in the future. Whenever the Trustee shall apply
such funds, it shall fix the date (which shall be an Interest Payment Date
unless it shall deem another date more suitable) upon which such application is
to be made and upon such date interest on the amounts of principal to be paid on
such dates shall cease to accrue; provided that, upon an acceleration of Bonds
pursuant to Section 9.02, interest shall cease to accrue on the Bonds on and
after the date of such acceleration. The Trustee shall give such notice as it
may deem appropriate of the deposit with it of any such moneys and of the fixing
of any such date, and shall not be required to make payment to the Owner of any
Bond until such Bond shall be presented to the Trustee for appropriate
endorsement or for cancellation if fully paid.
 
Whenever the principal of, premium, if any, and interest on all Bonds have been
paid under the provisions of this Section and all expenses and charges of the
Trustee have been paid, any balance remaining in any account of the Bond Fund
shall be paid to the Company or the Credit Provider as provided in Section 6.11
hereof.
 
Notwithstanding anything to the contrary herein or otherwise, moneys drawn under
the Credit Facility shall be applied only to the payment of principal or
Purchase Price of and accrued interest on the Bonds.
 
-44-

--------------------------------------------------------------------------------


SECTION 9.08.          Remedies Vested in Trustee. All rights of action
(including the right to file proof of claims) under this Indenture or under any
of the Bonds may be enforced by the Trustee without the possession of any of the
Bonds or the production thereof in any trial or other proceeding relating
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its name as Trustee without the necessity of joining as plaintiffs or
defendants any Owners of the Bonds, and any recovery of judgment shall be for
the equal and ratable benefit of the Owners of the Outstanding Bonds.
 
SECTION 9.09.          Rights and Remedies of Owners of Bonds. No Owner of any
Bond shall have any right to institute any suit, action or proceeding at law or
in equity for the enforcement of this Indenture or for the execution of any
trust hereof or for the appointment of a receiver or any other remedy hereunder,
unless (subject to the provisions of Section 9.02 hereof) (i) a Default has
occurred of which the Trustee has been notified as provided in Section 10.01(h)
hereof, or of which by said subsection it is deemed to have notice, (ii) the
Owners of at least a majority in aggregate principal amount of Outstanding Bonds
shall have made written request to the Trustee and shall have offered it
reasonable opportunity either to proceed to exercise the powers hereinbefore
granted or to institute such action, suit or proceeding and shall have offered
to the Trustee indemnity as provided in Section 10.01(a), and (iii) the Trustee
shall thereafter fail or refuse to exercise the powers hereinbefore granted, or
to institute such action, suit or proceeding. Such notification, request and
offer of indemnity are hereby declared in every case at the option of the
Trustee to be conditions precedent to the execution of the powers and trusts of
this Indenture, and to any action or cause of action for the enforcement of this
Indenture, or for the appointment of a receiver or for any other remedy
hereunder; it being understood and intended that no one or more Owners of the
Bonds shall have any right in any manner whatsoever to affect, disturb or
prejudice the lien of this Indenture by their action or to enforce any right
hereunder except in the manner herein provided, and that all proceedings at law
or equity shall be instituted, had and maintained in the manner herein provided
and for the equal and ratable benefit of the Owners of all Outstanding Bonds.
However, nothing contained in this Indenture shall affect or impair the right of
any Owner of Bonds to enforce the payment of the principal or Purchase Price of,
premium, if any, and interest on any Bond at and after the maturity thereof, or
the obligation of the Issuer to pay the principal of, premium, if any, and
interest on each of the Bonds issued hereunder to the respective Owners thereof
at the time and place, from the source and in the manner in the Bonds expressed.
No Owner of any Bond shall have any right to institute any suit, action or
proceeding at equity or at law to enforce a drawing under the Credit Facility.
 
SECTION 9.10.          Termination of Proceedings. In case the Trustee shall
have proceeded to enforce any right under this Indenture by the appointment of a
receiver or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely, then and in
every such case, the Issuer, the Trustee and the Owners of Bonds shall be
restored to their former positions and rights hereunder, respectively, with
regard to the property subject to this Indenture, and all rights, remedies and
powers of the Trustee shall continue as if no such proceedings had been taken.
 
-45-

--------------------------------------------------------------------------------


SECTION 9.11.          Waivers of Default. The Trustee shall waive any Default
hereunder and its consequences and rescind any declaration of acceleration of
principal upon the written request of the Owners of at least a majority in
aggregate principal amount of all Outstanding Bonds; provided, however, that
there shall not be waived any Default hereunder unless and until the Trustee
shall have received written notice from the Credit Provider that the Credit
Facility has been reinstated in full; and provided further that any Default
under subsection (d) of Section 9.01 hereof may only be waived upon the written
request of the Credit Provider provided, however, that the corresponding event
of default under the Reimbursement Agreement shall have been rescinded by the
Credit Provider (and in such case the consent of the Owners of the Bonds shall
not be required); and provided further that there shall not be waived any
Default specified in subsection (a) or (b) of Section 9.01 hereof unless, prior
to such waiver or rescission, the Company shall have caused to be paid to the
Trustee (i) all arrears of principal and interest (other than principal of or
interest on the Bonds which became due and payable by declaration of
acceleration), with interest at the rate then borne by the Bonds on overdue
installments, to the extent permitted by law, and (ii) all fees and expenses of
the Trustee in connection with such Default. In case of any waiver or rescission
described above, or in case any proceeding taken by the Trustee on account of
any such Default shall have been discontinued or concluded or determined
adversely, then and in every such case the Issuer, the Trustee and the Owners of
Bonds shall be restored to their former positions and rights hereunder,
respectively, but no such waiver or rescission shall extend to any subsequent or
other Default, or impair any right consequent thereon.
 
Notwithstanding the foregoing, no waiver, rescission or annulment of a Default
hereunder shall be made if the Credit Provider shall theretofore have honored in
full a drawing under the Credit Facility in respect of such Default.
 
SECTION 9.12.          Notice of Defaults under Section 9.01(e) or (f);
Opportunity to Cure Such Defaults. Anything herein to the contrary
notwithstanding, no Default under Section 9.01(e) or (f) hereof shall be deemed
a Default until notice of such Default shall be given to the Issuer and the
Company by the Trustee or by the Owners of at least a majority in aggregate
principal amount of all Outstanding Bonds, and the Issuer and the Company shall
have had thirty (30) days after receipt of such notice to correct said Default
or to cause said Default to be corrected and shall not have corrected said
Default or caused said Default to be corrected within the applicable period;
provided, however, if said Default be such that it cannot be corrected within
the applicable period, it shall not constitute a Default if corrective action is
instituted by the Issuer or the Company within the applicable period and
diligently pursued until the Default is corrected.
 
With regard to any Default concerning which notice is given to the Issuer and
the Company under the provisions of this Section, the Issuer hereby grants the
Company full authority for the account of the Issuer to perform any covenant or
obligation alleged in said notice to constitute a Default, in the name and stead
of the Issuer with full power to do any and all things and acts to the same
extent that the Issuer could do and perform any such things and acts and with
power of substitution.
 
-46-

--------------------------------------------------------------------------------


SECTION 9.13.          Subrogation Rights of Credit Provider. The Credit
Provider shall be subrogated to the rights possessed under this Indenture by the
Owners of the Bonds, to the extent the Credit Facility is drawn upon and the
amount of such drawing is not subsequently reimbursed to the Credit Provider.
For purposes of the subrogation rights of the Credit Provider hereunder, (a) any
reference herein to the Owners of the Bonds shall mean the Credit Provider, (b)
any principal of or interest on the Bonds paid with moneys collected pursuant to
the Credit Facility shall be deemed to be unpaid hereunder, and (c) the Credit
Provider may exercise any rights it would have hereunder as the Owner of the
Bonds. The subrogation rights granted to the Credit Provider in this Indenture
are not intended to be exclusive of any other remedy or remedies available to
the Credit Provider and such subrogation rights shall be cumulative and shall be
in addition to every other remedy given hereunder, under or in connection with
the Credit Facility or under any other instrument or agreement with respect to
the reimbursement of moneys paid by the Credit Provider under the Credit
Facility or with respect to the security for the obligations of the Company
under or in connection with the Credit Facility, and every other remedy now or
hereafter existing at law or in equity or by statute.
 
-47-

--------------------------------------------------------------------------------


ARTICLE X
 
TRUSTEE
 
SECTION 10.01.          Acceptance of Trusts. The Trustee hereby accepts the
trusts imposed upon it by this Indenture, and agrees to perform said trusts, but
only upon and subject to the following express terms and conditions:
 
(a)          The Trustee, prior to the occurrence of a Default and after the
curing of all Defaults which may have occurred, undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture and
no implied covenants shall be read into this Indenture against the Trustee. In
case a Default has occurred (which has not been cured or waived), the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in the exercise of such rights and powers
as an ordinary, prudent man would exercise or use in the conduct of his own
affairs.
 
(b)          The Trustee may execute any of the trusts or powers hereof and
perform any of its duties by or through attorneys, agents, receivers or
employees, but shall not be answerable for the conduct of the same if appointed
with due care, and shall be entitled to advice of counsel concerning its duties
hereunder, and may in all cases pay such reasonable compensation to all such
attorneys, agents, receivers and employees as may reasonably be employed in
connection with the trusts hereof. The Trustee may act upon the opinion or
advice of any attorney (who may be the attorney or attorneys for the Issuer or
the Company) selected by the Trustee in the exercise of reasonable care. The
Trustee shall not be responsible for any loss or damage resulting from any
action or inaction taken or not taken, as the case may be, in good faith in
reliance upon such opinion or advice.
 
(c)          The Trustee shall not be responsible for any recital herein or in
the Bonds (except with respect to the certificate of authentication endorsed on
the Bonds), or for insuring the Project, or for collecting any insurance moneys,
or for the validity of the execution by the Issuer of this Indenture or of any
supplements hereto or instruments of further assurance, or for the sufficiency
of the security for the Bonds issued hereunder or intended to be secured hereby,
or for the value or title of the Project or any lien waivers with respect to the
Project, and the Trustee shall not be bound to ascertain or inquire as to the
performance or observance of any covenants, conditions or agreements on the part
of the Company under the Agreement except as hereinafter set forth; but the
Trustee may require of the Issuer and the Company full information and advice as
to the performance of the aforesaid covenants, conditions and agreements. The
Trustee shall have no obligation to perform any of the duties of the Issuer
under the Agreement.
 
-48-

--------------------------------------------------------------------------------


(d)          The Trustee shall not be accountable for the use of any Bonds
authenticated or delivered hereunder. The Trustee, in its commercial banking or
in any other capacity, may in good faith buy, sell, own, hold and deal in any of
the Bonds and may join in any action which any Owner may be entitled to take
with like effect as if it were not the Trustee. The Trustee, in its commercial
banking or in any other capacity, may also engage in or be interested in any
financial or other transactions with the Issuer or the Company and may act as a
depository, trustee or agent for any committee of Owners secured hereby or other
obligations of the Issuer as freely as if it were not the Trustee. The Trustee
may become the Owner of Bonds secured hereby with the same rights which it would
have if not the Trustee hereunder.
 
(e)          The Trustee shall be protected in acting upon any notice, request,
consent, certificate, order, affidavit, letter, telegram or other paper or
document believed to be genuine and correct and to have been signed or sent by
the proper person or persons. Any action taken by the Trustee pursuant to this
Indenture upon the request or authority or consent of any person who at the time
of making such request or giving such authority or consent is the Owner of any
Bond shall be conclusive and binding upon all future owners of the same Bond and
upon Bonds issued in exchange therefor or in place thereof.
 
(f)          As to the existence or nonexistence of any fact or as to the
sufficiency or validity of any instrument, paper or proceeding, the Trustee
shall be entitled to rely upon a certificate signed by an Issuer Representative
or a Company Representative as sufficient evidence of the facts therein
contained and prior to the occurrence of a Default of which a Responsible
Officer of the Trustee has been notified as provided in Section 10.01(h) hereof,
or of which by said subsection the Trustee is deemed to have notice, shall also
be at liberty to accept a similar certificate to the effect that any particular
dealing, transaction or action is necessary or expedient, but may at its
discretion secure such further evidence deemed by it to be necessary or
advisable, but shall in no case be bound to secure the same. The Trustee may
accept a certificate of such officials of the Issuer who executed the Bonds (or
their successors in office) to the effect that a resolution in the form therein
set forth has been adopted by the Issuer as conclusive evidence that such
resolution has been duly adopted and is in full force and effect.
 
(g)          The permissive right of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for other than its negligence or willful misconduct.
 
(h)          The Trustee shall not be required to take notice or be deemed to
have notice of any Default hereunder except for Defaults specified in
subsections (a), (b), (c) or (d) of Section 9.01 hereof, unless a Responsible
Officer of the Trustee shall be specifically notified in writing of such Default
by the Issuer, the Credit Provider or by the Owners of at least a majority in
aggregate principal amount of Outstanding Bonds, and all notices or other
instruments required by this Indenture to be delivered to the Trustee, must, in
order to be effective, be delivered at the Principal Office of the Trustee, and
in the absence of such notice so delivered the Trustee may conclusively assume
there is no Default except as aforesaid.
 
-49-

--------------------------------------------------------------------------------


(i)           At any and all reasonable times the Trustee, and its duly
authorized agents, attorneys, experts, engineers, accountants and
representatives, shall have the right fully to inspect all books and records of
the Issuer pertaining to the Project and the Bonds, and to make such copies and
memoranda from and with regard thereto as may be desired.
 
(j)            The Trustee shall not be required to give any bond or surety in
respect of the execution of this Indenture or otherwise in respect of the
premises.
 
(k)          Notwithstanding anything elsewhere in this Indenture with respect
to the authentication of any Bonds, the withdrawal of any cash, the release of
any property or any action whatsoever within the purview of this Indenture, the
Trustee shall have the right, but shall not be required, to demand any showings,
certificates, opinions, appraisals or other information, or corporate action or
evidence thereof, in addition to that by the terms hereof required as a
condition of such action, deemed desirable by the Trustee for the purpose of
establishing the right of the Issuer or the Company to the authentication of any
Bonds, the withdrawal of any cash or the taking of any other action.
 
(l)           Before suffering, taking or omitting any action under this
Indenture or under the Agreement (other than (i) paying the principal or
Purchase Price of, redemption premium (if any) and interest on the Bonds as the
same shall become due and payable, (ii) drawing upon the Credit Facility, (iii)
exercising its obligations in connection with a mandatory tender of the Bonds
under Section 4.01, and (iv) declaring an acceleration under Section 9.02 as a
result of a Default under Section 9.01(d)), the Trustee may require that a
satisfactory indemnity bond be furnished for the reimbursement of any expenses
to which it may be put and to protect it against all liability, except liability
which is adjudicated to have resulted from its negligence or willful default in
connection with any such action.
 
(m)         All moneys received by the Trustee shall, until used or applied or
invested as herein provided, be held in trust for the purposes for which they
were received but need not be segregated from other funds except to the extent
otherwise required herein or required by law.
 
(n)         The Trustee’s immunities and protections from liability and its
right to compensation and indemnification in connection with the performance of
its duties under this Indenture shall extend to the Trustee’s officers,
directors, agents and employees. Such immunities and protections and right to
indemnification, together with the Trustee’s right to compensation, shall
survive the Trustee’s resignation or removal and final payment of the Bonds.
 
(o)          Notwithstanding anything else herein contained, (i) the Trustee
shall not be liable for any error of judgment made in good faith unless it is
proven that the Trustee was negligent in ascertaining the pertinent facts, and
(ii) no provisions of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it believes the repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it.
 
-50-

--------------------------------------------------------------------------------


(p)         In the event the Trustee receives inconsistent or conflicting
requests and indemnity from two or more groups of holders of the Bonds, each
representing less than a majority in aggregate principal amount of the Bonds
Outstanding, the Trustee, in its sole discretion, may determine what action, if
any, shall be taken.
 
(q)          The Trustee shall have no responsibility for any information in any
offering memorandum or other disclosure material distributed with respect to the
Bonds, and the Trustee shall have no responsibility for compliance with any
state or federal securities laws in connection with the Bonds.
 
(r)          The Trustee shall have no responsibility for any registration,
filing, recording, reregistration or rerecording of this Indenture or any other
document or instrument executed in connection with this Indenture and the
issuance and sale of the Bonds including, without limitation, any financing
statements or continuation statements with respect thereto.
 
SECTION 10.02.         Fees, Charges and Expenses of the Trustee. The Trustee
shall be entitled to payment of reasonable fees for its services rendered
hereunder and reimbursement of all advances, counsel fees and other expenses
reasonably made or incurred by the Trustee in connection with such services
including, without limitation, the reasonable compensation, expenses and
disbursements of its agents and counsel. Upon the occurrence of a Default, but
only upon the occurrence of a Default, the Trustee shall have a first lien with
right of payment prior to payment on account of principal of, premium, if any,
and interest on any Bond upon the Trust Estate (exclusive of the proceeds of any
drawing under the Credit Facility, proceeds of the remarketing of the Bonds, and
funds held by the Trustee for matured and unpresented Bonds) for the foregoing
fees, charges and expenses of the Trustee. When the Trustee incurs expenses or
renders services after the occurrence of an Act of Bankruptcy with respect to
the Company, the expenses and the compensation for the services are intended to
constitute expenses of administration under any federal or state bankruptcy,
insolvency, arrangement, moratorium, reorganization or other debtor relief law.
The Issuer shall have no liability to pay any fees, charges or other expenses of
the Trustee hereinabove mentioned except from the amounts pledged under this
Indenture. The rights of the Trustee under this Section shall survive the
Trustee’s resignation or removal.
 
SECTION 10.03.         Notice to Owners of Bonds if Default Occurs. If a Default
occurs of which the Trustee has been notified as provided in Section 10.01(h)
hereof, or of which by said subsection it is deemed to have notice, then the
Trustee shall promptly give notice thereof to the Credit Provider and to the
Owner of each Bond.
 
SECTION 10.04.         Intervention by the Trustee. In any judicial proceeding
which in the opinion of the Trustee and its counsel has a substantial bearing on
the interests of the Owners of the Bonds, the Trustee may intervene on behalf of
the Owners of the Bonds and shall do so if requested in writing by the Credit
Provider or the Owners of at least fifty percent (50%) of the aggregate
principal amount of Outstanding Bonds.
 
-51-

--------------------------------------------------------------------------------


SECTION 10.05.         Successor Trustee. Any corporation or association into
which the Trustee may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer its corporate trust business
and assets as a whole or substantially as a whole, or any corporation or
association resulting from any such conversion, sale, merger, consolidation or
transfer to which it is a party, shall be and become successor Trustee hereunder
and vested with all of the title to the Trust Estate and all the trusts, powers,
discretions, immunities, privileges and all other matters as was its
predecessor, without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
 
SECTION 10.06.         Resignation by the Trustee. The Trustee and any successor
Trustee may at any time resign from the trusts hereby created by giving thirty
(30) days’ notice to the Issuer, the Credit Provider, the Remarketing Agent, the
Company, and the Owner of each Bond. Such resignation shall not take effect (i)
until the appointment and acceptance of a successor Trustee or temporary Trustee
and the transfer to said successor or temporary Trustee of the Credit Facility,
and (ii) payment in full of all fees and expenses and other amounts payable to
the Trustee pursuant hereto or to the Agreement.
 
SECTION 10.07.         Removal of the Trustee. The Trustee may be removed at any
time by the Issuer or the Company (provided the Company is not in default under
the Agreement), or by an instrument or concurrent instruments in writing
delivered to the Trustee, the Company and to the Issuer and signed by the Owners
of at least a majority in aggregate principal amount of Outstanding Bonds. Such
removal shall not take effect until (i) the appointment and acceptance of a
successor Trustee or temporary Trustee and the transfer to said successor or
temporary Trustee of the Credit Facility and (ii) payment in full of all fees
and expenses and other amounts payable to the Trustee pursuant thereto or to the
Agreement.
 
SECTION 10.08.         Appointment of Successor Trustee by Owners of Bonds. In
case the Trustee hereunder shall resign or be removed, or be dissolved, or shall
be in the course of dissolution or liquidation, or otherwise become incapable of
acting hereunder, or in case it shall be taken under the control of any public
officer or officers, or of a receiver appointed by a court, a successor may be
appointed by the Owners of at least a majority in aggregate principal amount of
Outstanding Bonds by an instrument or concurrent instruments in writing signed
by such Owners, or by their attorneys-in-fact duly authorized, a copy of which
shall be delivered personally or sent by registered mail to the Issuer, the
Company and the Credit Provider.  In case of any such vacancy, the Issuer, by an
instrument executed by its official who executed the Bonds or his successor in
office, may appoint a temporary successor Trustee to fill such vacancy until a
successor Trustee shall be appointed by the Owners of Bonds in the manner above
provided; and such temporary successor Trustee so appointed by the Issuer shall
immediately and without further act be superseded by the Trustee appointed by
the Owners of Bonds. If no successor Trustee has accepted appointment in the
manner provided in Section 10.09 hereof within sixty (60) days after the Trustee
has given notice of resignation to the Issuer and the Owner of each Bond, the
Trustee may petition any court of competent jurisdiction for the appointment of
a temporary successor Trustee; provided that any Trustee so appointed shall
immediately and without further act be superseded by a Trustee appointed by the
Issuer or the Owners of Bonds as provided above. Every successor Trustee
appointed pursuant to the provisions of this Section shall be, if there be such
an institution willing, qualified and able to accept the trust upon customary
terms, a bank with trust powers or trust company within or without the State, in
good standing and having reported capital and surplus of not less than
$50,000,000.
 
-52-

--------------------------------------------------------------------------------


SECTION 10.09.        Acceptance by Successor Trustee. Every successor Trustee
appointed hereunder shall execute, acknowledge and deliver to its or his
predecessor and also to the Issuer and the Company an instrument in writing
accepting such appointment hereunder and thereupon such successor, without any
further act, deed or conveyance, shall become fully vested with all the estates,
properties, rights, powers, trusts, duties and obligations of its predecessor;
but its predecessor shall, nevertheless, on the written request of the Issuer,
or of its successor, execute and deliver an instrument transferring to such
successor all the estates, properties, rights, powers and trusts of such
predecessor hereunder; and every predecessor Trustee shall deliver all
securities and moneys held by it as Trustee hereunder to its successor. Should
any instrument in writing from the Issuer be required by any successor Trustee
for more fully and certainly vesting in such successor the estate, rights,
powers and duties hereby vested or intended to be vested in the predecessor, any
and all such instruments in writing shall, on request, be executed, acknowledged
and delivered by the Issuer.
 
SECTION 10.10.        Appointment of Co-Trustee. It is the purpose of this
Indenture that there shall be no violation of any law of any jurisdiction
(including particularly the laws of the State) denying or restricting the right
of banking corporations or associations to transact business as Trustee in such
jurisdiction. It is recognized that in case of litigation under this Indenture
or the Agreement, and in particular in case of the enforcement thereof on
Default, or in case the Trustee deems that by reason of any present or future
law of any jurisdiction it may not exercise any of the powers, rights or
remedies herein or therein granted to the Trustee or hold title to the
properties, in trust, as herein granted, or take any other action which may be
desirable or necessary in connection therewith, the Trustee may appoint an
additional individual or institution as a separate or Co-Trustee, in which event
each and every remedy, power, right, claim, demand, cause of action, immunity,
estate, title, interest and lien expressed or intended by this Indenture or the
Agreement to be exercised by or vested in or conveyed to the Trustee with
respect thereto shall be exercisable by and vest in such separate or Co-Trustee,
but only to the extent necessary to enable such separate or Co-Trustee to
exercise such powers, rights and remedies, and every covenant and obligation
necessary to the exercise thereof by such separate or Co-Trustee shall run to
and be enforceable by either of them.
 
Should any deed, conveyance or instrument in writing from the Issuer be required
by the separate or Co-Trustee so appointed by the Trustee for more fully and
certainly vesting in and confirming to him or it such properties, rights,
powers, trusts, duties and obligations, any and all such deeds, conveyances and
instruments in writing shall, on request, be executed, acknowledged and
delivered by the Issuer. In case any separate or Co-Trustee, or a successor,
shall die, become incapable of acting, resign or be removed, all the estates,
properties, rights, powers, trusts, duties and obligations of such separate or
Co-Trustee, so far as permitted by law, shall vest in and be exercised by the
Trustee until the appointment of a successor to such separate or Co-Trustee. Any
Co-Trustee appointed by the Trustee pursuant to this Section may be removed by
the Trustee, in which case all powers, rights and remedies vested in the
Co-Trustee shall again vest in the Trustee as if no such appointment of a
Co-Trustee had been made.
 
-53-

--------------------------------------------------------------------------------


SECTION 10.11.         Successor Remarketing Agent. (a) Any corporation or
association into which the Remarketing Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer its municipal
bond underwriting business and assets as a whole or substantially as a whole, or
any corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which it is a party, shall be and become the
successor Remarketing Agent hereunder, without the execution or filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.
 
(b)         The Remarketing Agent may at any time resign by giving thirty (30)
days’ notice to the Issuer, the Trustee, the Credit Provider and the Company.
Such resignation shall not take effect until the appointment of a successor
Remarketing Agent.
 
(c)        The Remarketing Agent may be removed at any time by an instrument in
writing delivered to the Trustee by the Company, with the prior written approval
of the Credit Provider. In no event, however, shall any removal of the
Remarketing Agent take effect until a successor Remarketing Agent shall have
been appointed.
 
(d)         In case the Remarketing Agent shall resign or be removed, or be
dissolved, or shall be in the course of dissolution or liquidation, or otherwise
become incapable of acting as Remarketing Agent, or in case it shall be taken
under the control of any public officer or officers, or of a receiver appointed
by a court, a successor may be appointed by the Company with the prior written
approval of the Issuer and the Credit Provider. Every successor Remarketing
Agent appointed pursuant to the provisions of this Section shall be, if there be
such an institution willing, qualified and able to accept the duties of the
Remarketing Agent upon customary terms, a bank or trust company or any entity,
within or without the State, in good standing and having reported capital and
surplus of not less than $10,000,000 and having general obligation indebtedness
rated Baa3/Prime-3 or better by Moody’s (or a substantially equivalent rating by
such other rating agency then providing the rating borne by the Bonds). Written
notice of such appointment shall immediately be given by the Company to the
Trustee and the Trustee shall cause written notice of such appointment to be
given to the Owners of the Bonds. Any successor Remarketing Agent shall execute
and deliver an instrument accepting such appointment and thereupon such
successor, without any further act, deed or conveyance, shall become fully
vested with all rights, powers, duties and obligations of its predecessor, with
like effect as if originally named as Remarketing Agent, but such predecessor
shall nevertheless, on the written request of the Company, the Trustee or the
Issuer, or of the successor, execute and deliver such instruments and do such
other things as may reasonably be required to more fully and certainly vest and
confirm in such successor all rights, powers, duties and obligations of such
predecessor. If no successor Remarketing Agent has accepted appointment in the
manner provided above within 90 days after the Remarketing Agent has given
notice of its resignation as provided above, the Remarketing Agent may petition
any court of competent jurisdiction for the appointment of a temporary successor
Remarketing Agent; provided that any Remarketing Agent so appointed shall
immediately and without further act be superseded by a Remarketing Agent
appointed by the Company as provided above.
 
-54-

--------------------------------------------------------------------------------


SECTION 10.12.         Notice of Rating Agencies. The Trustee shall provide
Fitch, Moody’s or S&P, as appropriate, so long as any of such rating agencies
shall provide the rating borne by the Bonds, with prompt written notice
following the effective date of such event of (i) any successor Trustee and any
successor Remarketing Agent, (ii) any Substitute Credit Provider, (iii) any
material amendments to this Indenture or the Agreement, (iv) the expiration,
termination or extension of any Credit Facility, (v) the exercise of a
Conversion Option, (vi) the occurrence of a Mandatory Purchase Date (unless such
Mandatory Purchase Date is a day immediately following the end of a Calculation
Period), (vii) the redemption in whole of the Bonds or the payment in full of
the Bonds at maturity, (viii) the defeasance of the Bonds, or (ix) the
acceleration of the Bonds. In addition, the Trustee shall provide Fitch, Moody’s
and/or S&P, as appropriate, so long as any of such rating agencies shall provide
the rating borne by the Bonds, with any other information which the rating
agency may reasonably request in order to maintain the rating on the Bonds.
 
-55-

--------------------------------------------------------------------------------


ARTICLE XI
 
SUPPLEMENTAL INDENTURES
 
SECTION 11.01.         Supplemental Indentures Not Requiring Consent of Owners
of Bonds. The Issuer and the Trustee may, with the consent of the Credit
Provider (during any Credit Facility Period) and upon receipt of an opinion of
Bond Counsel to the effect that the proposed supplemental indenture will not
adversely affect the excludability of interest on the Bonds from gross income
for federal income tax purposes and is authorized by this Indenture, and without
consent of, or notice to, any of the Owners of Bonds, enter into an indenture or
indentures supplemental to this Indenture for any one or more of the following
purposes:
 
(a)           To cure any ambiguity or formal defect or omission in this
Indenture;
 

(b)           To grant to or confer upon the Trustee for the benefit of the
Owners of Bonds any additional rights, remedies, powers or authorities that may
lawfully be granted to or conferred upon the Owners of Bonds or the Trustee;
 
(c)           To subject to this Indenture additional revenues, properties or
collateral;
 
(d)          To modify, amend or supplement this Indenture or any indenture
supplemental hereof in such manner as to permit the qualification hereof and
thereof under the Trust Indenture Act of 1939, as amended, or any similar
federal statute hereafter in effect or to permit the qualification of the Bonds
for sale under the securities laws of any of the states of the United States of
America;
 
(e)          To evidence the appointment of a separate or Co-Trustee or the
succession of a new Trustee hereunder;
 
(f)           To correct any description of, or to reflect changes in, any of
the properties comprising the Trust Estate;
 
(g)          To make any revisions of this Indenture that shall be required by
Fitch, Moody’s or S&P in order to obtain or maintain an investment grade rating
on the Bonds, including without limitation changes necessary to maintain an
investment grade rating upon and after a conversion of the Interest Period to a
Commercial Paper Period or Long Term Period;
 
(h)           To make any revisions of this Indenture that shall be necessary in
connection with the Company or the Issuer furnishing a Credit Facility;
 
(i)            To provide for an uncertificated system of registering the Bonds
or to provide for changes to or from the Book-Entry System;
 
-56-

--------------------------------------------------------------------------------


(j)           To effect any other change herein which, in the judgment of the
Trustee, is not to the prejudice of the Trustee or the Owners of Bonds; or
 
(k)           To make revisions to this Indenture that shall become effective
only upon, and in connection with, the remarketing of all of the Bonds then
Outstanding.
 
In the event Fitch, S&P and/or Moody’s has issued a rating of any of the Bonds,
Fitch, S&P and/or Moody’s, as the case may be, shall receive prior written
notice from the Trustee of the proposed amendment but such notice shall not be a
condition of the effectiveness of such amendment.
 
SECTION 11.02.         Supplemental Indentures Requiring Consent of Owners of
Bonds. Exclusive of supplemental indentures permitted by Section 11.01 hereof
and subject to the terms and provisions contained in this Section, and not
otherwise, the Credit Provider (during any Credit Facility Period) and the
Owners of not less than a majority in aggregate principal amount of the
Outstanding Bonds shall have the right, from time to time, anything contained in
this Indenture to the contrary notwithstanding, to consent to and approve the
execution by the Issuer and the Trustee of such other indenture or indentures
supplemental hereto as shall be deemed necessary and desirable for the purpose
of modifying, altering, amending, adding to or rescinding, in any particular,
any of the terms or provisions contained in this Indenture or in any
supplemental indenture; provided, however, that nothing in this Section or in
Section 11.01 hereof contained shall permit, or be construed as permitting,
without the consent of the Credit Provider (during any Credit Facility Period)
and the Owners of all Bonds Outstanding, (a) an extension of the maturity of the
principal of, or the interest on, any bond issued hereunder, or (b) a reduction
in the principal amount or Purchase Price of, or redemption premium on, any Bond
or the rate of interest thereon, or (c) a privilege or priority of any Bond or
Bonds over any other Bond or Bonds, or (d) a reduction in the aggregate
principal amount of the Bonds required for consent to such supplemental
indentures or any modifications or waivers of the provisions of this Indenture
or the Agreement, or (e) the creation of any lien ranking prior to or on a
parity with the lien of this Indenture on the Trust Estate or any part thereof,
except as hereinbefore expressly permitted, or (f) the deprivation of the Owner
of any Outstanding Bond of the lien hereby created on the Trust Estate.
 
If at any time the Issuer shall request the Trustee to enter into any such
supplemental indenture for any of the purposes of this Section, the Trustee
shall, upon being satisfactorily indemnified with respect to expenses, cause
notice of the proposed execution of such supplemental indenture to be given to
the Credit Provider and to the Owners of the Bonds as provided in Section 3.03
of this Indenture; provided that, prior to the delivery of such notice, the
Trustee may require that an opinion of Bond Counsel be furnished to the effect
that the supplemental indenture complies with the provisions of this Indenture
and will not adversely affect the excludability of interest on the Bonds from
gross income for federal income tax purposes. Such notice shall briefly set
forth the nature of the proposed supplemental indenture and shall state that
copies thereof are on file at the Principal Office of the Trustee for inspection
by all Owners of Bonds. If, within sixty (60) days or such longer period as
shall be prescribed by the Issuer following such notice, the Credit Provider and
the Owners of not less than a majority in aggregate principal amount of the
Bonds Outstanding (except for those Supplemental Indentures requiring the
consent of the Credit Provider and the Owners of all Bonds Outstanding as
described above) at the time of the execution of any such supplemental indenture
shall have consented to and approved the execution thereof as herein provided,
no Owner of any Bond shall have any right to object to any of the terms and
provisions contained therein, or the operation thereof, or in any manner to
question the propriety of the execution thereof, or to enjoin or restrain the
Trustee or the Issuer from executing the same or from taking any action pursuant
to the provisions thereof. Upon the execution of any such supplemental indenture
as in this Section permitted and provided, this Indenture shall be and be deemed
to be modified and amended in accordance therewith.


-57-

--------------------------------------------------------------------------------


In the event Fitch, S&P and/or Moody’s has issued a rating of any of the Bonds,
Fitch, S&P and/or Moody’s, as the case may be, shall receive prior written
notice from the Trustee of the proposed amendment but such notice shall not be a
condition of the effectiveness of such amendment.
 
During any Credit Facility Period, the Credit Provider shall be deemed the Owner
of the Bonds for the purpose of this Section 11.02; provided however that the
Credit Provider shall not, by virtue of being deemed the Owner of the Bonds for
purposes of this Section 11.02, be permitted to (a) extend the maturity of the
principal of, or the interest on, any bond issued hereunder, or (b) reduce the
principal amount or Purchase Price of, or redemption premium on, any Bond or the
rate of interest thereon, or (c) create a privilege or priority of any Bond or
Bonds over any other Bond or Bonds, or (d) reduce the aggregate principal amount
of the Bonds required for consent to such supplemental indentures or any
modifications or waivers of the provisions of this Indenture or the Agreement,
without the consent of the Owners of all Bonds Outstanding.
 
SECTION 11.03.         Consent of the Company. Anything herein to the contrary
notwithstanding, so long there is not a Default under the Agreement, a
supplemental indenture under this Article shall not become effective unless and
until the Company shall have consented to the execution and delivery of such
supplemental indenture. In this regard, the Trustee shall cause notice of the
proposed execution of any such supplemental indenture together with a copy of
the proposed supplemental indenture to be mailed to the Company at least 15
Business Days prior to the proposed date of execution and delivery of any such
supplemental indenture. The Company is an express third-party beneficiary of
this Section 11.03.
 
SECTION 11.04.         Execution of Amendments and Supplements by Trustee. The
Trustee shall not be obligated to sign any amendment or supplement to this
Indenture or the Bonds pursuant to this Article if the amendment or supplement,
in the judgment of the Trustee, could adversely affect the rights, duties,
liabilities, protections, privileges, indemnities or immunities of the Trustee.
In signing an amendment or supplement, the Trustee shall be entitled to receive,
and shall be fully protected in relying on, an opinion of Bond Counsel stating
that such amendment or supplement is authorized by this Indenture, and will not
adversely affect the exclusion of interest on the Bonds from gross income for
federal income tax purposes.
 
-58-

--------------------------------------------------------------------------------


ARTICLE XII
 
AMENDMENT OF AGREEMENT
 
SECTION 12.01.       Amendments to Agreement Not Requiring Consent of Owners of
Bonds. The Issuer and the Trustee may, with the consent of the Credit Provider
(during any Credit Facility Period) and upon receipt of an opinion of Bond
Counsel to the effect that the proposed amendment will not adversely affect the
excludability of interest on the Bonds from gross income for federal income tax
purposes and is authorized or not prohibited by this Indenture, and without the
consent of or notice to the Owners of Bonds, consent to any amendment, change or
modification of the Agreement as may be required (i) by the provisions of the
Agreement, (ii) for the purpose of curing any ambiguity or formal defect or
omission in the Agreement, (iii) so as to more precisely identify the Project,
or to substitute or add additional improvements or equipment to the Project or
additional rights or interests in property acquired in accordance with the
provisions of the Agreement, (iv) to enter into an indenture or indentures
supplemental hereto as provided in Section 11.01 hereof, (v) to make any
revisions that shall be required by Fitch, Moody’s and/or S&P in order to obtain
or maintain an investment grade rating on the Bonds, (vi) in connection with any
other change therein which is not to the prejudice of the Owners of Bonds or, in
the judgment of the Trustee, the Trustee or (vii) to make revisions thereto
which shall be effective only upon, and in connection with, the remarketing of
all of the Bonds then Outstanding.
 
SECTION 12.02.         Amendments to Agreement Requiring Consent of Owners of
Bonds. Except for the amendments, changes or modifications as provided in
Section 12.01 hereof, neither the Issuer nor the Trustee shall consent to any
other amendment, change or modification of the Agreement without mailing of
notice and the written approval or consent of the Credit Provider (during any
Credit Facility Period) and the Owners of a majority in aggregate principal
amount of the Outstanding Bonds, provided that the consent of the Credit
Provider and the Owners of all Bonds Outstanding is required for any amendment,
change or modification of the Agreement that would permit the termination or
cancellation of the Agreement or a reduction in or postponement of the payments
under the Agreement or any change in the provisions relating to payment
thereunder. If at any time the Issuer and the Company shall request the consent
of the Trustee to any such proposed amendment, change or modification of the
Agreement, the Trustee shall, upon being satisfactorily indemnified with respect
to expenses, cause notice of such proposed amendment, change or modification to
be given in the same manner as provided by Section 11.02 hereof with respect to
supplemental indentures; provided, that prior to the delivery of such notice or
request, the Trustee and the Issuer may require that an opinion of Bond Counsel
be furnished to the effect that such amendment, change or modification complies
with the provisions of this Indenture and will not adversely affect the
excludability of interest on the Bonds from gross income for federal income tax
purposes. Such notice shall briefly set forth the nature of such proposed
amendment, change or modification and shall state that copies of the instrument
embodying the same are on file at the Principal Office of the Trustee for
inspection by all Owners of Bonds.
 
During any Credit Facility Period, the Credit Provider shall be deemed the Owner
of the Bonds for the purpose of this Section 12.02.
 
-59-

--------------------------------------------------------------------------------


ARTICLE XIII
 
MISCELLANEOUS
 
SECTION 13.01.         Consents of Owners of Bonds. Any consent, request,
direction, approval, objection or other instrument required by this Indenture to
be signed and executed by the Owners of Bonds may be in any number of concurrent
documents and may be executed by such Owners of Bonds in person or by agent
appointed in writing. Proof of the execution of any such consent, request,
direction, approval, objection or other instrument or of the written appointment
of any such agent or of the ownership of Bonds, if made in the following manner,
shall be sufficient for any of the purposes of this Indenture, and shall be
conclusive in favor of the Trustee with regard to any action taken by it under
such request or other instrument. The fact and date of the execution by any
person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by an officer authorized by law to take
acknowledgments of deeds certifying that the person signing such instrument or
writing acknowledged to him the execution thereof. The fact of ownership of
Bonds and the amount or amounts, numbers and other identification of such Bonds,
and the date of owning the same shall be proved by the registration books of the
Issuer maintained by the Trustee pursuant to Section 2.13 hereof.
 
SECTION 13.02.         Limitation of Rights. With the exception of any rights
herein expressly conferred, nothing expressed or mentioned in or to be implied
from this Indenture or the Bonds is intended or shall be construed to give to
any person or company other than the parties hereto, the Credit Provider and the
Owners of the Bonds, any legal or equitable right, remedy or claim under or with
respect to this Indenture or any covenants, conditions and provisions herein
contained; this Indenture and all of the covenants, conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of the
parties hereto, the Credit Provider and the Owners of the Bonds as herein
provided.
 
SECTION 13.03.        Severability. If any provision of this Indenture shall be
held or deemed to be or shall, in fact, be illegal, inoperative or
unenforceable, the same shall not affect any other provision or provisions
herein contained or render the same invalid, inoperative or unenforceable to any
extent whatever.
 
SECTION 13.04.         Notices. Any notice, request, complaint, demand,
communication or other paper shall be sufficiently given and shall be deemed
given when delivered or mailed by registered or certified mail, postage prepaid
or sent by telegram, addressed as follows:
 
Issuer:
Parish of St. James, State of Louisiana
P.O. Box 176
Vacherie, Louisiana 70090
Attention: Parish President



-60-

--------------------------------------------------------------------------------


Trustee:
U.S. Bank National Association
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, Georgia 30309
Attention: Corporate Trust Division
   
Company:
NuStar Logistics, L.P.
2330 North Loop 1604 West
San Antonio, TX 78248
Attention: Chief Financial Officer
   
Credit Provider:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1111 Fannin, 8th Floor
Houston, TX 77002
Attention: Maria Arreola
     
JPMorgan Chase Bank, N.A.
300 South Riverside Plaza
Mail Code IL1-023
Standby Letter of Credit Unit
Chicago, IL 60606-0236
Attention: Standby Service Unit
   
Remarketing Agent:
SunTrust Robinson Humphrey, Inc.
3333 Peachtree Road, 11th Floor
Atlanta, Georgia 30326
Attention: Municipal Desk
   
Fitch:
Fitch, Inc.
One State Street Plaza
New York, New York 10004
Attention: Structured Finance
   
Moody’s
Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Attention: Corporate Department, Structured Finance Group
   
S&P:
Standard & Poor’s Ratings Services,
a Standard & Poor’s Financial Services LLC business
55 Water Street
New York, New York 10041
Attention: Corporate Finance Department



-61-

--------------------------------------------------------------------------------


A duplicate copy of each notice required to be given hereunder by any person
listed above shall also be given to the others. The Issuer, the Company, the
Trustee, the Remarketing Agent and the Credit Provider (including the issuer of
any Substitute Credit Facility), may designate any further or different
addresses to which subsequent notices, certificates or other communications
shall be sent. Except for those writings requiring original signatures, any
written notice, instruction or confirmation required hereunder may be provided
by telex, telegraph or facsimile transmission.
 
SECTION 13.05.         Payments Due on Saturdays, Sundays and Holidays. In any
case where the date of maturity of interest on or principal of the Bonds or the
date fixed for purchase or redemption of any Bonds shall not be a Business Day,
then payment of principal, Purchase Price, premium, if any, or interest need not
be made on such date but may be made on the next succeeding Business Day with
the same force and effect as if made on the date of maturity or the date fixed
for purchase or redemption.
 
SECTION 13.06.         Counterparts. This Indenture may be simultaneously
executed in several counterparts, each of which shall be an original and all of
such shall constitute but one and the same instrument.
 
SECTION 13.07.        Applicable Provisions of Law. This Indenture shall be
governed by and construed in accordance with the laws of the State. It is the
intention of the Issuer and the Trustee that the situs of the trust created by
this Indenture be, and it be administered, in the state in which is located the
principal office of the Trustee from time to time acting under this Indenture.
 
SECTION 13.08.        Rules of Interpretation. Unless expressly indicated
otherwise, references to Sections or Articles are to be construed as references
to Sections or Articles of this instrument as originally executed. Use of the
words “herein,” “hereby,” “hereunder,” “hereof,” “hereinbefore,” “hereinafter”
and other equivalent words refer to this Indenture and not solely to the
particular portion in which such word is used.
 
SECTION 13.09.         Captions. The captions and headings in this Indenture are
for convenience only and in no way define, limit or describe the scope or intent
of any provisions or Sections of this Indenture.
 
SECTION 13.10.        No Personal Liability. Notwithstanding anything to the
contrary contained herein or in any of the Bonds or the Agreement, or in any
other instrument or document executed by or on behalf of the Issuer in
connection herewith, no stipulation, covenant, agreement or obligation contained
herein or therein shall be deemed or construed to be a stipulation, covenant,
agreement or obligation of any present or future member, commissioner, director,
trustee, officer, employee or agent of the Issuer, or of any incorporator,
member, commissioner, director, trustee, officer, employee or agent of any
successor to the Issuer, in any such person’s individual capacity, and no such
person, in his individual capacity, shall be liable personally for any breach or
non-observance of or for any failure to perform, fulfill or comply with any such
stipulations, covenants, agreements or obligations, nor shall any recourse be
had for the payment of the principal of, premium, if any, or interest on any of
the Bonds or for any claim based thereon or on any such stipulation, covenant,
agreement or obligation, against any such person, in his individual capacity,
either directly or through the Issuer or any successor to the Issuer, under any
rule of law or equity, statute or constitution or by the enforcement of any
assessment or penalty or otherwise, and all such liability of any such person,
in his individual capacity, is hereby expressly waived and released.
 
-62-

--------------------------------------------------------------------------------


SECTION 13.11.         Certain References Ineffective Except During a Credit
Facility Period. Except during a Credit Facility Period and during the period
immediately after a Credit Facility Period until receipt by the Trustee of a
certificate from the Credit Provider stating that all amounts payable to the
Credit Provider under or in connection with the Credit Facility have been paid
in full, all references to the Credit Provider or the Credit Facility in the
Agreement, this Indenture and the Bonds shall be ineffective.
 
-63-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Issuer has caused these presents to be executed in its
name by its duly authorized official; and to evidence its acceptance of the
trusts hereby created, the Trustee has caused these presents to be executed in
its corporate name and with its corporate seal hereunto affixed and attested by
its duly authorized officer, as of the date first above written.
 

 
PARISH OF ST. JAMES, STATE OF LOUISIANA
     
By:

   
Parish President
     
ATTEST:
             
[SEAL]


By
     
Secretary, Parish Counsel
 




 
U.S. BANK NATIONAL ASSOCIATION
     
By:
     
Authorized Officer



-64-

--------------------------------------------------------------------------------


EXHIBIT A


FORM OF BOND
 
No.
 
Unless this Bond is presented by an authorized representative of DTC to the
Trustee for registration of transfer, exchange, or payment, with respect to any
Bond issued that is registered in the name of CEDE & co. or in such other name
as is requested by an authorized representative of DTC (and any payment is made
to CEDE & co. or to such other entity as is requested by an authorized
representative of DTC), any transfer, pledge, or other use hereof for value or
otherwise by or to any person is wrongful inasmuch as the registered owner
hereof CEDE & co., has an interest herein.
 
United States of America
State of Louisiana
 
Parish of St. James, State of Louisiana
Revenue Bonds
(NuStar Logistics, L.P. Project)
Series 2010
 
Maturity Date:
CUSIP No.                       

   
Dated Date:
     
Registered Owner: Cede & Co. (Tax Identification #13-2555119)
     
Type of Interest Period:
     
Principal Amount:
 



 
The Parish of St. James, State of Louisiana (the “Issuer”), for value received,
promises to pay from the source and as hereinafter provided, to the Registered
Owner identified above on the Maturity Date set forth above, upon surrender
hereof, the Principal Amount set forth above, and in like manner to pay interest
on said sum as provided in this Bond.
 
1.           Indenture; Lease Agreement. This Bond is one of an authorized issue
of bonds (the “Bonds”), limited to $100,000,000 in principal amount, issued
under the Indenture of Trust dated as of July 1, 2010 (the “Indenture”), between
the Parish of St. James, State of Louisiana (the “Issuer”) and U.S. Bank
National Association, as trustee (the “Trustee”). The terms of the Bonds include
those in the Indenture. Bondholders are referred to the Indenture for a
statement of those terms. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Indenture.
 

--------------------------------------------------------------------------------


The Issuer will issue the Bonds to finance the cost of acquisition, construction
and installation of an addition of approximately 3 million barrels of crude
storage capacity composed of 4 tanks with approximately 370,000 shell barrels
each, 2 tanks with approximately 680,000 shell barrels each and 1 tank with
approximately 150,000 shell barrels; piping to connect the new tanks to existing
tanks, docks and third-party pipelines; roads; electrical work; fire protection
and dikes located at the NuStar St. James Terminal on the west bank of the
Mississippi River at mile marker 159.9 in the Parish of St. James, State of
Louisiana (the “Project”). The Issuer will lease the Project to NuStar
Logistics, L.P. (the “Company”), pursuant to a Lease Agreement dated as of July
1, 2010 (the “Agreement”), between the Issuer and the Company. The Company has
agreed in the Agreement to make rental payments to the Issuer in amounts
sufficient to pay all amounts coming due on the Bonds, and the Issuer has
assigned its rights to such payments under the Agreement to the Trustee as
security for the Bonds.
 
The Indenture and the Agreement may be amended, and references to them include
any amendments.
 
The Issuer has established a Book-Entry system of registration for this Bond.
Except as specifically provided otherwise in the Indenture, CEDE & co., as
nominee of The Depository Trust Company, a New York corporation (“DTC”), will be
the registered owner and will hold this Bond on behalf of each Beneficial Owner
hereof. By acceptance of a confirmation of purchase, delivery or transfer, each
Beneficial Owner of this Bond shall be deemed to have agreed to such
arrangement. CEDE & co., as registered owner of this Bond, may be treated as the
owner of it for all purposes.
 
2.           Source of Payments. This Bond and the series of Bonds of which it
forms a part are issued pursuant to and in full compliance with Sections 991 to
1001, inclusive, of Title 39 of the Louisiana Revised Statutes of 1950, as
amended, and other constitutional and statutory authority supplemental thereto
(the “Act”). THIS BOND AND THE ISSUE OF WHICH IT IS A PART AND THE PREMIUM, IF
ANY, AND INTEREST HEREON ARE LIMITED OBLIGATIONS OF THE ISSUER PAYABLE SOLELY
FROM THE REVENUES AND RECEIPTS DERIVED FROM THE AGREEMENT, INCLUDING PAYMENTS
RECEIVED THEREUNDER, WHICH PAYMENTS, REVENUES AND RECEIPTS HAVE BEEN PLEDGED AND
ASSIGNED TO THE TRUSTEE TO SECURE PAYMENT OF THE BONDS. THE BONDS, THE PREMIUM,
IF ANY, AND THE INTEREST THEREON SHALL NOT BE DEEMED TO CONSTITUTE A DEBT OR A
PLEDGE OF THE FAITH AND CREDIT OF THE STATE OF LOUISIANA OR ANY POLITICAL
SUBDIVISION THEREOF, INCLUDING THE ISSUER. NEITHER THE STATE OF LOUISIANA NOR
ANY POLITICAL SUBDIVISION THEREOF, INCLUDING THE ISSUER, SHALL BE OBLIGATED TO
PAY THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE BONDS OR OTHER COSTS
INCIDENT THERETO EXCEPT FROM THE REVENUES AND RECEIPTS PLEDGED THEREFOR, AND
NEITHER THE FAITH AND CREDIT OF THE ISSUER, THE STATE OF LOUISIANA OR ANY
POLITICAL SUBDIVISION OF THE STATE OF LOUISIANA, NOR THE TAXING POWER OF THE
STATE OF LOUISIANA OR ANY POLITICAL SUBDIVISION THEREOF, IS PLEDGED TO THE
PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE BONDS OR OTHER
COSTS INCIDENT THERETO.
 
-2-

--------------------------------------------------------------------------------


The Bonds are initially secured by a letter of credit (the “Credit Facility”)
issued by JPMorgan Chase Bank, N.A. (the “Credit Provider”), in favor of the
Trustee. This Credit Facility entitles the Trustee to draw an amount sufficient
to pay the principal of the Bonds and up to 40 days’ interest accrued on the
Bonds at a maximum rate per annum of 12%. Unless extended by the Credit Provider
in accordance with its terms, the Credit Facility expires on July 14, 2011, or
on the earlier occurrence of events specified in it. On its expiration, or in
the event the Company has provided another Credit Facility meeting the
requirements of the Indenture, the Bonds will be subject to mandatory tender for
purchase as more fully described below.
 
3.          Interest Rate. Interest on this Bond will be paid at the lesser of
(a) a Daily Rate, a Weekly Rate, a Commercial Paper Rate or a Long Term Rate as
selected by the Company and as determined in accordance with the Indenture and
(b) the Maximum Rate. Interest will initially be payable at the Weekly Rate, as
set forth in the Indenture. The Company may change the interest rate
determination method from time to time. A change in the method, other than a
change between the Daily Rate and the Weekly Rate, will result in the Bonds
becoming subject to mandatory tender for purchase on the effective date of such
change.
 
When interest is payable at (a) a Daily Rate, Weekly Rate or Commercial Paper
Rate, it will be computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, and (b) a Long Term Rate, it will
be computed on the basis of a 360-day year of twelve 30-day months.
 
4.           Interest Payment and Record Dates. Interest will accrue on the
unpaid portion of the principal of this Bond from the last date to which
interest was paid or duly provided for or, if no interest has been paid or duly
provided for, from the date of initial authentication and delivery of the Bonds,
until the entire principal amount of this Bond is paid or duly provided for.
When interest is payable at the rate in the first column below, interest accrued
during the period (an “Accrual Period”) shown in the second column will be paid
on the date (an “Interest Payment Date”) in the third column to holders of
record on the date (a “Record Date”) in the fourth column:
 
TYPE OF
INTEREST PERIOD
 
ACCRUAL
PERIOD1
 
INTEREST
PAYMENT DATE
 
RECORD DATE
             
Daily
 
Calendar Month
 
Fifth Business Day of the next month
 
Last Business Day the Accrual Period
             
Weekly
 
First Wednesday of each month through the first Tuesday of the next succeeding
month
 
First Wednesday of each month
 
Last Business Day before Interest Payment Date
             
Commercial Paper
 
From 1 to 270 days as determined for each Bond pursuant to the Indenture
(“Calculation Period”)
 
First day following Calculation Period
 
Last Business Day before Interest Payment Date
             
Long Term
 
Six-month period or portion thereof beginning on the Conversion Date and ending
on the last day of the sixth calendar month following (and including) the month
in which the Conversion Date occurs and each six-month period thereafter
 
First day of the seventh calendar month following (and including) the month in
which the Conversion Date occurs and the first day of every sixth month
thereafter
 
Fifteenth of the month before the Interest Payment Date




--------------------------------------------------------------------------------



1
If the Conversion Date does not coincide with the first day of the Accrual
Period for the new Interest Period, then the first day of such Accrual Period
shall be the Conversion Date, but all other terms and conditions shall be as set
forth in the above Table.



-3-

--------------------------------------------------------------------------------


5.         Conversion Option. The Company shall have the option (the “Conversion
Option”) to direct a change in the type of Interest Period to another type of
Interest Period by delivering to the Trustee and the Remarketing Agent written
instructions setting forth (i) the Conversion Date, (ii) the new type of
Interest Period and (iii) whether such Interest Period will be a Credit Facility
Period. If the new Interest Period is a Commercial Paper Period or a Long Term
Period and will be a Credit Facility Period, such instructions will be
accompanied by a Substitute Credit Facility, or by an amendment to the existing
Credit Facility, providing for the payment of such additional interest and
redemption premium (if any) on the Bonds as may be required under the Indenture,
and otherwise complying with the terms thereof.
 
Any change in the type of Interest Period must comply with the following: (i)
the Conversion Date must be an Interest Payment Date for the Interest Period
then in effect (and, with respect to a Long Term Period, must be the last
Interest Payment Date for such Long Term Period) and (ii) no change in Interest
Period shall occur after an Event of Default shall have occurred and be
continuing.
 
6.           Method of Payment. The Trustee will be the registrar and paying
agent for the Bonds. Holders must surrender Bonds to the Trustee to collect
principal and premium, if any, at maturity or upon redemption and to collect the
purchase price for Bonds tendered for purchase as described in paragraphs 7 or
8, below. Interest on Bonds bearing interest at a Commercial Paper Rate is
payable only after presentation of such Bonds to the Trustee, unless a
Book-Entry System is in effect with respect to such Bonds. Subject to the
preceding sentence, interest on the Bonds will be paid to the registered holder
hereof as of the Record Date by check mailed by first-class mail on the Interest
Payment Date to such holder’s registered address or, with respect to Bonds
bearing interest at a Daily Rate, Weekly Rate or Commercial Paper Rate, by wire
transfer to an account in the continental United States if the holder provides
the Registrar with a written request therefor and the account address at least
five Business Days before the Record Date. A holder of $1,000,000 or more in
principal amount of Bonds may be paid interest at a Long Term Rate by wire
transfer to an account in the continental United States if the holder makes a
written request of the Registrar at least five Business Days before the Record
Date specifying the account address. Notices requesting wire transfers may
provide that they will remain in effect for later interest payments until
changed or revoked by another written notice. Principal and interest will be
paid in money of the United States that at the time of payment is legal tender
for payment of public and private debts or by checks or wire transfers payable
in such money. If any payment on the Bonds is due on a non-Business Day, such
payment will be made on the next Business Day, and no additional interest will
accrue as a result.
 
-4-

--------------------------------------------------------------------------------


7.          Mandatory Tender for Purchase of Bonds on Mandatory Purchase Date.
The Bonds shall be subject to mandatory tender by the Registered Owners thereof
for purchase on (a) each Conversion Date other than a conversion between the
Daily Period and the Weekly Period, (b) each day immediately following the end
of a Calculation Period, (c) the first day of any Long Term Period, (d) the
Interest Payment Date immediately before the Credit Facility Termination Date
(provided that such Interest Payment Date shall precede the Credit Facility
Termination Date by not less than 2 Business Days), (e) the Interest Payment
Date concurrent with the effective date of a Substitute Credit Facility, and (1)
the first Interest Payment Date following the occurrence of a Determination of
Taxability for which the Trustee can give notice of mandatory tender in
accordance with the Indenture (each a “Mandatory Purchase Date”).
 
Except when the Bonds are subject to mandatory tender on a day immediately
following the end of a Calculation Period, the Trustee shall deliver or mail by
first class mail a notice in substantially the form required by the Indenture at
least fifteen days prior to the Mandatory Purchase Date. When the Bonds are
subject to mandatory tender for purchase on the day immediately following the
end of a Calculation Period, the Trustee is not required to deliver or mail any
notice to the Registered Owners of the Bonds.
 
Any notice given by the Trustee as provided above shall be conclusively presumed
to have been duly given, whether or not the Registered Owner receives the
notice. Failure to mail any such notice, or the mailing of defective notice, to
any Registered Owner, shall not affect the proceeding for purchase as to any
Registered Owner to whom proper notice is mailed.
 
On each Mandatory Purchase Date, Registered Owners of Bonds shall be required to
tender their Bonds to the Trustee for purchase by 10:30 A.M. New York City time
at a purchase price equal to 100% of the principal amount of the Bonds tendered
or deemed tendered, and any such Bonds not so tendered on the Mandatory Purchase
Date, for which there has been irrevocably deposited in trust with the Trustee
an amount of moneys sufficient to pay said purchase price of the untendered
bonds, shall be deemed to have been purchased pursuant to the Indenture. In the
event of a failure by a Registered Owner of Bonds to tender its Bonds on or
prior to the Mandatory Purchase Date by the requisite time, said Registered
Owner shall not be entitled to any payment (including any interest to accrue
subsequent to the Mandatory Purchase Date) other than said Purchase Price for
such Untendered Bonds, and any Untendered Bonds shall no longer be entitled to
the benefits of the Indenture, except for the purpose of payment of said
Purchase Price therefor.
 
-5-

--------------------------------------------------------------------------------


8.          Demand Purchase Option. Any Bond bearing interest at the Daily Rate
or the Weekly Rate shall be purchased from the Registered Owners thereof at a
purchase price equal to 100% of the principal amount of the Bond tendered or
deemed tendered, plus accrued and unpaid interest thereon to the date of
purchase, as provided below:
 
While the Book-Entry System is not in effect, upon: (a) delivery to the Trustee
at its Principal Office and to the Remarketing Agent at its Principal Office of
a written notice (said notice to be irrevocable and effective upon receipt)
which (i) states the aggregate principal amount and Bond numbers of the Bonds to
be purchased; and (ii) states the date on which such Bonds are to be purchased
(the “Tender Date”); and (b) delivery to the Trustee at its Delivery Office at
or prior to 10:30 A.M. New York City time on the date designated for purchase in
the notice described in (a) above of such Bonds to be purchased, with an
appropriate endorsement for transfer or accompanied by a bond power endorsed in
blank. Furthermore, such Tender Date shall not be prior to the seventh day next
succeeding the date of delivery of the notice unless the Daily Period is in
effect.
 
While the Book-Entry System is in effect, the ownership interest of a Beneficial
Owner of a Bond or portion thereof in an authorized denomination shall be
purchased at the Purchase Price described above if such Beneficial Owner causes
the Participant through whom such Beneficial Owner holds such Bonds to (a)
deliver to the Trustee at its Principal Office and to the Remarketing Agent at
its Principal Office a notice which (i) states the aggregate amount of the
beneficial ownership interest to be purchased, and (ii) specifies the Tender
Date; and (b) on the same date as delivery of the notice referred to in (a)
above, deliver a notice to DTC (the “Securities Depository”) irrevocably
instructing it to transfer on the registration books of the Securities
Depository the beneficial ownership interests in such Bond or portion thereof to
the account of the Trustee, for settlement on the purchase date on a “free
delivery” basis with a copy of such notice delivered to the Trustee on the same
date. Furthermore, such Tender Date shall not be prior to the seventh day next
succeeding the date of delivery of the notice unless the Daily Period is in
effect.
 
“Tender Date” means (a) during any Daily Period, any Business Day, (b) during
any Weekly Period, the seventh day (unless such day is not a Business Day, in
which case the next Business Day) following receipt by the Trustee of notice
from the Registered Owner that such Registered Owner has elected to tender
Bonds.
 
9.           Extraordinary Redemption. During any Long Term Period, the Bonds
are subject to redemption in whole by the Issuer, at the option of the Company,
at a redemption price of 100% of the Outstanding principal amount thereof plus
accrued interest to (but not including) the redemption date, in the event all or
substantially all of the Project shall have been damaged or destroyed, or there
occurs the condemnation of all or substantially all of the Project or the taking
by eminent domain of such use or control of the Project as to render it, in the
judgment of the Company, unsatisfactory for its intended use for a period of
time longer than one year.
 
-6-

--------------------------------------------------------------------------------


10.          Optional Redemption by the Company. During any Daily Period or
Weekly Period, the Bonds are subject to redemption by the Issuer, at the option
of the Company, in whole at any time or in part on any Interest Payment Date,
less than all of such Bonds to be selected by lot or in such other manner as the
Trustee shall determine, at a redemption price of 100% of the Outstanding
principal amount thereof plus accrued interest to (but not including) the
redemption date.
 
On any Conversion Date or on the day following the end of a Calculation Period
if such day is the end of the Calculation Period for all Bonds, the Bonds are
subject to redemption by the Issuer, at the option of the Company, in whole or
in part, less than all such Bonds to be selected by lot or in such other manner
as the Trustee shall determine, at a redemption price of 100% of the Outstanding
principal amount thereof plus accrued interest to (but not including) the
redemption date.
 
During any Long Term Period, the Bonds are subject to redemption by the Issuer,
at the option of the Company, on or after the First Optional Redemption Date, in
whole at any time or in part on any Interest Payment Date, less than all of such
Bonds to be selected by lot or in such other manner as the Trustee shall
determine, at the redemption prices (expressed as percentages of principal
amount) set forth in the following table plus accrued interest to (but not
including) the redemption date:
 
Redemption Dates
Redemption Prices
   
First Optional Redemption Date through (and including) the day immediately
preceding the first anniversary of the First Optional Redemption Date
102%
   
First anniversary of the First Optional  Redemption Date through (and including)
the day immediately preceding the second anniversary of the First Optional
Redemption Date
101%
   
Second anniversary of the First Optional Redemption Date and thereafter
100%



“First Optional Redemption Date” means, with respect to a Long Term Period less
than or equal to 5 years, the first day of the 24th calendar month of such Long
Term Period (including the month in which such Long Term Period commences), with
respect to a Long Term Period greater than 5 years but less than or equal to 10
years, the first day of the 60th calendar month of such Long Term Period
(including the month in which such Long Term Period commences), and with respect
to a Long Term Period greater than 10 years, the first day of the 72nd calendar
month of such Long Term Period (including the month in which such Long Term
Period commences).
 
-7-

--------------------------------------------------------------------------------


In the event any of the Bonds or portions thereof are called for redemption as
aforesaid, notice of the call for redemption, identifying the Bonds or portions
thereof to be redeemed, shall be given by the Trustee by (i) mailing a copy of
the redemption notice by first class mail at least 30 days but not more than 60
days prior to the date fixed for redemption to the Registered Owner of each Bond
to be redeemed in whole or in part at the address shown on the registration
books and (ii) by registered or certified mail or overnight delivery service at
least 30 days prior to the date fixed for redemption to certain registered
securities depositories. Any notice mailed as provided above shall be
conclusively presumed to have been duly given, whether or not the Registered
Owner receives the notice. Notwithstanding the foregoing, the notice
requirements contained in the first sentence of this paragraph may be deemed
satisfied with respect to a transferee of a Bond which has been purchased
pursuant to the Demand Purchase Option after such Bond has previously been
called for redemption, notwithstanding the failure to satisfy the notice
requirements of the first sentence of this paragraph with respect to such
transferee, as more fully provided in the Indenture.
 
11.        Denominations; Transfer; Exchange. The Bonds are in registered form
without coupons in denominations as follows: (1) when interest is payable at a
Daily Rate, Weekly Rate or Commercial Paper Rate, $100,000 minimum denomination,
with $5,000 increments in excess thereof and (2) when interest is payable at a
Long Term Rate, $5,000 minimum denomination and integral multiples of $5,000. A
holder may transfer or exchange Bonds in accordance with the Indenture. The
Trustee may require a holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.
 
12.         Persons Deemed Owners. Except as otherwise specifically provided
herein and in the Indenture with respect to rights of Participants and
beneficial owners when a Book-Entry System is in effect, the registered holder
of this Bond shall be treated as the owner of it for all purposes.
 
13.         Non-presentment of Bonds. If money for the payment of principal,
premium, if any, interest or purchase price remains unclaimed for two years
after the due date therefor, the Trustee will pay the money to the Company upon
written request. After that, holders entitled to the money must look only to the
Company and not to the Trustee for payment.
 
14.        Discharge Before Redemption or Maturity. If the Company deposits with
the Trustee money or securities as described in, and in accordance with the
provisions of, the Indenture sufficient to pay at redemption or maturity
principal of and interest on the outstanding Bonds, and if the Company also pays
all other sums then payable by the Company under the Indenture, the lien of the
Indenture will be discharged. After discharge, Bondholders must look only to the
deposited money and securities for payment.
 
-8-

--------------------------------------------------------------------------------


15.        Amendment, Supplement, Waiver. Subject to certain exceptions, the
Indenture, the Lease Agreement or the Bonds may be amended or supplemented, and
any past default may be waived, with the consent of the holders of a majority in
principal amount of the Bonds then outstanding. Any such consent shall be
irrevocable and shall bind any subsequent owner of this Bond or any Bond
delivered in substitution for this Bond. Without the consent of any Bondholder,
the Issuer may amend or supplement the Indenture, the Lease Agreement or the
Bonds as described in the Indenture.
 
16.        Defaults and Remedies. The Indenture provides that the occurrences of
certain events constitute events of Default. If Default occurs and is
continuing, the Trustee may declare the principal of all the Bonds to be due and
payable immediately; provided that in certain circumstances, the Trustee shall
make such declaration upon the written request of the holders of not less than a
majority in principal amount of the Bonds then outstanding and provided further,
that in the case of certain Defaults, the principal of all of the Bonds shall
automatically become due and payable. A Default and its consequences may be
waived as provided in the Indenture. Bondholders may not enforce the Indenture
or the Bonds except as provided in the Indenture. Except as specifically
provided in the Indenture, the Trustee may refuse to enforce the Indenture or
the Bonds unless it receives indemnity satisfactory to it. Subject to certain
limitations, holders of not less than a majority in principal amount of the
Bonds then outstanding may direct the Trustee in its exercise of any trust or
power.
 
17.         No Recourse Against Others. No recourse shall be had for the payment
of the principal, purchase price, or redemption price of, or interest on, this
Bond, or for any claim based hereon or on the Indenture, against any member,
officer or employee, past, present or future, of the Issuer or of any successor
body, as such, either directly or through the Issuer or any such successor body
under any constitutional provision, statute or rule of law or by the enforcement
of any assessment or by any legal or equitable proceeding or otherwise. Each
Bondholder by accepting a Bond waives and releases all such liability. The
waiver and release are part of the consideration for the issue of the Bond.
 
18.         Authentication. This Bond shall not be valid until the Trustee signs
the certificate of authentication on the other side of this Bond.
 
19.         Abbreviations. Customary abbreviations may be used in the name of a
Bondholder or an assignee, such as TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), U/G/M/A (= Uniform Gifts to
Minors Act), and U/T/M/A (= Uniform Transfers to Minors Act).
 
-9-

--------------------------------------------------------------------------------


20.        Consent to Indenture Provisions. Reference to the Indenture is hereby
made for a more complete description of the funds and accounts created
thereunder, the nature and extent of the security, rights, duties and
obligations of the Issuer and the Trustee, the terms and conditions under and
upon the occurrence of which the Indenture and the Lease Agreement may be
modified, and the terms and conditions under and upon the occurrence of which
the lien of the Indenture may be defeased as to this Bond prior to the maturity
or redemption date hereof and the rights of the Owners of the Bonds, to all of
the provisions of which the holder hereof, by the acceptance of this Bond,
assents. All capitalized terms used, but not otherwise defined, herein shall
have the meanings given in the Indenture.
 
A copy of the Indenture may be inspected at the office of the Trustee located at
1349 West Peachtree, NW, Two Midtown Plaza, Suite 1050, Atlanta, Georgia 30309,
Attention: Corporate Trust Department.
 
-10-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parish of St. James, State of Louisiana, has caused this
Bond to be executed in its name by the manual or facsimile signature of its
Parish President, and its corporate seal to be impressed or printed hereon and
attested by the manual or facsimile signature of the Secretary of the Parish
Council.
 

 
Parish of St. James, State of Louisiana
       
By:
     
Parish President
     
ATTEST:
             
[SEAL]


By
     
Secretary, Parish Counsel
 



CERTIFICATE OF AUTHENTICATION
 
This Bond is one of the Bonds of the issue described in the within-mentioned
Indenture of Trust.
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
     
By:
   
Authorized Signatory
   
Date of Authentication:
     
________________, 2010
 


LEGAL OPINION CERTIFICATE
 
I, the undersigned Secretary of the Parish Council of the Parish of St. James,
State of Louisiana, do hereby certify that attached hereto are true copies of
the complete legal opinion of Foley & Judell, L.L.P., the original of which was
manually executed, dated and issued as of the date of payment for and delivery
of this Bond and were delivered to SunTrust Robinson Humphrey, Inc., the
original purchaser of the Bonds.
 
-11-

--------------------------------------------------------------------------------


I further certify that an executed copy of the legal opinion is on file in my
office and that an executed copy of the opinion has been furnished to the
Trustee for this Bond.
 

 
Secretary, Parish Council



-12-

--------------------------------------------------------------------------------


ASSIGNMENT AND TRANSFER
 
FOR VALUE RECEIVED, ____________ the undersigned, hereby sells, assigns and
transfers unto ______________________________  (Tax Identification or Social
Security No. ____________) the within Bond and all rights thereunder, and hereby
irrevocably constitutes and appoints ________________________ attorney to
transfer the within Bond on the books kept for registration thereof, with full
power of substitution in the premises.
 

Dated:                                   
          Signature Guarantee:          
(Authorized Officer)
Signature must be guaranteed
by an intuition which is a
participant in the Securities
Transfer Agent Medallion
Program (STAMP) or similar
program
 
NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without Bond in
every particular, without alteration or enlargement or any change whatever.



[DTC FAST RIDERI
 
Each such certificate shall remain in the Trustee’s custody subject to the
provisions of the FAST Balance Certificate Agreement currently in effect between
the Trustee and DTC - FAST Agreement.]
 
-13-

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF NOTICE FROM TRUSTEE TO OWNER
REGARDING MANDATORY PURCHASE DATE
 
[Name and address of Owner]
 
$100,000,000
Parish of St. James, State of Louisiana
Revenue Bonds
(NuStar Logistics, L.P. Project)
Series 2010
 
The undersigned officer of U.S. Bank National Association, as Trustee with
respect to the captioned Bonds (the “Bonds”), pursuant to the provisions of
Section 4.01 of that certain Indenture of Trust dated as of July 1, 2010 (the
“Indenture”) between the Parish of St. James, State of Louisiana, and the
Trustee, does hereby notify you that the Bonds are subject to mandatory tender
on _____________________ (the “Mandatory Purchase Date”). All owners of Bonds
shall be deemed to have tendered their Bonds for purchase on the Mandatory
Purchase Date and shall no longer be entitled to the benefits of the Indenture;
interest will cease to accrue on such Bonds for the benefit of the owners of the
Bonds on and after the Mandatory Purchase Date. The Bonds should be delivered to
the Trustee at 1349 West Peachtree, NW, Two Midtown Plaza, Suite 1050, Atlanta,
Georgia 30309 Attention: Corporate Trust Department on _____________________.
 
This _______ day of _____________________, ____.
 

 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
     
By:
   
Title:
 




--------------------------------------------------------------------------------


EXHIBIT C


COSTS OF ISSUANCE
     
Louisiana State Bond Commission
Baton Rouge, Louisiana
 
$
104,500
           
Parish of St. James, State of Louisiana
Vacherie, Louisiana
 
$
0.00
           
Bruce G. Mohon, Counsel to the Issuer
Gramercy, Louisiana
 
$
10,000
           
Adams and Reese LLP, Co-Company Counsel
New Orleans, Louisiana
and Andrews Kurth LLP
Houston, Texas
 
$
56,500
           
Foley & Judell, L.L.P., Bond Counsel
New Orleans, Louisiana
 
$
81,500
           
Gregory A. Pletsch & Associates, Trustee Counsel
Baton Rouge, Louisiana
 
$
10,000
           
JP Morgan Chase Bank, N.A., Letter of Credit Bank
Houston, Texas
 
$
500
           
Vinson & Elkins, L.L.P., Letter of Credit Bank Counsel
Houston, Texas
 
$
65,164
           
U.S. Bank National Association, Trustee
Atlanta, Georgia
 
$
5,000
           
SunTrust Robinson Humphrey Inc., Underwriter
Atlanta, Georgia
 
$
610,399
           
Hunton & Williams, LLP, Underwriter Counsel
McClean, VA
 
$
22,500
           
Moody’s Investors Service, Inc.
New York, New York
 
$
20,400
           
TOTAL
 
$
986,463
 




--------------------------------------------------------------------------------


EXHIBIT D


FORM OF COMPLETION CERTIFICATE
 
[Date]
Parish of St. James, State of Louisiana
P.O. Box 176
Vacherie, Louisiana 70090
Attention: Parish President
 
U.S. Bank National Association
1349 West Peachtree, NW
Two Midtown Plaza, Suite 1050
Atlanta, Georgia 30309
Attention: Corporate Trust Division
 
$100,000,000
Parish of St. James, State of Louisiana
Revenue Bonds
(NuStar Logistics, L.P. Project)
Series 2010
 
The undersigned person, as Company Representative of NuStar Logistics, L.P., a
limited partnership organized and existing under the laws of the State of
Delaware (the “Company”), with respect to the captioned Bonds (the “Bonds”),
pursuant to the provisions of Section 6.08 of that certain Indenture of Trust
(the “Indenture”), dated as of July 1, 2010 between the Parish of St. James,
State of Louisiana, as the Issuer (the “Issuer”), and U.S. Bank National
Association, as the Trustee (the “Trustee”), does hereby certify that, except
for amounts retained by the Trustee at the Company’s direction to pay any Cost
of the Project not then due and payable, (i) construction of the Project has
been completed and all costs of labor, services, materials and supplies used in
such construction have been paid, (ii) all equipment for the Project has been
installed, such equipment so installed is suitable and sufficient for the
operation of the Project, and all costs and expenses incurred in the acquisition
and installation of such equipment have been paid, and (iii) all other
facilities necessary in connection with the Project have been acquired,
constructed and installed and all costs and expenses incurred in connection
therewith have been paid. This Certificate is given without prejudice to any
rights against third parties which exist at the date of such Certificate or
which may subsequently come into being.
 
All capitalized, undefined terms used herein shall have the same meanings as
used in Article I of the Indenture.
 
Dated this _______ day of ______________, ____.
 

 
NUSTAR LOGISTICS, L.P.
     
By:
     
Company Representative




--------------------------------------------------------------------------------


EXHIBIT C


First Supplement and Amendment to Indenture of Trust dated as of June 1, 2020


(See Attached)



--------------------------------------------------------------------------------


FIRST SUPPLEMENT AND AMENDMENT TO INDENTURE OF TRUST
 
BETWEEN
 
PARISH OF ST. JAMES, STATE OF LOUISIANA
 
AND
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
 
DATED AS OF JUNE 1, 2020
 

--------------------------------------------------------------------------------



$100,000,000 original principal amount
PARISH OF ST. JAMES, STATE OF LOUISIANA
REVENUE BONDS
(NUSTAR LOGISTICS, L.P. PROJECT)
SERIES 2010
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
*       *       *       *       *       *
 
ARTICLE I
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
SECTION 1.01.
Definitions.
2
ARTICLE II
 
AMENDMENT TO GRANTING CLAUSES OF TRUST ESTATE
 
SECTION 2.01.
Granting Clauses.
3
     
ARTICLE III
 
AMENDMENT TO ARTICLE II OF THE ORIGINAL INDENTURE
 
SECTION 3.01.
Issuance and Terms of Bonds.
4
ARTICLE IV
 
AMENDMENT TO ARTICLE III OF THE ORIGINAL INDENTURE
 
SECTION 4.01.
Extraordinary Redemption.
5
SECTION 4.02.
Optional Redemption by the Company.
5
SECTION 4.03.
Partial Redemption of Bonds.
5
SECTION 4.04.
Additional Section in Article III.
5
ARTICLE V
 
AMENDMENT TO ARTICLE IV OF THE ORIGINAL INDENTURE
 
SECTION 5.01.
Mandatory Purchase of Bonds on Mandatory Purchase Date.
6
SECTION 5.02.
Funds for Purchase of Bonds.
7
     
ARTICLE VI
 
AMENDMENT TO ARTICLE V OF THE ORIGINAL INDENTURE
 
SECTION 6.01.
Additional Sections in Article V.
7
     
ARTICLE VII
 
AMENDMENT TO ARTICLE VI OF THE ORIGINAL INDENTURE
 
SECTION 7.01.
Additional Section in Article VI.
8



i

--------------------------------------------------------------------------------


ARTICLE VIII
 
AMENDMENT TO ARTICLE XIII OF THE ORIGINAL INDENTURE
 
SECTION 8.01.
Notices.
8
     
ARTICLE IX
     
AMENDMENT TO ARTICLE X OF THE ORIGINAL INDENTURE
 
SECTION 9.01.
Successor Remarketing Agent.
8
     
ARTICLE X
     
REPLACEMENT BOND
     
SECTION 10.01.
Replacement Bond.
9
     
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.01.
Ratification and Confirmation.
9
SECTION 11.02.
Representations and Warranties of the Issuer.
9
SECTION 11.03.
Execution and Counterparts.
9
SECTION 11.04.
Applicable Law.
10
SECTION 11.05.
Interdependence with the Original Indenture.
10
SECTION 11.06.
Severability.
10
SECTION 11.07.
Dating.
10
SECTION 11.08.
Agreement.
10



EXHIBIT A – FORM OF BOND
 
*       *       *       *       *       *


ii

--------------------------------------------------------------------------------


FIRST SUPPLEMENT AND AMENDMENT TO INDENTURE OF TRUST


THIS FIRST SUPPLEMENT AND AMENDMENT TO INDENTURE OF TRUST is made and entered
into as of June 1, 2020 (the “First Supplemental Indenture”) between the PARISH
OF ST. JAMES, STATE OF LOUISIANA (the “Issuer”), a political subdivision of the
State of Louisiana created and existing under the Constitution and Laws of the
State of Louisiana, and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as trustee (the “Trustee”);


W I T N E S S E T H :


WHEREAS, pursuant to an Indenture of Trust dated as of July 1, 2010 (the
“Original Indenture” and, as amended and supplemented by this First Supplemental
Indenture, the “Indenture”), by and between the Issuer and the Trustee, the
Issuer issued its Revenue Bonds (NuStar Logistics, L.P.) Series 2010 (the
“Series 2010 Bonds”) in the original principal amount of $100,000,000, all of
which are currently outstanding, for the purpose of acquiring, constructing and
installing an addition of approximately 3 million barrels of crude storage
capacity composed of 4 tanks with approximately 370,000 shell barrels each, 2
tanks with approximately 680,000 shell barrels each and 1 tank with
approximately 150,000 shell barrels; piping to connect the new tanks to existing
tanks, docks and third-party pipelines; roads; electrical work; fire protection
and dikes located at the NuStar St. James Terminal on the west bank of the
Mississippi River at mile marker 159.9 in the Parish of St. James, State of
Louisiana (the “Project”) and, pursuant to a Lease Agreement dated as of July 1,
2010 (the “Original Agreement”), by and between the Issuer and NuStar Logistics,
L.P., a limited partnership organized and existing under the laws of the State
of Delaware (the “Company”), the Issuer leased the Project to the Company; and


WHEREAS, the Company has determined, pursuant to Section 2.07 of the Original
Indenture, to convert the interest rate on the Series 2010 Bonds from a Weekly
Period to a Long Term Period; and


WHEREAS, the Company has given the required notices of intent to convert the
interest rate on the Series 2010 Bonds pursuant to Section 2.07(a) of the
Original Indenture and the Trustee has given the required notices of mandatory
purchase pursuant to Section 4.01(b) of the Original Indenture; and


WHEREAS, the mandatory purchase and the conversion of the interest rate on the
Series 2010 Bonds will occur on June 3, 2020 (the “Conversion Date”); and


WHEREAS, Section 11.01 of the Original Indenture permits a Supplemental
Indenture to make any change to the Original Indenture that will become
effective upon and in connection with the remarketing of the Series 2010 Bonds;
and


WHEREAS, the Company has requested the Issuer to enter into this First
Supplemental Indenture amending and supplementing the Original Indenture for the
purpose of revising certain provisions, including but not limited to the
addition of guarantees of the Company Obligations (as defined in the First
Supplemental Lease Agreement (as defined below)) under the Agreement (as defined
below), change in redemption provision, provision for Sub-series, tender
provisions and related matters; and


WHEREAS, the Agreement is being supplemented and amended on the date hereof in
accordance with the Indenture (the “First Supplemental Lease Agreement”); and


WHEREAS, pursuant to Section 11.03 of the Original Indenture, the Company has
consented to the amendments to the Original Indenture contained herein; and


1

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration and of the mutual benefits, covenants and agreements herein
expressed, the Issuer and the Trustee hereby agree as follows:


ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION


SECTION 1.01.          Definitions. The following terms are added as defined
terms or are amendments to defined terms used in the Original Indenture:


“Affiliate Guarantor” means NuStar Pipeline Operating Partnership L.P., a
Delaware limited partnership, until a successor Affiliate Guarantor shall have
become such pursuant to the applicable provisions of the Guarantees, and
thereafter “Affiliate Guarantor” shall mean or include each Person who is then
an Affiliate Guarantor thereunder.
 
“Agreement” means the Original Agreement, as amended by the First Supplemental
Lease Agreement, and any amendments and supplements thereto.
 
“Authorized Denomination” means during a Long Term Period, $100,000 and integral
multiples of $5,000 in excess thereof; however, upon the Bonds receiving an
Investment Grade Rating as evidenced by delivery of a rating letter to the
Trustee by the Company, it means $5,000 and integral multiples thereof.
 
“Change of Control” is defined in Section 1 of Exhibit A to the First
Supplemental Lease Agreement
 
“Change of Control Mandatory Purchase Date” means the date provided in Section
3(f)(8) of Exhibit A to the First Supplemental Lease Agreement.
 
“Change of Control Payment” means the payment due under Section 3(f)(8) of
Exhibit A to the First Supplemental Lease Agreement.
 
“Change of Control Payment Fund” means the fund created in Section 6.14.
 
“First Optional Redemption Date” means the first day of the 120th calendar month
from the beginning of such Long Term Period.
 
“First Supplemental Indenture” means this First Supplement and Amendment to
Indenture of Trust dated as of June 1, 2020 between the Issuer and the Trustee.
 
“First Supplemental Lease Agreement” means the First Supplement and Amendment to
Lease Agreement dated as of June 1, 2020 between the Issuer and the Company.
 
“Guarantees” means collectively the guarantees of the Parent Guarantor and the
Affiliate Guarantor and any other future subsidiary guarantors, all as set forth
in Exhibit A to the First Supplemental Lease Agreement.
 
“Indenture” means the Original Indenture, as amended by the First Supplemental
Indenture, and any amendments or supplements thereto.
 
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by Standard & Poor’s.
 
2

--------------------------------------------------------------------------------


“Original Agreement” means the Lease Agreement dated as of July 1, 2010, between
the Issuer and the Company.
 
“Original Indenture” means the Indenture of Trust dated as of July 1, 2010,
between the Issuer and the Trustee.
 
“Parent Guarantor” means NuStar Energy L.P., a Delaware limited partnership,
until a successor Parent Guarantor shall have become such pursuant to the
applicable provisions of the Guarantees, and thereafter “Parent Guarantor” shall
mean or include each Person who is then a Parent Guarantor thereunder.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, other entity,
unincorporated organization or government, or any agency or political
subdivision thereof.
 
“Purchase Price” means an amount equal to 100% of the principal amount of any
Bond tendered or deemed tendered pursuant to Section 4.01(a)-(c) or 4.02 hereof,
plus, in the case of purchase pursuant to Section 4.02 hereof, accrued and
unpaid interest thereon to the date of purchase and the Purchase Price of any
Bond tendered pursuant to Section 4.01(d) or Bonds subject to a tender offer
means an amount equal to the amount set forth in Section 3(f)(1) or (8), as the
case may be, of Exhibit A to the First Supplemental Lease Agreement. 
 
“Record Date” is defined in the form of the Bonds attached as Exhibit “A” to the
Indenture.
 
“Remarketing Agreement” means the Reoffering Agreement dated as of this date
between the Company and J.P. Morgan Securities LLC, as representative of the
several remarketing agents, its successors and assigns, and any amendments or
supplements thereto, together with any similar agreement entered into between
the Company and any successor Remarketing Agent appointed in accordance with
Section 10.11 of the Indenture.
 
ARTICLE II
AMENDMENT TO GRANTING CLAUSES OF TRUST ESTATE


SECTION 2.01.          Granting Clauses. The Granting Clauses contained in the
Trust Estate of the Original Indenture are hereby amended and restated in their
entirety as follows:
 
GRANTING CLAUSES


That the Issuer, in consideration of the premises and the acceptance by the
Trustee of the trusts hereby created and of the purchase and acceptance of the
Bonds by the Owners thereof, and of the sum of one dollar, lawful money of the
United States of America, to it duly paid by the Trustee at or before the
execution and delivery of these presents, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, in order to secure
the payment of the principal of, premium, if any, and interest on the Bonds
according to their tenor and effect and to secure the performance and observance
by the Issuer of all the covenants expressed herein and in the Bonds, does
hereby assign and grant a security interest in the following to the Trustee, and
its successors in trust and assigns forever, for the securing of the performance
of the obligations of the Issuer hereinafter set forth:


GRANTING CLAUSE FIRST


All right, title and interest of the Issuer in and to the Agreement or
Guarantees (except for Reserved Rights), including, but not limited to, the
present and continuing right to make claim for, collect, receive and receipt for
any of the sums, amounts, income, revenues, issues and profits and any other
sums of money payable or receivable under the Agreement or Guarantees, to bring
actions and proceedings thereunder or for the enforcement thereof, and to do any
and all things which the Issuer is or may become entitled to do under the
Agreement or Guarantees.


3

--------------------------------------------------------------------------------


GRANTING CLAUSE SECOND


All right, title and interest of the Issuer in and to all moneys and securities
from time to time held by the Trustee under the terms of this Indenture, other
than moneys for the payment of the Purchase Price and moneys held in the Rebate
Fund.


GRANTING CLAUSE THIRD


Any and all amounts paid under the Guarantees. 


GRANTING CLAUSE FOURTH


Any and all other property rights and interests of every kind and nature from
time to time hereafter by delivery or by writing of any kind granted, bargained,
sold, alienated, demised, released, conveyed, assigned, transferred, mortgaged,
pledged, hypothecated or otherwise subjected hereto, as and for additional
security herewith, by the Company or any other person on its behalf or with its
written consent or by the Issuer or any other person on its behalf or with its
written consent, and the Trustee is hereby authorized to receive any and all
such property at any and all times and to hold and apply the same subject to the
terms hereof.


ARTICLE III
AMENDMENT TO ARTICLE II OF THE ORIGINAL INDENTURE


SECTION 3.01.          Issuance and Terms of Bonds. Section 2.02 of the Original
Indenture is hereby amended and restated in its entirety as follows:
 
“Section 2.02.       Issuance and Terms of Bonds.
 
(a)         The Bonds shall be designated “$100,000,000 Parish of St. James,
State of Louisiana, Revenue Bonds (NuStar Logistics, L.P. Project) Series
2010.”  The Bonds shall be in substantially the form of Exhibit “A,” which is
part of this Indenture, in the denominations provided for in the Bonds.
 
(b)          The Bonds shall be dated the date of initial authentication and
delivery, shall bear interest from such date, and shall mature (subject to prior
redemption) on July 1, 2040.  The Bonds shall bear interest at the Daily Rate,
the Weekly Rate, the Commercial Paper Rate or the Long Term Rate, as more fully
described in this Article II.  Company may direct a change in the type of
Interest Period pursuant to the provisions of Section 2.07 hereof.  Interest on
the Bonds will initially be payable at the Weekly Rate. The rate of interest
borne by the Bonds shall not exceed the Maximum Rate.  On June 3, 2020, the
interest rate on the Bonds is being converted to a Long Term Rate with a Long
Term Rate Period ending July 1, 2040 and interest shall be payable on each June
1 and December 1, commencing December 1, 2020.
 
(c)           The principal and Purchase Price of and premium, if any, and
interest on the Bonds shall be payable and computed as provided for in the
Bonds.
 
4

--------------------------------------------------------------------------------


(d)          The Company shall have the right to redesignate the Bonds in one or
more Series or Sub-Series from time to time and to combine such Sub-series and
to have multiple Interest Periods.  A Series of the Bonds shall be identified by
consecutive alphabet numbers, e.g., A, B, etc., and such designation shall be
placed on each Bond of such Series.  A Sub-series of the Bonds shall be
identified by consecutive numbers, e.g., A-1, A-2, A-3, etc., or B-1, B-2, B-3,
etc., and such designation shall be placed on each Bond of such Sub-series. 
Each Series or Sub-series may have a type of Interest Period different from any
other Series or Sub-series or any other Bond that is not in a Sub-series.
 
(e)           If one or more Sub-series is created, all references to Series
herein shall include any Sub-series created hereunder.”
 
ARTICLE IV
AMENDMENT TO ARTICLE III OF THE ORIGINAL INDENTURE


SECTION 4.01.          Extraordinary Redemption. Section 3.01 of the Original
Indenture is hereby deleted in its entirety and replaced with the following:
 
“Section 3.01.       [Reserved].”
 
SECTION 4.02.          Optional Redemption by the Company. The third paragraph
of Section 3.02 of the Original Indenture is hereby amended and restated in its
entirety as follows:
 
“During any Long Term Period that is greater than ten (10) years, the Bonds are
subject to redemption by the Issuer, at the option of the Company, on or after
the First Optional Redemption Date, in whole at any time or in part on any
Business Day, less than all of such Bonds to be selected by lot or in such other
manner as the Trustee shall determine (except as otherwise provided in Section
3.06 hereof), at a redemption price of 100% of the principal amount of the Bonds
to be redeemed plus accrued interest to (but not including) the redemption
date.  During any Long Term Period that is not greater than ten (10) years, the
Bonds are not subject to optional redemption.”
 
SECTION 4.03.          Partial Redemption of Bonds. Paragraph (c) of Section
3.06 of the Original Indenture is hereby amended and restated in its entirety as
follows:
 
“(c)         During any Long Term Period, in case a Bond is of a denomination
larger than the initial Authorized Denomination a portion of such Bond may be
redeemed, but only in an amount that causes the unredeemed portion to be in an
Authorized Denomination.”
 
SECTION 4.04.          Additional Section in Article III. The following section
is hereby added to Article III of the Original Indenture:
 
“Section 3.07.       Purchase in Lieu of Redemption. 
 
When Bonds are subject to optional redemption hereunder, Bonds paid for by or on
behalf of the Company shall be purchased in lieu of redemption on the applicable
redemption date at a purchase price equal to the applicable redemption price,
plus accrued interest thereon to but not including the date of such purchase, if
the Trustee has received a written request on or before the Business Day prior
to the date such Bonds would otherwise be subject to redemption from the Company
specifying that the moneys provided or to be provided by such party shall be
used to purchase such Bonds in lieu of redemption.  Moneys received for such
purchase shall be held by the Trustee in the General Account within the Bond
Fund established under Section 6.01 for the Registered Owner of the Bonds so
purchased.  No purchase of Bonds by the Company pursuant to this Section 3.07 or
advance or use of any moneys to effectuate any such purchase shall be deemed to
be a payment or redemption of such Bonds or any portion thereof, and such
purchase shall not operate to extinguish or discharge the indebtedness evidenced
by such Bonds.  No Bonds purchased pursuant to this Section 3.07 shall be
required to be remarketed by the Remarketing Agent unless the Remarketing Agent
specifically agrees to undertake such remarketing.”
 
5

--------------------------------------------------------------------------------


ARTICLE V
AMENDMENT TO ARTICLE IV OF THE ORIGINAL INDENTURE
 
SECTION 5.01.          Mandatory Purchase of Bonds on Mandatory Purchase Date.


  Section 4.01 of the Original Indenture is hereby amended and restated in its
entirety as follows:
 
“Section 4.01.       Mandatory Purchase of Bonds on Mandatory Purchase Date.
 
(a)           The Bonds shall be subject to mandatory tender by the Owners
thereof for purchase on each Mandatory Purchase Date.
 
(b)          Except when the Bonds are subject to mandatory tender on a day
immediately following the end of a Calculation Period, the Trustee shall deliver
or mail by first class mail a notice in substantially the form of Exhibit “B”
attached hereto at least fifteen days prior to the Mandatory Purchase Date to
the Owners of the Bonds at the address shown on the registration books of the
Issuer.  When the Bonds are subject to mandatory tender on the day immediately
following the end of a Calculation Period, the Trustee is not required to
deliver or mail any notice to the Owners of the Bonds.  Any notice given by the
Trustee as provided in this Section shall be conclusively presumed to have been
duly given, whether or not the Owner receives the notice.  Failure to mail any
such notice, or the mailing of defective notice, to any Owner, shall not affect
the proceeding for purchase as to any Owner to whom proper notice is mailed. 
The Trustee shall provide the Company with a copy of any notice delivered to the
Owners of the Bonds pursuant to this Section 4.01(b).
 
(c)         Owners of Bonds shall be required to tender their Bonds to the
Trustee for purchase at the Purchase Price, no later than 10:30 A.M. New York
City time on the Mandatory Purchase Date, and any such Bonds not so tendered by
such time on the Mandatory Purchase Date (“Untendered Bonds”) shall be deemed to
have been purchased pursuant to this Section 4.01.  In the event of a failure by
an Owner of Bonds to tender its Bonds on or prior to the Mandatory Purchase
Date, said Owner shall not be entitled to any payment (including any interest to
accrue subsequent to the Mandatory Purchase Date) other than the Purchase Price
for such Untendered Bonds, and any Untendered Bonds shall no longer be entitled
to the benefits of this Indenture, except for the purpose of payment of the
Purchase Price therefor.
 
(d)           In the event that the Company exercises its right under Section
3(f)(8) of Exhibit A to the First Supplemental Lease Agreement to cause a
mandatory tender for the purchase of Bonds, the Bonds are also subject to
mandatory tender for purchase on the Change of Control Mandatory Purchase Date. 
The Trustee shall follow the procedures set forth in Section 3(f)(8) of Exhibit
A to the First Supplemental Lease Agreement and shall give notice to the Owners
of the Bonds of a mandatory tender at the address shown on the registration
books of the Issuer.   Any notice given by the Trustee as provided in this
Section shall be conclusively presumed to have been duly given, whether or not
the Owner receives the notice.  Failure to mail any such notice, or the mailing
of defective notice, to any Owner, shall not affect the proceeding for purchase
as to any Owner to whom proper notice is mailed.  The Trustee shall provide the
Company with a copy of any notice delivered to the Owners of the Bonds pursuant
to this Section 4.01(d).
 
6

--------------------------------------------------------------------------------


Owners of Bonds shall be required to tender their Bonds to the Trustee for
purchase at the Purchase Price, no later than 10:30 A.M. New York City time on
the Change of Control Mandatory Purchase Date, and any such Bonds not so
tendered by such time on the Change of Control Mandatory Purchase Date (“Change
of Control Untendered Bonds”) shall be deemed to have been purchased pursuant to
this Section 4.01(d).  In the event of a failure by an Owner of Bonds to tender
its Bonds on or prior to the Change of Control Mandatory Purchase Date, said
Owner shall not be entitled to any payment (including any interest to accrue
subsequent to the Change of Control Mandatory Purchase Date) other than the
Purchase Price for such Change of Control Untendered Bonds, and any Change of
Control Untendered Bonds shall no longer be entitled to the benefits of this
Indenture, except for the purpose of payment of the Purchase Price therefor.
 
Any Bonds so tendered may be remarketed by a Remarketing Agent appointed
pursuant to Section 10.11 hereof with a new Long Term Period and Sub-series
designation at the option of the Company.”
 
SECTION 5.02.          Funds for Purchase of Bonds. Section 4.03 of the Original
Indenture is hereby amended and restated in its entirety as follows:
 
“Section 4.03.      Funds for Purchase of Bonds.
 
On the date Bonds are to be purchased pursuant to Sections 4.01 or 4.02 hereof,
such Bonds shall be purchased at the Purchase Price only from the funds listed
below.  Subject to the provisions of Section 6.12(c) hereof, funds for the
payment of the Purchase Price shall be derived from the following sources in the
order of priority indicated:
 
(a)          the proceeds of the sale of such Bonds which have been remarketed
by the Remarketing Agent and which proceeds are on deposit with the Trustee
prior to 12:00 Noon New York City time on the Mandatory Purchase Date or the
Tender Date but, during any Credit Facility Period, only if such Bonds were
purchased by an entity other than the Company or the Issuer, or any affiliate of
the foregoing;
 
(b)           moneys drawn by the Trustee under the Credit Facility, during any
Credit Facility Period, pursuant to Section 6.12 hereof; and
 
(c)           any other moneys furnished to the Trustee and available for such
purpose.
 
Notwithstanding the foregoing, Bonds purchased pursuant to Section 4.01(d) shall
be purchased solely from monies deposited in the Change of Control Payment
Fund.”
 
ARTICLE VI
AMENDMENT TO ARTICLE V OF THE ORIGINAL INDENTURE
 
SECTION 6.01.          Additional Sections in Article V.
 
  The following sections are added to Article V of the Original Indenture:
 
“Section 5.11.       Enforcement of Guarantees.
 
7

--------------------------------------------------------------------------------


The Trustee is hereby directed to take all steps necessary to enforce the
Guarantees set forth in Exhibit A to the First Supplemental Lease Agreement.”
 
“Section 5.12.       Notice of Change of Control Tender Offer. 
 
The Trustee agrees to give the notices required under Section 3(f)(2) of Exhibit
A to the First Supplemental Lease Agreement and to follow the procedures set
forth therein relating to a tender offer, including the payment procedures.”
 
ARTICLE VII
AMENDMENT TO ARTICLE VI OF THE ORIGINAL INDENTURE
 
SECTION 7.01.          Additional Section in Article VI.  The following section
is added to Article VI of the Original Indenture:
 
 “Section 6.14.      Creation of Change of Control Payment Fund.
 
There is hereby created and established with the Trustee a trust fund to be
designated Change of Control Payment Fund which shall be used to pay when due
the Change of Control Payment.  After the occurrence of a Change of Control,
there shall be deposited by the Company, a third party, or the Remarketing Agent
(from remarketing proceeds) an amount sufficient for the payment in full in
satisfaction of the Change of Control Payment and such funds shall be used only
to purchase Bonds subject to mandatory tender pursuant to Section 3(f)(8) of
Exhibit A to the First Supplemental Lease Agreement and under Section 4.01(d)
and/or Bonds subject to a tender offer as provided in Section 3(f)(1) of Exhibit
A to the Lease Agreement.”
 
ARTICLE VIII
AMENDMENT TO ARTICLE XIII OF THE ORIGINAL INDENTURE
 
SECTION 8.01.          Notices. The addresses contained in Section 13.04 of the
Original Indenture are hereby amended as follows:
 
If to the Company:
NuStar Logistics, L.P.
 
19003 IH-10 West
 
San Antonio, Texas 78257
 
Attention: Christopher C. Russell
 
Telecopier: (210) 918-5758
   
If to the Remarketing Agent:
Address to be furnished when appointed



ARTICLE IX
AMENDMENT TO ARTICLE X OF THE ORIGINAL INDENTURE


SECTION 9.01.          Successor Remarketing Agent.   Section 10.11(d) of the
Original Indenture is hereby amended and restated in its entirety as follows:


8

--------------------------------------------------------------------------------


“(d)         In case the Remarketing Agent shall resign or be removed, or be
dissolved, or shall be in the course of dissolution or liquidation, or otherwise
become incapable of acting as Remarketing Agent, or in case it shall be taken
under the control of any public officer or officers, or of a receiver appointed
by a court, a successor may be appointed by the Company.  Every successor
Remarketing Agent appointed pursuant to the provisions of this Section shall be,
if there be such an institution willing, qualified and able to accept the duties
of the Remarketing Agent upon customary terms, a bank or trust company or any
entity, within or without the State, in good standing and having reported
capital and surplus of not less than $10,000,000 and having general obligation
indebtedness rated Baa3/Prime-3 or better by Moody’s (or a substantially
equivalent rating by such other rating agency then providing the rating borne by
the Bonds).  Written notice of such appointment shall immediately be given by
the Company to the Trustee and the Trustee shall cause written notice of such
appointment to be given to the Owners of the Bonds.  Any successor Remarketing
Agent shall execute and deliver an instrument accepting such appointment and
thereupon such successor, without any further act, deed or conveyance, shall
become fully vested with all rights, powers, duties and obligations of its
predecessor, with like effect as if originally named as Remarketing Agent, but
such predecessor shall nevertheless, on the written request of the Company, the
Trustee or the Issuer, or of the successor, execute and deliver such instruments
and do such other things as may reasonably be required to more fully and
certainly vest and confirm in such successor all rights, powers, duties and
obligations of such predecessor.  If no successor Remarketing Agent has accepted
appointment in the manner provided above within 90 days after the Remarketing
Agent has given notice of its resignation as provided above, the Remarketing
Agent may petition any court of competent jurisdiction for the appointment of a
temporary successor Remarketing Agent; provided that any Remarketing Agent so
appointed shall immediately and without further act be superseded by a
Remarketing Agent appointed by the Company as provided above.  In connection
with any remarketing of Bonds in the Long Term Rate after a Change of Control
Mandatory Purchase Date or after the Change of Control Offer, the Company shall
appoint a Remarketing Agent in a timely manner in order to permit a remarketing
of any such Bonds if so desired by the Company.”


ARTICLE X
REPLACEMENT BOND


SECTION 10.01.       Replacement Bond.  The form of the Bond set forth in
Exhibit A to the Original Indenture is hereby deleted in its entirety and the
form of the replacement Bond set forth in Exhibit A hereto is substituted
therefor.  On the Conversion Date, the Trustee is hereby directed to
authenticate and deliver said Replacement Bonds to The Depository Trust
Company.  The Trustee is further authorized to authenticate a new Bond
reflecting revised terms upon a future remarketing with a new Sub-series
designation.


ARTICLE XI
MISCELLANEOUS
 
SECTION 11.01.        Ratification and Confirmation. Except as expressly
modified by this First Supplemental Indenture, the Original Indenture in all
other respects is hereby ratified and confirmed and shall remain in full force
and effect.
 
SECTION 11.02.        Representations and Warranties of the Issuer.  The
representations and warranties of the Issuer and the Trustee set forth in the
Original Indenture, as amended and supplemented by this First Supplemental
Indenture, are hereby confirmed as of the date of this First Supplemental
Indenture.
 
SECTION 11.03.        Execution and Counterparts.  This First Supplemental
Indenture may be executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.
 
9

--------------------------------------------------------------------------------


SECTION 11.04.        Applicable Law.  This First Supplemental Indenture is
prepared and entered into with the intention that the law of the State of
Louisiana shall govern its construction.
 
SECTION 11.05.        Interdependence with the Original Indenture. Upon the
execution of this First Supplemental Indenture, the Original Indenture shall be
modified in accordance herewith, and this First Supplemental Indenture shall
form a part of the Original Indenture for all purposes and every Bondholder of
Bonds theretofore or thereafter authenticated and delivered shall be bound
thereby. Any default by the Issuer under the Original Indenture shall be deemed
to be a default under this First Supplemental Indenture as well, and vice versa.
 
SECTION 11.06.       Severability.  If any clause, paragraph or part of this
First Supplemental Indenture for any reason shall be finally adjudged by any
court of competent jurisdiction to be unconstitutional or invalid, such judgment
shall not affect, impair or invalidate the remainder of this First Supplemental
Indenture but shall be confined in its operation to the clause, sentence,
paragraph, or any part thereof directly involved in the controversy in which
such judgment has been rendered.
 
SECTION 11.07.        Dating. The dating of this First Supplemental Indenture is
intended as and for the convenience of identification of this First Supplemental
Indenture and is not intended to indicate that this First Supplemental Indenture
was executed and delivered on said date. This First Supplemental Indenture was
executed and delivered and became effective on the Conversion Date.
 
SECTION 11.08.        Agreement. All references in the Indenture to the
Agreement shall mean and include the First Supplemental Lease Agreement as
defined herein in Section 1.01.
 
[Remainder of Page Intentionally Left Blank]
 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Issuer and the Trustee have caused this First Supplement
and Amendment to Indenture of Trust to be executed in their respective corporate
names and attested by their duly authorized officers and have caused their
corporate seals to be hereunto affixed, all as of the day and year first written
above.
 

 
PARISH OF ST. JAMES, STATE OF
LOUISIANA
       
By: 
   


Parish President



ATTEST:
 
 
 
 
By:

 
 
 
 
Secretary, Parish Council
 
 
 
 
 
(SEAL)




 
U.S. BANK NATIONAL ASSOCIATION
       
By: 
   
Authorized Officer



[Signature Page to First Supplement and Amendment to Indenture of Trust – Series
2010]



--------------------------------------------------------------------------------


EXHIBIT A
 
[Form of Replacement Bond]




A-1

--------------------------------------------------------------------------------